Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 1 of 125 PAGEID #: 13616




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

 ANNETTE NAVARRO,
 et al.,

              Plaintiffs,                   Case No. 1:17-cv-406
                                            JUDGE DOUGLAS R. COLE
       v.

 PROCTER & GAMBLE
 COMPANY, et al.,

              Defendants.

                              OPINION AND ORDER

      This cause is before the Court on Defendants Procter & Gamble Company’s

and Walmart Inc.’s Motion for Summary Judgment (Doc. 185), and Plaintiffs Annette

Navarro McCall’s and Navarro Photography, LLC’s (collectively, “Navarro”) Motion

for Partial Summary Judgment (Doc. 188). The Court heard in-person oral argument

on these motions on September 15, 2020.

      For the reasons that follow, the Court DENIES Defendants’ Motion for

Summary Judgment (Doc. 185) on the issue of whether Navarro unambiguously

assigned all her rights to Libby Perszyk Kathman Holdings, Inc. (“LPK”) (id. at

#8337–42), and on the issue of whether Navarro and LPK were joint authors (id. at

#8342–52). The Court similarly DENIES Walmart’s motion for summary judgment

on the direct infringement claims that Navarro has asserted against it. (Id. at #8355).

As to P&G, the Court DENIES summary judgment on Navarro’s contributory

infringement claim (id. at #8358–60), GRANTS summary judgment on Navarro’s
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 2 of 125 PAGEID #: 13617




vicarious liability claim (id. at #8356–58), and DENIES summary judgment on

Navarro’s fraud claim (id. at #8352–55).

       As to the damages issues in Defendants’ motion (Doc. 185), the Court

GRANTS Defendants partial summary judgment on their argument that Navarro’s

damages are limited to a three-year look-back period (id. at #8360–63), DENIES

Defendants summary judgment on their broader argument that Navarro’s request

for profit-based damages fails as a matter of law in its entirety (id. at #8363–71), and

GRANTS IN PART and DENIES IN PART Defendants’ Motion for Summary

Judgment as to particular categories of Navarro’s profit-based damages (id. at #8371–

78).

       The Court then turns to Navarro’s Motion for Partial Summary Judgment.

(Doc. 188). Like Defendants, Navarro also moves for summary judgment on her direct

copyright infringement claims. But, unlike Defendants, who ask for summary

judgment on all of Navarro’s claims, Navarro asks for summary judgment only for

certain claims where she alleges that there is no issue of material fact as to whether

Defendants exceeded their limited usage rights. (Pls.’ Mem. at #9361–70). Because

the Court finds that there is an issue of material fact as to whether Navarro assigned

her rights to LPK through the Supplier Agreement, the Court also DENIES Navarro

summary judgment on these limited infringement claims.

       Navarro also moves for summary judgment on 28 of P&G’s asserted affirmative

defenses, 19 of which overlap with Walmart’s asserted affirmative defenses. (Id. at

#9377–9404). P&G and Walmart only meaningfully dispute summary judgment as to




                                           2
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 3 of 125 PAGEID #: 13618




six of these defenses, namely (1) Assignment; (2) Extraterritoriality; (3) Failure to

Mitigate; (4) Joint Authorship; (5) Implied License; and (6) Statute of Limitations.

(See Defs.’ Resp. to Pls.’ Mem., (“Defs.’ Resp.”), Doc. 207, #9478–9501 (joint

authorship and assignment), 9506–12 (statute of limitations, failure to mitigate,

extraterritoriality, and implied license)). Starting with the first of those, as stated

above, the Court DENIES summary judgment as to the issue of whether Navarro

assigned her licenses to LPK.

      As to five remaining defenses, the Court DENIES Navarro’s Motion as to

Defendants’ extraterritoriality defense, finding that there are disputed issues of fact

as to whether Navarro can collect damages based on Defendants’ international sales

(id. at #8520), DENIES Navarro’s Motion as to Defendants’ failure to mitigate

defense (id. at #8517–18), GRANTS-IN-PART (as to the images) and DENIES-IN-

PART (as to the packaging design) Navarro’s Motion as to Defendants’ joint

authorship defense (id. at #9395–9402), GRANTS Navarro’s Motion as to

Defendants’ implied license defense (id. at #9390–92), and GRANTS Navarro’s

Motion as to Defendants’ statute of limitations defense, (id. at #9386–87).

      As to those affirmative defenses on which Defendants have not opposed

summary judgment, the Court holds that Defendants have waived those defenses.

Accordingly, the Court GRANTS Navarro summary judgment on 21 of P&G’s

Defenses and 13 of Walmart’s defenses.1 The Court, however, finds that one of the


1 Specifically, the Court grants Navarro summary judgment on failure to state a claim
(Defendants’ First AD); equitable estoppel and acquiescence (Defendants’ Second AD); laches
(Defendants’ Fourth AD); unclean hands (Defendants’ Fifth AD); waiver (Defendants’ Sixth
AD); Navarro’s copyrights are invalid and unenforceable (Defendants’ Seventh AD);


                                            3
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 4 of 125 PAGEID #: 13619




“affirmative defenses”—Defendants’ claim for attorneys’ fees—is not in fact an

affirmative defense, but rather a mislabeled counterclaim. As to that claim, the Court

finds that Navarro has failed to meet her burden at summary judgment, and

accordingly DENIES summary judgment on that issue.2

       Finally, the Court GRANTS Navarro’s Motion for Partial Summary Judgment

on Defendants’ breach of contract counterclaim, finding that, as a matter of law,

Defendants cannot prove damages, which are an essential element of their claim

(Doc. 188, #8496–8502).

       The sole remaining issue, then, is Navarro’s request for Rule 37 Sanctions,

which the Court DENIES.

                                     BACKGROUND

       A picture, the old saying goes, is worth a thousand words. In this action,

Navarro seeks a determination as to the value of her photographs instead in dollars.

In June of 2017, Plaintiff Annette Navarro McCall filed this copyright action on

behalf of herself and her company, Navarro Photography, LLC, claiming copyright

infringement in twelve photographs that she took. (See Compl., Doc. 1, #1–33). She



forfeiture or abandonment of copyrights (Defendants’ Tenth AD); misuse of copyright
(Defendants’ Eleventh AD); no volitional act (Defendants’ Thirteenth AD); Navarro’s rights
not infringed upon (Defendants’ Fourteenth AD); no remaining commercial value
(Defendants’ Eighteenth AD); failure to name an indispensable party (Defendants’
Nineteenth AD); Navarro received all due compensation (Defendants’ Twentieth AD); fraud
on the Copyright Office (P&G’s Twenty-Fourth AD); P&G’s “affirmative defenses” to
Navarro’s fraud claim (P&G’s Twenty-Fifth through Twenty-Eighth, and Thirtieth ADs);
fraud damages too remote or speculative (P&G’s Twenty-Ninth AD); fraudulent
misstatements protected by Ohio doctrine of litigation privilege (P&G’s Thirty-First AD).

2Defendants listed their request for attorney’s fees as their seventeenth affirmative defense.
(Walmart’s Answer, Doc. 135, #4326; P&G’s Answer, Doc. 136, #4425).


                                              4
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 5 of 125 PAGEID #: 13620




named a host of companies as defendants, some of which are no longer part of this

action. But two remain part of this case and are relevant for purposes of this opinion.

The first is Defendant Procter & Gamble Company, commonly known as P&G. The

second is Defendant Walmart, Inc., or just Walmart. A third company, Libby Perszyk

Kathman Holdings, Inc., or LPK, which once was a third-party defendant but is no

longer, also plays an important role. The summary judgment motions currently before

the Court are primarily based on the activities of three of these four parties—

Navarro, LPK, and P&G.

A.    Procter & Gamble And LPK Enter Into The 2007 Master Services
      Agreement; Navarro Signs The 2007 Supplier Agreement With LPK.

      Procter & Gamble is one of Cincinnati’s largest companies and is responsible

for some of the world’s most recognizable consumer-goods brands. P&G’s brands

include Crest, Charmin, Bounty, Pampers, Dawn, Febreze, Tide, and Swiffer, just to

name a few. This litigation relates to one of P&G’s brands, Olay, and the company’s

efforts to revitalize the image of that product line. That is where another Cincinnati

company, LPK, comes in. LPK is a design firm specializing in, among other services,

product package design. LPK and P&G have a long history dating back to at least the

1950’s. (Geiger Dep., Doc. 155, #5180). At one point, P&G was LPK’s largest client,

accounting for twenty to thirty percent of LPK’s annual revenue. (Id.).3

      In 2007, P&G and LPK executed an agreement to define the terms of their

relationship. This took the form of an overarching contract, the 2007 Master Services



3In 2014, P&G switched the Olay account from LPK to another design firm, Landor. (See
Geiger Dep., Doc. 155, #5187).


                                          5
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 6 of 125 PAGEID #: 13621




Agreement, which LPK executed on June 27, 2007, and P&G countersigned on June

29, 2007. (Ott Dep. Ex. 68 (the “2007 MSA”), Doc. 183-13, #8285). The 2007 MSA was

initially for a term of about three years—June 1, 2007, through June 30, 2010—but

the parties later extended it through June 30, 2012. (Pls.’ Responses to Defs.’

Proposed Statement of Undisputed Facts and Proposed Disputed Issues of Material

Facts (“Defs.’ SOUF”), at ¶¶ 23–24, Doc. 209-1, #10129).

      Consistent with its title, this contract served as a master agreement that

governed every engagement between P&G and LPK. The 2007 MSA contains several

provisions that are relevant here. The first describes the type of design services that

LPK would provide to P&G:

      2.1    SPECIFICATIONS. SELLER [LPK] shall perform and BUYER
      [P&G] shall purchase Design Services to include, but are not limited to:
      graphic and brand identity design, packaging design, brand and
      strategy consultancy, product and packaging innovation design, in-store
      and environmental design in support of specific project, brand, and//or
      category engagements in accordance with the terms and conditions set
      forth in this AGREEMENT and/or Designs produced by SELLER or
      resulting from such Design Services (“SERVICES”) in strict compliance
      with the specifications as set forth in BUYER’s Design Brief or other
      similar description of scope of work ... .

(2007 MSA at #8276). In the agreement, the parties also specifically addressed

intellectual property rights, with LPK warranting that P&G’s “use … of such

SERVICES and any parts thereof, do not infringe on any copyrights”:

      8.3    INTELLECTUAL PROPERTY RIGHTS[.] Notwithstanding
      anything to the contrary in this AGREEMENT, SELLER (1) represents
      and warrants to the best of SELLER’s knowledge that: (A) as of the
      performance of the SERVICES, and (B) continuously thereafter, the
      SERVICES and any parts thereof and BUYER’s purchase, use, sale,
      offer to sell and/or importing of such SERVICES and any parts thereof,
      do not infringe on any copyrights, design rights (e.g., design patents,
      design registrations), utility patents, utility models, trademarks, trade


                                          6
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 7 of 125 PAGEID #: 13622




      secrets or similar intellectual property rights (collectively IP RIGHTS”)
      of any third party ... .

(Id. at #8279). In terms of specifically assigning or transferring intellectual property

from LPK to P&G, the agreement provides that:

      10.19.1      BUYER shall solely own all IP RIGHTS, including but not
      limited to ideas, discoveries, inventions, works of authorship,
      documents, designs, drawings, electronic media, calculations and
      descriptions which SELLER, prior to or after the EFFECTIVE DATE,
      develops, invents or creates or causes to be developed, invented, or
      created specifically relating to the SERVICES or parts thereof, its
      intended use or relating to SELLER’[s] performance in accordance with
      this AGREEMENT ... .

             ...

      10.19.2 ... [A]ny work of SELLER’[s] authorship relating to the
      SERVICES or parts thereof hereunder is “work made for hire”.
      SELLER, upon BUYER’[s] request, shall execute any documents, which
      BUYER deems necessary to document BUYER’[s] respective copyright
      ownership. In the event that the work is not considered “work made for
      hire” SELLER irrevocably grants to BUYER a perpetual, non-exclusive,
      worldwide, royalty free and freely assignable license with the right to
      sub license all copyrights, to the extent permissible by LAW including,
      without limitation, the right to reproduce disseminate, publicize,
      translate and use.

(Id. at #8285). There is no dispute about the validity of this agreement.

      Around this same time period, LPK began its relationship with Navarro. LPK

originally retained Navarro for a non-P&G-related project in September 2007. This

project was smaller in scope—it merely required Navarro to photograph LPK’s

employees for LPK’s internal use. (Defs.’ SOUF at ¶ 8, #10121; Defs.’ Responses to

Pls.’ Statement of Undisputed Facts, (“Pls.’ SOUF”), Doc. 207-1 at ¶ 5, #9520).

Navarro accepted that smaller job hoping it would provide her more exposure in

Cincinnati and thus help grow her business. (Defs.’ SOUF at ¶¶ 5–6, #10121).



                                           7
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 8 of 125 PAGEID #: 13623




       As a new contractor with LPK, Navarro signed a document—the Supplier

Agreement4—on September 13, 2007. (Navarro Dep. Ex. 2 (“Supplier Agreement”),

Doc. 174-1, #6947–48). That contract identified “Annette Navarro McCall” as the

“Supplier,” LPK itself, and LPK’s “Client or Clients,” although the latter only as a

group and not by name. (Id. at #6947). It also contained a provision related to

intellectual property rights. That term specified that the Supplier was assigning to

LPK “in perpetuity throughout the world all intellectual property rights … that

Supplier … may ever have in the Creations,” where “Creation” is a defined term

meaning “creative ideas, designs, illustrations, developments, inventions originated

or developed by Supplier … for LPK”:

       5.     Ownership and Assignment of Creative Works. All creative ideas,
       designs, illustrations, developments, inventions originated or developed
       by Supplier, its employees and agents for LPK (“Creations”) are and
       shall be the property of LPK. LPK is authorized to transfer and assign
       the Creations and its rights in the Creations to Client. Supplier, its
       employees and agents do transfer and assign to LPK in perpetuity
       throughout the world all intellectual property rights and all other rights
       that Supplier, its employees and agents may ever have in the Creations.
       LPK is authorized to transfer and assign these rights to Client. Supplier,
       its employees and agents do agree to sign documents required to
       evidence this assignment and agree that this assignment is made
       without further compensation other than fees paid to Supplier. Supplier
       will cooperate in securing any proprietary rights on behalf of LPK or
       Client. Should LPK or Client determine that the Creations merit patent,
       trademark, design registration or copyright protection, Supplier will
       sign additional documents which Client or LPK determine necessary to
       protect the proprietary rights and cooperate fully in the prosecution and



4 The parties dispute what this agreement should be called. P&G and Walmart refer to it as
the Assignment Agreement, which supports their theory of the case. (Defs.’ SOUF at ¶ 9,
#10121–22). Navarro disagrees with that characterization. The parties do not dispute that
Navarro signed it, though. (See, e.g., id.). The title of the document is just “Agreement” next
to LPK’s logo. (Supplier Agreement at #6974).


                                              8
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 9 of 125 PAGEID #: 13624




      defense of such rights. LPK will pay any expenses associated with the
      preparation and handling of such documents.

(Id. at #6947–48). As is clear from the text, this provision also allowed LPK “to

transfer and assign these rights to Client,” and required Supplier to sign any

necessary documents to effectuate that assignment “without further compensation.”

There is no dispute about the validity of this agreement either.

B.    Navarro, LPK, And P&G Begin Work On Rebranding For Olay.

      Against the backdrop of the 2007 MSA and the 2007 Supplier Agreement, the

Court turns to the events that led the parties to this juncture. About two years after

those agreements were executed, in the late-2009 to early-2010 timeframe, P&G

commissioned LPK to update the product packaging for several products in P&G’s

Olay line. (Defs.’ SOUF at ¶ 31, #10131; Pls.’ SOUF at ¶ 27, #9537). These products

included the ProX Spinning Brush (the ProX or Super Sonic), Daily Hair Fine to

Medium Hair Removal (the Teal Box), Daily Hair Medium to Coarse Hair Removal

(the Purple Box), and Olay 4-in-1 Daily Facial Cloths (Daily Facials). (Defs.’ SOUF at

¶¶ 31, 48, 67, 86, #10131, 10139, 10148, 10155; Pls.’ SOUF at ¶ 27, #9537). The

projects were assigned corresponding codenames—Rebirth (ultimately Ninja, as to

the ProX), Sophia (the Teal Box), Lauren (the Purple Box), and Rebirth (ultimately

Woodhouse, as to the Daily Facials). (Hempelmann Dep., Doc. 157, #5423; Schrimpf

Dep., Doc. 169, #6468, 6471–72).

      At the time P&G began working on this brand update with LPK, P&G decided

that those products would be some of the first in the Olay line to depict a model on

the packaging. (Schrimpf Dep., Doc 169, #6475). This meant that LPK would be



                                          9
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 10 of 125 PAGEID #: 13625




responsible for not only the package design itself, but also for taking photographs of

models for the packaging. Because LPK did not have a photographer on staff, this

required LPK to find one. LPK determined Navarro was the right candidate for the

job. (Wooten Dep., Doc. 171, #6704).

       The first project that LPK and Navarro undertook for Procter & Gamble was

the Olay ProX Spinning Brush, the photo shoot for which occurred on January 20,

2010. (Defs.’ SOUF at ¶ 31, #10131; Pls.’ SOUF at ¶ 27, #9537–38). P&G tasked LPK

with redesigning the packaging for that product, which meant that LPK had to

combine Navarro’s photograph or photographs into LPK’s overall package design for

the ProX. (Defs.’ SOUF at ¶¶ 31–32, #10131). After receiving input from P&G about

what it wanted, LPK and Navarro negotiated the logistics and requirements for the

photo shoot. (See Martin Dep. Ex. 134, Doc. 163-1, #5853–58). Ultimately Navarro

and LPK selected one photograph, Image 15, which LPK incorporated into the final

package design for the ProX, and then provided that package design to P&G. (See

Defs.’ SOUF at ¶ 42, #10136–37).

       Apparently satisfied with the results, P&G also enlisted LPK to help redesign

the Teal Box packaging. LPK again turned to Navarro for the requisite photographs.

Navarro and LPK discussed this photoshoot and priced out several photographic

licensing options that LPK relayed to P&G. (See Ott Dep. Ex. 57, Doc. 201-1, #9174–

92). The parties held a photo shoot on July 1, 2010, and LPK took the Navarro

photographs and incorporated them into the new Teal Box packaging design. (Defs.’


5 There is also a fifth product, Regenerist, for which Navarro alleges P&G recycled the image
for the ProX (Image 1). (See Pls.’ SOUF at ¶ 27, #9537–38).


                                             10
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 11 of 125 PAGEID #: 13626




SOUF at ¶¶ 48–49, #10139; Pls.’ SOUF at ¶ 27, #9537–38; Navarro Dep., Doc. 174,

#6824). LPK similarly transferred the final package design to P&G, but this design

incorporated five photographs, Images 2 through 6, one on the front of the box and

four on an insert. (See Defs.’ SOUF at ¶¶ 59–90, #10144–45).

      The Purple Box redesign project largely followed the same process as the Teal

Box project, and similarly produced four final photographs. In March 2011, LPK and

Navarro discussed the terms and content needed for the project. (See Ott Dep. Ex. 60,

Doc. 201-2, #8091–8116). Later the next month, on April 20, 2011, a photo shoot

occurred, and Navarro and LPK selected four images to appear on the packaging,

Images 7 through 10. (See Defs.’ SOUF at ¶ 67, #10148; Pls.’ SOUF at ¶ 27, #9537–

38). Again, one of the images appears on the exterior of the box and three on an insert

included in the packaging. (See Defs.’ SOUF at ¶¶ 78–79, #10152–53).

      The last project for which LPK enlisted Navarro’s services was the Daily

Facials photo shoot, which took place on March 23, 2012. (See Defs.’ SOUF at ¶ 86,

#10155; Pls.’ SOUF at ¶ 27, #9537–38; Ott Dep. Ex. 61, Doc. 183-7, #8168–8207).

After negotiating particulars and holding the shoot, LPK incorporated two of

Navarro’s photographs, Images 11 and 12, onto the new Daily Facials packaging, and

also provided that final design to P&G. (Defs.’ SOUF at ¶¶ 94–96, #10159–60).

      The four photo shoots resulted in four (or five, says Navarro) packaging

redesigns that utilized twelve Navarro photographs: ProX (Image 1), Teal Box

(Images 2–6), Purple Box (Images 7–10), and Daily Facials (Images 11–12). (See Pls.’

SOUF at ¶ 27, #9537–38). And, taking Navarro’s version of the facts, P&G also




                                          11
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 12 of 125 PAGEID #: 13627




utilized Image 1 on another product, Regenerist. (See id.). After P&G completed final

payment for each project, LPK distributed payment to Navarro and the models and

transferred the package designs to P&G, which then began using the designs for

packaging, advertising, coupons, and online promotion.

C.    Usage Rights Issues Began To Bubble Up Almost Immediately.

      This recitation seems to suggest that this business arrangement went off

without a hitch. But that is not the case. Instead, issues quickly arose regarding the

usage rights associated with the photographs that Navarro shot, that LPK

incorporated into packaging, and that P&G ultimately utilized in various places over

differing periods of time. What, if any, relevancy the events and communications

following each of the photo shoots plays in this litigation is a hotly contested issue.

      ProX. On October 7, 2010, an LPK employee reached out to Navarro to discuss

“a request for the Olay Pro-X Model for in-store use.” (Ott Dep. Ex. 56, Doc. 183-2,

#8091). There seems to be general agreement that “in-store use” is a term of art that

refers to using the indicated photograph (Image 1) on promotional materials for in-

store displays. LPK had the “understanding that [Navarro’s] contract only cover[ed]

packaging” and that there would be “additional costs ... for in-store use.” (Id.).

Navarro responded the same day, indicating what the price would be: “5000 and 20

percent agency fee for a total of 6000 for 1 year north america [sic] and the

photographer usage would be 5000 for 1 year north america [sic] and that is for in-

store.” (Id.). Navarro also quoted a price for global usage: “15,000 and 20 percent

agency fee ... and global usage for photographer would be 15,000, and that’s for one




                                           12
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 13 of 125 PAGEID #: 13628




year.” (Id.). LPK responded that its “client [P&G] has decided to purchase the usage

rights for 1 year in North America only.” (Id.). Someone, likely LPK, worked up a

Standard Estimate Template to reflect that purchase. (See id. at #8105). Two invoices

were generated, one for Navarro ($5000) and one for the model ($5000 + $1000 agency

fee). (See id. at #8114, 8116). LPK then prepared an invoice and billing preview,

totaling $11,250 (the parties do not indicate the source of the additional $250 charge).

(Id. at #8113). The invoice indicated that LPK was submitting it to P&G. (See id. at

#8110–13). This occurred at the end of December 2010.

      Teal Box. Roughly ten months later, in October 2011, LPK again contacted

Navarro and inquired about “extend[ing] the usage rights for the model used on the

[Facial Hair Removal] Sophia [Teal Box] packaging and in-package brochure” to

include distribution in Canada. (Ott Dep. Ex. 59, Doc. 183-5, #8142–43). Navarro

responded asking for more specifics, which LPK provided. (See id.). Navarro again

quoted a price, and LPK again worked up a Standard Estimate Template (id. at

#8146–63) based on Navarro’s invoice (id. at #8146–63, 8166). What is missing

however, is any document reflecting payment by P&G to LPK, and similarly payment

from LPK to Navarro.

      Then, just a few weeks later, on November 5, 2010, another issue arose relating

to international usage rights for the Teal Box. (Ott Dep. Ex. 58, Doc. 183-4, #8119).

Navarro learned that P&G was under the impression that it had the rights to use the

Teal Box photographs for global packaging. (Id.). She reached out to LPK regarding

international usage rights, noting that she believed that the Teal Box rights were




                                          13
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 14 of 125 PAGEID #: 13629




limited to North America, with P&G having an option to purchase additional rights

for Western Europe and other countries. (See id. at #8119–20). LPK confirmed that

its “client [P&G] was going to pay for the additional countries rights” and that LPK

was going to “check back with [its] client to ensure that we are still covered here” and

that this was “a great reminder that we need to make sure everything is covered.”

(Id. at #8119). Just a few days later, LPK emailed Navarro and confirmed that “[w]e

are going to have to go ahead and purchase those [usage rights for Western European

countries] quickly.” (Id. at #8119).

      LPK requested that Navarro “pull this [usage information for Western Europe]

into a formal estimate” and notified her that LPK would need to “work back with [its]

client [P&G]” to reconcile billing. (Id. at #8123). Navarro soon provided LPK the

requested estimate, which reflected a line item for “Photographer Usage” at a cost of

$18,000 and a “Model Usage Fee Anita Alam Directions USA” with a cost of $24,000.

(Id. at #8124). LPK again worked up a Standard Estimate Template. (Id. at #8125–

27). LPK then billed P&G a total of $31,500. (See id. at #8128–37). LPK’s invoices

reflect it was to distribute $18,000 to Navarro and $24,000 to the modeling agency.

(Id. at #8138–40). This left a $10,500 balance on LPK’s books that P&G still owed on

top of the $31,500 that LPK billed to it.

D.    Navarro Discovered Alleged Copyright Infringement In June 2015,
      Reached Out To Both LPK And P&G, And Filed Copyrights In The
      Images.

      In June of 2015, Navarro contacted P&G regarding its use of the photographs

and product packaging. (Defs.’ SOUF at ¶ 101, #10162–63). Despite disagreeing




                                            14
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 15 of 125 PAGEID #: 13630




about the content and context of these conversations, there is no doubt they occurred.

It also unclear from the record what resolution the parties reached, if any, as a result

of Navarro’s inquiry.

      Navarro first became aware of possible copyright infringement concerning the

photograph she took for the ProX product when the model who appeared in that

photograph contacted Navarro via email. (See Navarro Dep. Ex. 25, Doc. 174-11,

#7066–67). Navarro emailed P&G and indicated that the model reported she saw that

product packaging on the shelves continued to include her photograph well-beyond

the time Navarro (and apparently the model, too) thought the rights had expired. (See

id. Ex. 28, Doc. 174-13, #7072). When Navarro contacted P&G, she also shared her

concern that “[t]his has happened before, where P&G did not buy the usage and I was

told the usage was released, but then somehow it keep [sic] getting used.” (Id.). She

further stated that “P&G has always paid the invoicing, when this has happened,

because it is copyright infringement.” (Id.). P&G acknowledged the email and said it

would “forward [her] note to the appropriate design manager, as [the recipient could

not] help [Navarro] with [the issue].” (Id.).

      About one week later, on July 1, 2015, P&G responded to Navarro and

requested that she send the invoices “for your and the models fees so we can get this

taken care of[.]” (Navarro Dep. Ex. 29, Doc. 174-14, #7073). Navarro responded to

P&G on July 21st and attached the requested invoices. (See Hein Dep. Ex. 412, Doc.

156-3, #5405–07).




                                           15
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 16 of 125 PAGEID #: 13631




       While Navarro was working with P&G to resolve that issue, on July 20, 2015,

another one came to light. A representative for the model who appeared on the Purple

Box emailed Navarro, asserting that P&G was exceeding the scope of the model’s

usage rights. (Hein Dep. Ex. 413, Doc. 156-4, #5408). Navarro forwarded that email

to P&G on July 28, 2015, explaining that the model had “seen [the Purple Box] ... in

Chicago and New York” and said that it was “all over Cincinnati.” (Id.). Navarro

attached to that email the confirmations regarding usage that she had provided LPK

at the time of the shoot. (Id. at #5410–13).

       P&G then took over the issue internally. On August 18, Nikki Hein (a P&G

employee) wrote to Sara Keating (another P&G employee) that she needed “help

managing overdue model usage rights” with respect to the ProX and the Purple Box

issues, and notified Keating of Navarro’s accusation that P&G “now owes $84,000 in

total.” (Hein Dep. Ex. 414, Doc. 156-5, #5414). This total included the $28,400 due for

the ProX packaging that Navarro previously brought to P&G’s attention. (Id.). Hein

then asked Keating if she could “help direct me to who I should forward this to? Do

we pay? I have been playing a bit of back and forth with Annette [Navarro] on this as

well as collecting information from marketing.” (Id.). Keating responded: “Wow. Ok,

let me follow up.” (Id.).

       Still working internally, P&G tried to track down copies of the model contracts

at issue. (See Navarro Dep. Ex. 25, Doc. 174-11, #7068). Eventually Hein followed up

with Navarro, asking her to “please forward the contracts that were signed with the

models for both ProX and Facial Hair Removal” because P&G “h[ad] the overage fee




                                          16
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 17 of 125 PAGEID #: 13632




documents, but not the original signed contracts.” (Id. at #7067). Navarro responded

on August 28, not by attaching the model agreements, but instead by copying the

modeling agency, and providing the dates on which the relevant terms of use were

created. (Id. at #7066–67). Silence ensued. By September 15, 2015, Navarro had tired

of waiting for a response from P&G. Accordingly, Navarro and the modeling agency

formulated a plan to be more “aggressive” because they felt that they “ha[d] all the

rights.” (Id. at #7066).

       Eventually P&G was able to locate the model usage rights documents from

Landor, the design company that replaced LPK as P&G’s product-design contractor.

(See Lewis Dep. Ex. 386, Doc. 193-1, #8712–26). In the process, several individuals

with another firm P&G utilizes, Saatachi & Saatachi, noted that “in regard to the

ProX brush, this brush is being used on the current N[orth] A[merican] packaging

without proper usage as it has expired and it has been used in the past but altered

without proper usage on packaging as well as online.” (Id. at #8714). Saatchi &

Saatchi then asked another P&G employee to “please advise” them on what LPK’s

role in all this was. (Id. at #8713). P&G responded that it is still “trying to connect

the dots” and did not yet understand the details of the issue. (Id. at #8712–13). LPK

itself also hopped into the mix, apparently contacting Navarro directly to try to obtain

details. Navarro provided LPK the requested documents, as well as several invoices

and purchase orders. (Id. at #8712, 8718–26). That was September 23, 2015.

       Around the same time, other P&G employees started getting involved. In a

series of emails between various P&G employees, they note that “we should pay them




                                          17
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 18 of 125 PAGEID #: 13633




(obviously) and we would need to figure out how to negotiate for renewal until

Butterfly is live.”6 (Schrimpf Dep. Ex. 169, Doc. 169-4, #6603). In trying to determine

who held the relevant information, one P&G employee remembered going “to LPK for

any related issues on this,” but another noted that “we have had a bit of a knowledge

gap” since P&G moved its business from LPK to Landor. (Id. at #6602).

       Navarro and the modeling agency grew increasingly frustrated with what they

perceived as the run-around from P&G. So finally, on October 12, 2015, Navarro

notified P&G that she intended to rescind her previously tendered offer to settle if

the matter was not resolved “in the next few days.7” (Pureval Dep. Ex. 263, Doc. 165-

1, #6262). Several months later, P&G paid the models, but not Navarro. (See Coffey

Dep. Ex. 146, Doc. 170-1, #6676–6684).

       But during this time Navarro had developed her own plan to further protect

her asserted right to compensation. Namely, in October 2015, she began registering

her copyrights in the Images. More specifically, she filed three separate applications

with the United States Copyright Office to register copyrights in Images 1, 2, and 7.

(Defs.’ SOUF at ¶ 102, #10163). The copyright for Image 1 was for “Olay Supersonic”

(the ProX), with a November 30, 2010 publication date. (Id. at ¶¶ 103–04, #10163;

Fifth Am. Compl. Ex. B1, Doc. 133-1, #4127). For Image 2, she identified the title as




6 Butterfly was the name for P&G’s global initiative to revamp Olay packaging. It was
eventually renamed “Rebirth” which was the parent project of project “Ninja.” (See Hein Dep.,
Doc. 156, #5361; Schrimpf Dep., Doc. 169, #6467–68, 6522).

7Navarro also sent an email where she stated that she had “no choice but to seek legal counsel
and rescind [her] offer to settle the past due usage quotes.” (Pureval Dep. Ex. 263, Doc. 165-
1, #6262).


                                             18
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 19 of 125 PAGEID #: 13634




“Olay Hair Removal Medium” (the Teal Box) and noted a publication date of August

1, 2011. (Defs.’ SOUF at ¶¶104–05, #10163–64;8 Fifth Am. Compl. Ex. B2 at #4129).

For Image 7, she identified the title as “Olay Hair Removal Medium to Coarse” (the

Purple Box) and noted a publication date of August 1, 2011. (Defs.’ SOUF at ¶¶ 106–

07, #10164; Fifth Am. Compl., Ex. B2, #4130). Then, beginning in February 2016 and

continuing over the course of the next several months, Navarro filed copyrights in

Images 3–6, 8–10, 11, and 12, which account for the remaining photographs at issue

here. (See id. at ¶¶ 111–19, #10165–67).

      Based on her applications, the Copyright Office issued Navarro separate

registration certificates for Images 1, 2, 3–6, 7, 8–10, 11, and 12. (Id. at ¶ 119,

#10167). Then in February 2018, Navarro filed for, and the Copyright Office

approved, supplemental registrations for Images 3–6 and 8–10 designed to correct

what Navarro claimed were inadvertent errors in her original applications for those

composite images. (Id. at ¶¶ 120–21, 123, 125 #10167, 10169).

E.    Navarro Decided To Sue Procter & Gamble, And Later Walmart, For
      Copyright Infringement, Procter & Gamble Asserted a Counterclaim.

      Roughly sixteen months elapsed from the time when the Copyright Office

issued Navarro the last of the copyrights in February 2016 until Navarro filed her

initial Complaint on June 14, 2017. (See Compl., Doc. 1). After several amended

pleadings, Navarro eventually arrived at her Fifth Amended Complaint, which is the



8 In responding to P&G and Walmart’s Statement of Undisputed Facts, Plaintiffs may have
inadvertently deleted a paragraph. (Compare Defs.’ SOUF, Doc. 185-2, ¶ 105–06, #8405, with
Pls.’ Resp. to Defs.’ SOUF, Doc. 209-1 at ¶¶ 105–06, #10163). As Plaintiffs “Admit” the
omitted paragraph it is of little consequence, but worth noting.


                                           19
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 20 of 125 PAGEID #: 13635




operative pleading at this point. (See First Am. Compl., Doc. 19; Second Am. Compl.,

Doc. 48; Third Am. Compl., Doc. 62; Fourth Am. Compl., Doc. 84).

      In that sixth version of her Complaint, Navarro lodges four claims: (1) direct

copyright infringement in violation of 17 U.S.C. § 501 against P&G and Walmart;

(2) vicarious copyright infringement in violation of the same against P&G;

(3) contributory copyright infringement, again in violation of 17 U.S.C. § 501 against

P&G; and (4) a common law fraud claim against P&G. (See Fifth Am. Compl, Doc.

133, #4089–4107). While the first three are largely self-explanatory, the fraud claim

merits further explication. P&G defends against Navarro’s copyright claims by

asserting that it has a worldwide license in perpetuity as a result of the 2007 Supplier

Agreement (which, it says, transferred Navarro’s rights to LPK) combined with the

2007 MSA (which further transferred those same rights from LPK to P&G). Against

that backdrop, Navarro asserts that P&G defrauded her during negotiations for the

various specific photo shoots by asking for pricing for limited rights (while believing

it was actually acquiring worldwide, in-perpetuity rights). Based on those

“misrepresentations,” Navarro says, P&G secured lower pricing (and Navarro’s

services) on terms that Navarro would not have offered if P&G had been truthful.

      Based on her various claims, Navarro seeks a substantial amount in damages.

These damages fall into two basic categories: “actual” damages, i.e., the amount a

copyright owner lost due to the infringement; and “profit-based” damages, i.e., the




                                          20
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 21 of 125 PAGEID #: 13636




amount of profits the infringer unjustly earned as a result of the infringement. (Id.

at #4108).9

      Not surprisingly, P&G and Walmart dispute Navarro’s allegations, both as to

liability and as to damages. (See Walmart’s Answer to Fifth Am. Compl., Doc. 135;

P&G’s Answer to Fifth Am. Compl., (“Defs.’ Answer”), Doc. 136). In their answers,

P&G and Walmart also assert a litany of defenses. (See P&G’s Answer to Fifth Am.

Compl., Doc. 136, (“P&G’s Answer”), #4423–27; Walmart’s Answer to Fifth Am.

Compl., Doc. 135, (“Walmart’s Answer”), #4324–27). And not only is P&G defending

against Navarro’s claims, but it also asserts a counterclaim of its own. In particular,

P&G argues that, by initiating this lawsuit and by registering the photographs with

the Copyright Office as the sole author, Navarro breached her obligations under the

2007 Supplier Agreement. That agreement, P&G claims, required Navarro to assign

all her rights to LPK, who under the 2007 MSA, would in turn assign all those rights

to P&G. (P&G’s Answer at #4428–34).

E.    Plaintiffs and Defendants Cross-Moved For Summary Judgment.

      There are two pending motions for summary judgment—one by Defendants

(Doc. 185, along with an associated Memorandum (“Defs.’ Mem”), Doc. 185-1) and one

from Navarro (Doc. 188, and accompanying Memorandum (“Pls.’ Mem.”), Doc. 204).

In total, those two motions include over three-hundred-and-fifty pages of briefing,

plus scores of exhibits, in which the parties seek summary judgment, one way or the



9 At one point, Navarro also sought statutory damages and attorneys’ fees. In her response
to Defendants’ Motion for Summary Judgment, though, she expressly drops those requests.
(See Pls.’ Resp. at #10118).


                                           21
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 22 of 125 PAGEID #: 13637




other, on well over fifteen separate issues, many of which involve multiple distinct

sub-issues, all of which are (briefly) summarized below.

      1.     Defendants’ Motion For Summary Judgment.

      P&G and Walmart seek summary judgment on each and every one of Navarro’s

claims. Principally, P&G and Walmart argue that neither is liable for copyright

infringement because Navarro has no standing to sue either of them for two reasons.

First, she “unambiguously assigned” all of her rights to LPK through the 2007

Supplier Agreement, which, Defendants claim, “easily satisfies the Copyright Act’s”

requirements for an assignment. (Id. at #8337, 8339). Second, P&G and Walmart

claim that LPK and Navarro are joint authors in the final package designs, and that

LPK thus can license (and has licensed) P&G to use the joint work. (See id. at #8342).

Walmart also argues that it cannot be liable for direct infringement under the “first

sale” doctrine.

      Separately, P&G argues that, even if it is not entitled to summary judgment

on the direct copyright infringement claim, it is entitled to summary judgment on

Navarro’s vicarious and contributory liability claims. (Id. at #8356). As to the former,

vicarious liability, P&G claims this is so because P&G did not have the right to

supervise the retailers’ sales or advertising. (See id. at #8356–57). As to the latter,

P&G argues it cannot be liable for contributory infringement because, even if there

was direct infringement, given the 2007 Master Services Agreement, P&G could not

have “intentionally contributed to any alleged direct infringement by retailers of its

products.” (Id. at #8358–59).




                                          22
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 23 of 125 PAGEID #: 13638




      As to Navarro’s fraud claim, P&G (as the only defendant against whom the

claim is asserted) argues that it is entitled to summary judgment because undisputed

facts show that Navarro cannot establish the necessary elements of that claim. (See

id. at #8353). More specifically, P&G first argues that it could not have “concealed its

belief” that Navarro owned no copyrights because she actually did not, per the 2007

Supplier Agreement, and second that even if this were untrue Navarro could not have

“justifiably relied” on any statement or action by P&G suggesting otherwise. (Id.).

P&G also argues Navarro cannot show causation or intent. (Id. at #8354). “In the

end,” P&G argues, it should not be liable for fraud “because it proceeded on the

assumption that it could lawfully use the designs LPK had sold to it” under the 2007

Master Services Agreement. (Id.).

      Last, P&G and Walmart seek summary judgment on various aspects of

damages, either in whole or in part. (See Defs.’ Mem. at #8360). First, they claim that

the Court must limit Navarro’s damages claim to the Copyright Act’s three-year

“look-back” period, which would permit Navarro to recover damages only for the

three-year period immediately preceding the date she filed her initial Complaint. (See

id. at #8360–61 (citing 17 U.S.C. § 507(b))). Next, they claim Navarro cannot show

the required factual nexus between the profit-based damages she seeks and the

infringing activity she alleges, (id. at #8363–64), as Navarro has offered nothing but

“fanciful speculation about the relationship between the” two. (Id. at #8365). Absent

a “reasonable relationship” between Navarro’s photographs and P&G or Walmart’s

revenues, Defendants claim, Navarro is not entitled to profit-based damages.




                                          23
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 24 of 125 PAGEID #: 13639




      In the alternative, Defendants argue for summary judgment on five particular

categories of profit-based damages. First, Defendants argue that Navarro is not

entitled to profit-based damages for products that did not feature a Navarro

photograph, but that only appeared in coupon-advertising next to and near

advertisements for products containing a Navarro photograph. (Id. at #8371–74).

      Second, they dispute Navarro’s right to claim profits arising from packages

that feature a Navarro photograph, but that were sold within the temporal and

geographical scope of the alleged licenses. As to these sales, Navarro concedes that

the packaging itself was non-infringing, but she explains that P&G promoted sales of

those packages through the presence of in-store advertising displays, or “endcaps,”

that used the Navarro photographs in violation of the alleged licenses, and thus could

give rise to damages.

      Third, Defendants argue that Navarro cannot claim profits from the sale of the

ProX or Regenerist products, because the Navarro photographs appeared only on the

back of the packaging. (Id. at #8374). Fourth, P&G and Walmart argue that Navarro

is not entitled to profit damages for what she calls the “Legacy Image Assisted Sales,”

i.e., sales that occurred when “retailers continued to display on their websites images

of packages bearing a Navarro image even after P&G stopped using her photographs”

on the packages themselves. (Id. at #8376).

      Finally, P&G and Walmart argue that they are not jointly liable for profit-

based damages of third-party retailers who Navarro did not name as defendants. (Id.

at #8377–78). According to Defendants, copyright law makes an infringer liable for




                                          24
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 25 of 125 PAGEID #: 13640




profits it derives from its infringement, not profits that other infringers derive from

the same infringement. (Id. at #8378).

       2.     Navarro’s Motion For Summary Judgment.

       Navarro, on the other hand, moves for partial summary judgment on a more

limited basis. (See Pls.’ Mem. at #9314–9404). She seeks summary judgment on only

some of her claims, including: P&G’s alleged infringement of the Regenerist image

(Image 1) only against P&G because of its alleged use without authorization; and for

the ProX, Teal and Purple Boxes, and Daily Facials because P&G and Walmart

allegedly exceeded the temporal, geographic and usage restrictions Navarro placed

on those images in a variety of combinations. (See id. at #9361). These arguments all

hinge on Navarro’s claim that she did not assign all of her rights in all of her

photographs to LPK in perpetuity for unlimited use, but instead that the usage

restrictions set forth in her invoices control, and that P&G exceeded those limits.

       Navarro also moves for summary judgment on 28 of P&G’s defenses, 19 of

which overlap with Walmart’s defenses. (Id. at #9377–9404).10 For their part, P&G



10 Those defenses are: failure to state a claim (Defendants’ First AD); equitable estoppel and
acquiescence (Defendants’ Second AD); statute of limitations (Defendants’ Third AD); laches
(Defendants’ Fourth AD); unclean hands (Defendants’ Fifth AD); waiver (Defendants’ Sixth
AD); Navarro’s copyrights are invalid and unenforceable (Defendants’ Seventh AD); implied
license (Defendants’ Eighth AD); failure to mitigate damages (Defendants’ Ninth AD);
forfeiture or abandonment of copyrights (Defendants’ Tenth AD); misuse of copyright
(Defendants’ Eleventh AD); no volitional act (Defendants’ Thirteenth AD); Navarro’s rights
not infringed upon (Defendants’ Fourteenth AD); Extraterritoriality (Defendants’ Fifteenth
AD); Defendants are entitled to attorneys’ fees (Defendants’ Seventeenth AD); no remaining
commercial value (Defendants’ Eighteenth AD); failure to name an indispensable party
(Defendants’ Nineteenth AD); Navarro received all due compensation (Defendants’
Twentieth AD); joint authorship (P&G’s Twenty First AD); assignment to LPK (P&G’s
Twenty-Third/Walmart’s Twenty-Second AD); fraud on the Copyright Office (P&G’s Twenty-
Fourth AD); P&G’s “affirmative defenses” to Navarro’s fraud claim (P&G’s Twenty-Fifth


                                             25
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 26 of 125 PAGEID #: 13641




and Walmart only dispute summary judgment as to six defenses, namely (1) Joint

Authorship; (2) Statute of Limitations; (3) Extraterritoriality; (4) Implied License

(5) Failure to Mitigate Damages; and (6) Assignment. (See Defs.’ Resp. to Pls.’ Mem.,

Doc. 207, #9478–9501 (joint authorship and assignment), 9506–12 (statute of

limitations, failure to mitigate, extraterritoriality and implied license)).

      Navarro also seeks summary judgment on P&G’s breach of contract

counterclaim. While she asserts multiple bases, the Court finds one of her

arguments—that P&G cannot show any compensable damages arising from the

alleged breach (id. at #9375–76)—dispositive here, and thus does not address the

others.

      Finally, Navarro asks this Court to impose Rule 37 sanctions on the grounds

that P&G allegedly gave “evasive and incomplete” responses to Navarro’s

interrogatories. (Id. at #9377–81).

                                LAW AND ANALYSIS

A.    Standard Of Review.

      Normally, reviewing a motion for summary judgment requires viewing the

evidence in the light most favorable to the nonmoving party and only granting

summary judgment “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Morehouse

v. Steak N Shake, 938 F.3d 814, 818 (6th Cir. 2019); Fed. R. Civ. P. 56(a). “But ‘where,



through Twenty Eighth, and Thirtieth ADs); fraud damages too remote or speculative (P&G’s
Twenty-Ninth AD); and fraudulent misstatements protected by Ohio doctrine of litigation
privilege (P&G’s Thirty-First AD).


                                           26
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 27 of 125 PAGEID #: 13642




as here, the parties filed cross-motions for summary judgment, the court must

evaluate each party’s motion on its own merits, taking care in each instance to draw

all reasonable inferences against the party whose motion is under consideration.’”

Black v. Pension Benefit Guaranty Corp., 973 F.3d 576, 581 (6th Cir. 2020) (quoting

EMW Women's Surgical Ctr., P.S.C. v. Beshear, 920 F.3d 421, 425 (6th Cir. 2019)).

“The fact that both parties have moved for summary judgment does not mean that

the court must grant judgment as a matter of law for one side or the other; summary

judgment in favor of either party is not proper if disputes remain as to material facts.”

Craig v. Bridges Bros. Trucking LLC, 823 F.3d 382, 387 (6th Cir. 2016) (quoting

cases).

      Thus, reviewing each Motion on its own, the Court must determine “whether

the evidence presents a sufficient disagreement to require submission to a jury or

whether it is so one-sided that one party must prevail as a matter of law.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 251–52 (1986). “The ‘party seeking summary

judgment always bears the initial responsibility of informing the district court of the

basis for its motion and identifying those portions’ of the record which demonstrate

‘the absence of a genuine issue of material fact.’” See, e.g., Rudolph v. Allstate Ins.

Co., No. 2:18-cv-1743, 2020 WL 4530600 at *3 (S.D. Ohio Aug. 6, 2020) (quoting

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)).

      “The mere existence of some alleged factual dispute between the parties will

not defeat an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact.” Int’l Outdoor, Inc. v.




                                           27
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 28 of 125 PAGEID #: 13643




City of Troy, 974 F.3d 690, 697 (6th Cir. 2020) (bracket omitted) (quoting Anderson,

477 U.S. at 247–48)). Accordingly, the non-moving party must do more than simply

present any evidence in its favor. Rather, the non-moving party must produce enough

evidence for a reasonable jury to hold that the party has met its burden of proof as to

its entire claim. Put another way, “to defeat a motion for summary judgment, the

‘evidence’ must be ‘such that a reasonable jury could return a verdict for the non-

moving party.’” Morehouse, 938 F.3d at 818 (quoting Anderson, 477 U.S. at 248). See

also Pineda v. Hamilton Cnty., Ohio, 977 F.3d 483, 491 (6th Cir. 2020) (noting that,

on an issue where the non-moving party bears the burden of proof, summary

judgment is still warranted “when, … after viewing the evidence in [the non-moving

party’s] favor, the record is in ‘equipoise’ or ‘evenly balanced’ on an essential element’s

existence”).

      The summary judgment standard presents a special challenge for movants in

copyright infringement actions. Many questions in copyright disputes, like whether

there is “substantial similarity” between the copyrighted work and the allegedly

infringing work or the “copyrightability” of the original work, are particularly fact

intensive inquiries. Therefore, movants often have an uphill battle to establish that

there is no dispute of material fact. That is why, when fact issues arise in copyright

infringement cases, “granting summary judgment, particularly in favor of a

defendant, is a practice to be used sparingly.” Wickham v. Knoxville Int’l Energy

Exposition, Inc., 739 F.2d 1094, 1097 (6th Cir. 1984).




                                            28
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 29 of 125 PAGEID #: 13644




B.    Defendants Move For Summary Judgment In Whole Or In Part On
      Eight Grounds, Some Directed At Liability, And Some At Damages.

      Defendants seek summary judgment on both liability and damages issues. As

noted above, as to the former, Defendants argue that: (1) Navarro unambiguously

assigned all her rights to LPK in the 2007 Supplier Agreement (Defs.’ Mem. at #8337–

42); (2) Navarro and LPK were joint authors in the Olay packaging (id. at #8342–52);

(3) the “first sale” doctrine shields Walmart from liability for direct infringement (id.

at #8355); (4) the contributory infringement (id. at #8358–60) and vicarious liability

claims (id. at #8356–58) against P&G fail as a matter of law; and (5) so does Navarro’s

fraud claim (id. at #8352–55).

      On the damages front, Defendants argue that: (1) Navarro’s damages should

be limited to the three-year period prior to the date that she filed suit (id. at #8360–

63); (2) Navarro is not entitled to any profit-based damages because she has not

established a sufficient causal connection between Defendants’ revenues and the

alleged infringement (id. at #8363–71); and (3) even if Navarro can recover some

profits-based damages, she cannot recover such damages for particular products or

usages. (id. at #8371–78).

      The Court addresses each of these eight arguments in turn.

      1.     There Is An Issue Of Material Fact As To Whether Navarro
             Assigned All Her Rights to LPK In The 2007 Supplier Agreement.

      All parties concede that the Copyright Act requires a transfer agreement to be

in writing and signed by the owner of the rights conveyed. 17 U.S.C. § 201(d). P&G

and Walmart argue that the 2007 Supplier Agreement “easily satisfies the Copyright




                                           29
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 30 of 125 PAGEID #: 13645




Act’s” requirements for a transfer: it is clear and plain in its language, written, and

signed by the original copyright owner. (Id. at #8337, 8339). The question for the

Court on summary judgment is whether there is a genuine dispute as to the effect of

that agreement.

      At bottom, this is a dispute over contract interpretation. While copyrights are

a matter of federal law, the interpretation of a given copyright assignment agreement

is controlled by state law. Cincom Sys., Inc. v. Novelis Corp., 581 F.3d 431, 437 (6th

Cir. 2009) (“state contract law will govern the interpretation of a [copyright] license

because a license is merely a type of contract”); Johnson v. Jones, 885 F. Supp. 1008,

1013–14 (E.D. Mich. 1995). That means that, here, Ohio law controls. Under Ohio

law, “contracts are to be interpreted so as to carry out the intent of the parties.”

Grubb & Assoc., LPA v. Sandor, 128 N.E.3d 920, 924 (Ohio Ct. App. 2019) (brackets

omitted) (internal quotations omitted). Generally, “a court determines the intent of

the parties from the writing itself.” Currier v. Penn-Ohio Logistics, 927 N.E.2d 604,

607 (Ohio Ct. App. 2010) (citing Alexander v. Buckeye Pipeline Co., 374 N.E.2d 146,

150 (Ohio 1978)). Thus, the starting point, and often the ending point, is the plain

language of the agreement.

      The language at the heart of this dispute is in paragraph five of the Supplier

Agreement. In that paragraph, Navarro agreed to “transfer and assign to LPK in

perpetuity throughout the world all intellectual property rights and all other rights

that Supplier [Navarro and Navarro LLC], its employees and agents may ever have

in the Creations.” (Supplier Agreement at #6947–48). The word “Creations” is a




                                          30
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 31 of 125 PAGEID #: 13646




defined term in the agreement, and includes “[a]ll creative ideas, designs,

illustrations, developments, inventions originated or developed by [Navarro and

Navarro LLC], its employees and agents for LPK.” (Id.).

       The key disagreement here is whether the term “Creations” includes the

photographs that Navarro took for P&G’s various Olay products. The definition of

“Creations” is important because it is only “Creations” that are subject to the

ownership and assignment provisions of the Supplier Agreement. Defendants argue

that the “common sense” “plain and ordinary meaning” of the word “creations”

includes all of Navarro’s artistic works for LPK, including her photographs. (Defs.’

Mem. at #8388). This understanding, Defendants assert, is most consistent with the

purpose of the agreement. (Id.). After all, LPK only hired Navarro to take

photographs, so the word “Creations” must include photographs in order for the

agreement to have any effect on the parties’ relationship. (Id.). Navarro, in turn,

argues that Defendants are impermissibly expanding the definition of the word. The

definition of “Creations,” Navarro asserts, is limited to only those five terms used in

the definition of creations, namely, “ideas, designs, illustrations, developments, and

inventions.” (Pls.’ Resp. to Defs.’ Mem. (“Pls.’ Resp.”), Doc. 209, #10040). The item

“photographs,” she says, does not logically fit in that list. (Id.).

       Based purely on the contract language this is a close case. “Creations” is a

defined term, so the plain language meaning of the word “creation” is irrelevant.

Rather, the only question is how the parties defined that term in their agreement.

Sutton Bank v. Progressive Polymers, L.L.C., ___ N.E.3d ___, 2020 WL 6435801, *4




                                            31
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 32 of 125 PAGEID #: 13647




(Ohio Nov. 3, 2020) (“[W]here parties to a contract have given a word a specific

meaning by expressly defining it in the contract, that definition will generally

override whatever definition might otherwise be established by an examination of the

word’s ordinary meaning or common usage.”). Here, the definition includes a list,

which admittedly does not include “photographs.” At the same time, the agreement

does not unambiguously state that the list is exhaustive, and a “photograph” seems

at least of a kind with some elements of the list (e.g., “illustrations”). Moreover, as

P&G also notes, photographs are the only thing that Navarro was to supply to LPK,

so reading “Creations” not to include photographs would render at least the

intellectual-property provision largely meaningless.

      Navarro seeks to round out the meaning by reference to extrinsic evidence.

While discussed in greater detail below, this evidence generally takes the form of

communications Navarro and LPK exchanged while negotiating the 2007 Supplier

Agreement, as well as the parties’ conduct under that agreement. But, before

considering the impact of such evidence, the Court must first address whether it can

consider extrinsic evidence at all.

      This is yet another issue on which the parties are in stark disagreement.

Defendants say “no,” relying on Ohio law to the effect that “where the terms of a

contract are clear and unambiguous, extrinsic evidence may not be used as an aid in

interpretation.” State ex rel. Rollins v. Bd. of Educ. for Cleveland Heights-Univ.

Heights City Sch. Dist., 532 N.E.2d 1289, 1294 (Ohio 1988). But Ohio law also

includes a slight wrinkle that may be important here. In particular, the rule that




                                          32
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 33 of 125 PAGEID #: 13648




extrinsic evidence “may not be received to contradict or vary the terms of a written

instrument” applies only “as between the parties thereto and their privies.” Bowman

v. Tax Comm’n of Ohio, 20 N.E.2d 916, 919 (Ohio 1939) (emphasis added). This

limitation arises because the prohibition on extrinsic evidence generally rests on the

assumption that “[w]hen two parties have made a contract and have expressed it in

a writing … they have both assented [to that writing] as the complete and accurate

integration of that contract.” Ed Schory & Sons, Inc. v. Soc’y Nat’l Bank, 662 N.E.2d

1074, 1080 (Ohio 1996) (quoting 3 Corbin, Corbin on Contracts, § 573 at 357 (1960)).

That logic does not carry over in a straightforward manner to disputes involving

strangers to the contract. As these strangers “have not consented to [the contract]

and have no right or power to reform or set it aside, they are privileged to show by

parol evidence that the instrument does not show the real transaction.” Bowman, 20

N.E.2d at 919. And, of course, as the stranger to the contract is free to use parol

evidence, so is the contract party on the other side of the lawsuit.

      Here, all concede that Navarro is a party to the 2007 Supplier Agreement. But

P&G is not a signatory. Thus, Bowman seems to say that the parol evidence rule

plays no role in a dispute between Navarro (a party) and P&G (a non-party) regarding

the proper interpretation of that agreement.

      P&G, though, argues that is wrong, and offers three theories as to why. First,

P&G argues that LPK acted as P&G’s agent in forming the Supplier Agreement, and

thus, P&G may invoke the parol evidence rule on LPK’s behalf. (Defs.’ Suppl. Br.,

Doc. 235, #13257–58). To P&G’s credit, Ohio law holds that a principal “is entitled to




                                          33
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 34 of 125 PAGEID #: 13649




assert any defense that the agent would be entitled to assert.” Citicasters Co. v.

Bricker & Eckler, LLP, 778 N.E.2d 663, 668 (Ohio Ct. App. 2002). By logical

extension, that principle seems to suggest that a principal may assert the parol

evidence rule, so long as their agent was a party to the contract. Id.

      The problem for P&G on that theory, though, is that it is not at all clear that

LPK was acting as P&G’s agent when it negotiated and signed the Supplier

Agreement with Navarro. To the contrary, the evidence suggests that LPK entered

into that agreement for its own benefit. Recall that the Supplier Agreement was born

of a uniquely LPK–Navarro project. Specifically, LPK hired Navarro to photograph

LPK’s employees for internal purposes and had her sign the Supplier Agreement as

a method of “entering her into the [accounting] system” as a new vendor. (Defs.’ SOUF

at ¶¶ 8–9, #10121; Pls.’ SOUF, at ¶¶ 5, 8 #9520, 9522). Timing further undercuts

P&G’s agency theory. Navarro and LPK executed the Supplier Agreement on

September 13, 2007. (Supplier Agreement at #6948). P&G first commissioned LPK

and Navarro to redesign the packaging for its Olay products (the ProX Spinning

Brush to be specific) nearly three years later, on January 20, 2010. (Defs.’ SOUF at

¶ 31, #10131; Pls.’ SOUF at ¶ 27, #9537–38). It seems doubtful that LPK could have

been acting as P&G’s agent in negotiating the Supplier Agreement with Navarro if,

at the time LPK and Navarro executed that agreement, P&G had yet to commission

LPK to create the packaging designs for the Olay products at issue (or any other

packaging designs involving photographs). Thus, P&G can’t rely on “agency theory”

to support the use of the parol evidence rule in this case.




                                          34
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 35 of 125 PAGEID #: 13650




      Next, P&G argues that it may assert the parol evidence rule as a “third-party

beneficiary” to the Supplier Agreement. (Defs.’ Suppl. Br., Doc. 235, #13258). Like

agents, intended third-party beneficiaries have the right to enforce a contract even

though they were not party to the contract. Grant Thornton v. Windsor House, Inc.,

566 N.E.2d 1220, 1223 (Ohio 1991) (“Only a party to a contract or an intended third-

party beneficiary of a contract may bring an action on a contract in Ohio.”) (citing

Visintine & Co. v. New York, Chi., & St. Louis RR. Co. 160 N.E.2d 311, 313–14

(1959)). P&G reasons that, by extension, third-party beneficiaries may also assert the

parol evidence rule even though they were not party to the contract. (Defs.’ Suppl.

Br., Doc. 235, #13258). But that doesn’t work. While third-party beneficiaries may

enforce a contract, they nonetheless remain “strangers” to it. As the Sixth Circuit puts

it, a third-party beneficiary can enforce the agreement “even though … a stranger” to

it. See Prime Finish, LLC v. Cameo, LLC, 487 Fed. App’x 956, 959 (6th Cir. 2012)

(emphasis added) (“[A] third person may enforce a promise made for his benefit even

though he is a stranger both to the contract and to the consideration.”) (applying KY

law). Consistent with that view, under Ohio law, the parol-evidence limitation that

applies to parties and privies does not reach third-party beneficiaries. See Lamme v.

Pope, 04CA42, 2004 WL 2453346, ¶ 16 (Ohio Ct. App. Oct. 29, 2004) (“Pope was a

stranger to the contract between Lamme and Bottorff, only acquiring rights

thereunder as a third-party beneficiary. Therefore, parol evidence … was

admissible.”).




                                          35
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 36 of 125 PAGEID #: 13651




      P&G’s remaining theory is that it is “in privity” with LPK. (Defs.’ Suppl. Br.,

Doc. 235, #13258). If true, that would advance P&G’s cause—those in privity with a

contracting party may enforce the parol evidence rule just as if they were an original

party to that contract. Bowman, 20 N.E.2d at 919 (“[P]arol evidence may not be

received to contradict or vary the terms of a written instrument as between the

parties thereto and their privies.”). Here, P&G relies on a two-link vertical chain of

contracts to show privity. (Defs.’ Suppl. Br., Doc. 235, #13258). That is, in the Supplier

Agreement, Navarro gave LPK ownership of “[a]ll creative ideas, designs,

illustrations, developments, inventions originated or developed by [Navarro]…for

LPK.” (Supplier Agreement at #6947). Then, in the Master Services Agreement, LPK

transferred to P&G “all IP RIGHTS, including but not limited to ideas, discoveries,

inventions, works of authorship, documents, [or] designs… which LPK develops … or

causes to be developed, invented or created specifically relating to the services or

parts thereof.” (2007 MSA at #8285). Based on the combination of these two

agreements, P&G claims it is the successor to the intellectual property rights that

LPK obtained from Navarro under the Supplier Agreement, and thus in privity with

Navarro. (Defs.’ Suppl. Br., Doc. 235, #13258).

      But that is not how privity works. Privity is “[t]he connection or relationship

between two parties, each having a legally recognized interest in the same subject

matter.” Shoemaker v. Gindlesberger, 887 N.E.2d 1167, 1170 (Ohio 2008) (quoting

Black’s Law Dictionary at 1237 (8th Ed. 2004)). In order to create privity with an

existing party to a contract, a new party must assume another existing party’s




                                           36
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 37 of 125 PAGEID #: 13652




contractual duties, and thus the liability that comes attendant to breach of those

duties. In other words, privity occurs as to a given contract when a new party “steps

into the shoes” of an existing party to that agreement. See Winland v. Christman, No.

18 MO 0005, 2019 WL 2513801 at ¶ 53 (Ohio Ct. App. June 14, 2019) (quoting Berardi

v. Ohio Turnpike Comm’n., 205 N.E.2d 365, 370 (Ohio Ct. App. 1965)). So, for

example, an assignee to one party’s interest in a contract would be in privity with the

other parties to that assigned agreement.

      P&G did not have that relationship to the contract between LPK and Navarro.

Instead, P&G simply obtained a set of intellectual property rights from LPK by

contract, some of which LPK itself may have received pursuant to a prior agreement

with another person, such as its Supplier Agreement with Navarro. But LPK’s

subsequent sale of the rights it (may have) acquired from Navarro through the

Supplier Agreement is not enough, in and of itself, to create vertical privity between

P&G (who acquired rights from LPK through the separate 2007 MSA) and Navarro

(who was a party to the Supplier Agreement).

      The situation here is akin to what the Ohio Supreme Court encountered in

Curl v. Volkswagen of America, Inc., 871 N.E.2d 1141 (Ohio 2007). There, Volkswagen

manufactured and sold a VW Beetle to an automobile dealership to use as a rental

vehicle. That dealer in turn sold the car to a customer. Id. at 1143. When the car

malfunctioned, the customer sued both the dealer and the manufacturer for breach

of express warranty. Id. Ohio law, though, requires privity for warranty claims. And,

according to the Ohio Supreme Court, the successive contractual relationships from




                                          37
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 38 of 125 PAGEID #: 13653




the manufacturer to the dealer, and the dealer to the customer, were not enough to

create such privity between the manufacturer and the customer. Id.

      Other Ohio decisions likewise confirm that the mere fact that multiple

agreements arguably touch on the same subject (here the intellectual property rights

in Navarro’s photographs) does not create privity. See, e.g., Santagate v. Pa. Higher

Educ. Assistance Agency, No. 19AP-705, 2020 WL 2850264, at ¶ 21 (Ohio Ct. App.

June 2, 2020) (“Although there are multiple agreements here related to [the

plaintiff’s] student loan, the presence of these separate agreements does not give the

parties of one agreement privity with the parties on the other agreement.”) (citing

State v. Harding, No. 13AP-362, 2014 WL 1350959 at ¶ 29 (Ohio Ct. App. Mar. 25,

2014) (rejecting an argument that contractual privity exists simply because the

parties are both subject to separate contracts that are part of the same loan

transaction).

      Indeed, in the manufacturing context, there is widespread recognition that a

vertical chain of contracts successively transferring rights in a given product does not

create privity. See Chemtrol Adhesives, Inc. v. Am. Mfr. Mut. Ins. Co., 537 N.E.2d 624,

631 (Ohio 1989) (explaining that “an ordinary consumer” cannot sue for a defective

product under a contract law theory because that “ordinary consumer… [is] not

in privity of contract with the seller or manufacturer against whom recovery is




                                          38
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 39 of 125 PAGEID #: 13654




sought”).11 Yet that flawed theory is essentially what P&G seeks to advance on the

privity front here.

       In sum, neither P&G’s agency, third-party beneficiary, nor privity arguments

alter its status as a stranger to the LPK–Navarro Supplier Agreement.

       P&G is not done, though. In a final Hail Mary, P&G argues that the stranger

exception to the parol evidence rule is not good law anymore. This is so, P&G claims,

for two reasons. First, P&G argues that the Ohio Supreme Court has abandoned the

“stranger rule,” as it has not relied on the rule since its Bowman opinion in 1939.

(Defs.’ Suppl. Br., Doc. 235, #13258–59). Second, even if the Ohio Supreme Court has

not yet explicitly overruled Bowman, P&G argues that the Bowman holding is at least

“in serious tension with decades of more recent Ohio Supreme Court precedent

steadfastly and firmly placing primacy on contractual text.” (Id. at #13259).

       As to the first, while P&G may be correct that the Ohio Supreme Court has not

cited the rule since Bowman, other Ohio courts have. See, e.g., Citicasters Co., 778

N.E.2d at 668 (1st Dist.); Lamme, 2004 WL 2453346 at ¶ 16 (2d Dist.); Zunk v. Zunk,

Nos. L-99-1167, DR-97-0259, 2001 WL 127347 at *5 (Ohio Ct. App. Feb. 16, 2001)

(6th Dist.); Smith v. Withrow, No. CA90-12-234, 1991 WL 278258 at *2 (Ohio Ct. App.

Dec. 30, 1991) (12th Dist.). And, while some Ohio appellate courts have questioned

the wisdom of the stranger rule (in unpublished opinions), see Clarke Assoc. Inc. v.

River Downs Inc., No. C-820768, 1983 WL 5147 at *5 (Ohio Ct. App. July 27, 1983)



11 This limitation on privity was in many ways an impetus for the development of product
liability law, so that tort law could provide a remedy where contract did not. See, e.g., Escola
v. Coca Cola Bottling Co. of Fresno, 150 P.2d 436, 440 (Cal. 1944) (Taynor, J., concurring).


                                              39
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 40 of 125 PAGEID #: 13655




(holding the stranger exception did not apply, but still criticizing the rule in dicta), or

considered limiting the doctrine, see Dalton v. Belden & Blake Corp., 97CA0073, 1999

WL 74627 at *2 (Ohio Ct. App. Feb. 9, 1999), none have concluded that the Supreme

Court has abandoned the doctrine altogether. Given the lack of any indication from

the Ohio Supreme Court that it is abandoning the stranger-to-the-contract rule, this

Court is not in a position to speculate about that court’s potentially evolving attitudes

toward the rule, especially when the rule has such a firm (and apparently ongoing)

foundation in Ohio case law. Faber v. Ciox Health, LLC, 944 F.3d 593, 601 (6th Cir.

2019) (“And we may only disregard an on-point decision of the state appellate court

if ‘other persuasive data’ convinces us that the highest state court ‘would decide

otherwise.’) (quoting Ziegler v. IBP Hog Mkt., Inc., 249 F.3d 509, 517 (6th Cir. 2001)).

      As for P&G’s claim of “serious tension” between the stranger rule and the

“primacy of contractual text,” that seems somewhat overblown. As already noted, the

impetus for the parol evidence rule is the understanding that, in a dispute between

parties to the contract, the plain meaning of the text is the most reliable indicator of

the parties’ intent. See, e.g., Galmish v. Cicchini, 734 N.E.2d 782, 789 (Ohio 2000)

(noting that “a subsequent written contract is of a higher nature than earlier

statements, negotiations, or oral agreements” and that parties should have “merged

… or superseded” other ideas in the written document) (quoting 11 Williston on

Contracts at 541–548, Section 33:1 (4th Ed.1999)). But this presumption simply does

not hold when the dispute involves a stranger to the contract, who did not have the

opportunity to cement their understanding in the final written document. Bowman,




                                            40
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 41 of 125 PAGEID #: 13656




20 N.E.2d at 919. As such, the stranger rule does not conflict with the “plain meaning”

rule, but rather complements it in those situations where the assent-based notion

that underlies that rule does not apply.

      As P&G is a stranger to the LPK–Navarro Supplier Agreement, the effect of

the stranger rule here is to allow the Court to consider extrinsic evidence, offered by

either party, in interpreting the agreement. See Bowman, 20 N.E.2d at 919 (quoting

22 C.J.S. § 1725 (“[W]here the stranger to the instrument is thus free to vary or

contradict it by parol evidence his adversary, although a party to the instrument,

must be equally free to do so.”)); see also Art v. Eich, No. 80-02-0009, 1981 WL 5226

at *2 (Ohio Ct. App. Oct. 28, 1981) (holding in a stranger-party dispute that the

contracting party’s evidence created an issue of material fact).

      Here, when the language of the agreement is supplemented by extrinsic

evidence, the result is not so one-sided that it supports summary judgment for either

party on the issue of whether the Supplier Agreement resulted in a transfer to LPK

of Navarro’s ownership interests in the photographs at issue. On one hand, Navarro

submits evidence suggesting that, at the time that she signed the Supplier

Agreement, she did not intend for the agreement to assign her rights to LPK, or for

that matter, to cover any photographs besides the ones for LPK’s internal photoshoot.

      For example, Navarro offers a series of pre-agreement communications that

she says reflect preliminary license negotiations with LPK. On May 31, 2007,

Navarro sent the first of these emails which contained an “estimate for an internal

photoshoot.” (Robinson Dep. Ex. 32, Doc. 167-1, #6410). Later, Navarro sent LPK an




                                           41
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 42 of 125 PAGEID #: 13657




invoice for “internal brochure for promotion, within trade industry,” where the only

“client” listed was LPK. Id. at Ex. 38, Doc. 167-2, #6411). Navarro also offers the

testimony of Paige Robinson, the LPK employee who was in charge of the internal

photoshoot. Robinson indicated that she believed the Supplier Agreement served only

to set Navarro up in the system for billing purposes as a new vendor and for

confidentiality, not to assign intellectual property rights. (Id., Doc. 167, #6368–69).

      Navarro also suggests that the parties’ post-Supplier Agreement conduct

demonstrates that the agreement was not a complete assignment of her rights. Her

primary source of evidence on this front are invoices concerning her photographs for

P&G’s Olay product line. (See, e.g., Ott Dep. Ex. 55, Doc. 201, #9158–73) (invoices and

emails concerning the ProX packaging)). These invoices, Navarro contends, are

actually limited licenses that would not be necessary if the Supplier Agreement were

a complete assignment of her rights as P&G claims. (Pls.’ Mem. at #9364–65;

Hempelmann Dep. Ex. 147 Doc. 157-1, #5465–66 (entitled “Agreement for License of

Photography” from LPK to Navarro concerning the ProX product)). Navarro also

presents the testimony of several LPK employees who stated that Navarro and LPK

intended to negotiate usage rights in the future on a project-by-project basis as

reflected in Navarro’s invoices. (Geiger Dep., Doc. 155, #5239–40; McCoy Dep., Doc.

162, #5756, 5777). This extrinsic evidence suggests that the parties did not

understand the Supplier Agreement to assign all of Navarro’s rights to LPK.

      But there is also extrinsic evidence that seems to cut the other way. For

example, when Navarro used an interrogatory to confirm with LPK that the invoices




                                           42
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 43 of 125 PAGEID #: 13658




constituted licenses, LPK objected on the grounds that there may be other “means

through which usage rights could be or were conveyed.” (Wooten Dep. Ex. 468, Doc.

198, #8756). LPK then went on to note that “[t]hrough the 2007 LPK/Navarro

Supplier Agreement, Ms. Navarro transferred and assigned to LPK … all intellectual

property rights … that [Navarro] … [had] in the Creations.” (Id.). LPK then stated

that it believes that Navarro’s photographs of models are part of these “Creations”

and, as such, the Supplier Agreement is a “valid and enforceable” assignment “under

applicable federal copyright law.” (Id.). Defendants explain that LPK simply paid the

invoices because the Supplier Agreement required them to render “periodic payments

in accordance with the progression of services.” (Defs.’ SOUF at ¶ 20, #10127;

Supplier Agreement at #6947).

      In short, extrinsic evidence in the record could support either Navarro’s theory

that the Supplier Agreement was not an assignment or Defendants’ arguments that

the Supplier Agreement was an assignment. This is an issue of material fact for a

jury to sort out. Accordingly, the Court DENIES Defendants summary judgment as

to the argument that Navarro assigned all her rights to LPK in the 2007 Supplier

Agreement.

      2.     There Is An Issue Of Material Fact As To Whether Navarro And
             LPK Intended To Be Joint Authors In The Product Packaging.

      Defendants separately argue that, even if the 2007 Supplier Agreement is not

a license, Defendants are still not liable for copyright infringement, as LPK is a joint

author, and thus could (and did) authorize Defendants to use the copyrighted images.

This argument rests on a strong legal footing—it is well settled that all joint authors


                                          43
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 44 of 125 PAGEID #: 13659




have an undifferentiated interest in the copyrighted product, and thus any of them

can authorize third-party usage. The trickier part for Defendants here, though, is

showing that the undisputed facts establish that LPK is a joint author. The Court

concludes they fall short in that effort.

      The Copyright Act defines a joint work as one “prepared by two or more authors

with the intention that their contributions be merged into inseparable or

interdependent parts of a unitary whole.” 17 U.S.C. § 101. From this language, courts

have fashioned a two-part test, which it appears both parties concede should apply

here: (1) two or more parties made independently copyrightable contributions to a

work; and (2) the parties intended to be joint authors at the time the work was

created. (See Defs.’ Mem. at #8343 (citing Thomson v. Larson, 147 F.3d 195, 201 (2d

Cir. 1998) (citing additional cases)); Pls.’ Resp. at #10052 (citing Corwin v. Quinonez,

858 F. Supp. 2d 903 (N.D. Ohio 2012) (collecting cases))).

      A key point of disagreement, though, is the requisite showing of intent.

Defendants claim that the intent to create a joint work merely means “that each

author intend that their respective contributions be merged into a unitary whole.”

(Defs.’ Mem. at #8346 (quoting Erickson v. Trinity Theatre, Inc., 13 F.3d 1061, 1068–

69 (7th Cir. 1994))). Navarro says more is necessary. In particular, she notes that in

Childress v. Taylor, 945 F.2d 500, 507 (2d Cir. 1991), the court specifically addressed

the very language that Defendants quote here, but concluded that an “an inquiry so

limited would extend joint author status to many persons who are not likely to have




                                            44
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 45 of 125 PAGEID #: 13660




been within the contemplation of Congress.” (Pls.’ Resp. at #10052). Rather, Childress

says, the question is whether the parties had agreed to be joint authors.

       The Court concludes that Navarro has the better of this argument. The

“merged into a unitary whole” test, on its own, defines the category “joint author” too

broadly. That test would apply the label, for example, to editors who revise an

author’s manuscript. Something more is necessary to show the requisite intent.

Admittedly, though, precisely defining what the “more” is may be difficult. As a

general matter, the relevant question appears to be whether the parties intended that

their relationship be one that would create co-ownership in a finished product. That

is, they need not intend be “authors” for technical copyright law purposes, but they

must each have an intent to have shared ownership or shared interest in the outcome

of their collaborative efforts.

       With the question of the appropriate definition out of the way, there is one

more preliminary matter that the Court must discuss. In particular, the Court must

decide the exact design or image as to which Defendants are arguing that LPK was a

joint author with Navarro. That is, this case involves both (1) photographs, and

(2) package designs that incorporate those photographs. At least some of Defendants’

arguments seem directed to establishing joint authorship as to the former—they note,

for example, that LPK personnel assisted in making decisions at the photo shoots

about how to capture the images. (Defs.’ Mem. at #8348, 50). But elsewhere, they

identify LPK’s “copyrightable contributions” (i.e., the second element of the joint-




                                          45
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 46 of 125 PAGEID #: 13661




authorship test) as being things such as font design, color, photo placement, etc.,

which apply only to the packaging materials themselves. (Id. at #8344).

       Of course, a finding of joint authorship in either the images or the packaging

would presumably lead to the relief that Defendants seek. That is, most of the claimed

infringement arises from the use of the images on the packaging, so an ability to

license either the images or the packaging design incorporating those images, would

suffice.

       Be that as it may, the Court concludes it need not assess the joint authorship

argument as to the images themselves for purposes of Defendants’ motion for

summary judgment. That is because Defendants expressly disclaim that they are

making that argument. (Defs.’ Reply in Support of Defs.’ Mem. (“Defs.’ Reply”), Doc.

212, #10440–41 (noting that Defendants are not arguing that LPK was a joint author

in the images)). Thus, in reviewing Defendants’ motion for summary judgment on the

joint-authorship issue, the Court will limit its inquiry to the question of joint

authorship in the packaging materials themselves.12

       With the above definition in mind, the Court thus focuses on what the evidence

shows regarding each party’s intent (i.e., Navarro’s and LPK’s) as to whether they

would be joint authors in those package designs. As noted, joint authors are in some

ways akin to joint owners in property. Thus, the question is whether Navarro and



12As discussed below, Navarro also seeks summary judgment on Defendants’ joint authorship
defense. In contrast to Defendants, though, she requests summary judgment on that
argument both as to the photographs (Pls.’ Mem. at #9397) and the product packaging (id. at
#9401–02). Thus, there, the Court considers the joint authorship issue as to both types of
products.


                                            46
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 47 of 125 PAGEID #: 13662




LPK each made their independent contributions (i.e., Navarro provided the

photographs, and LPK provided the other design elements) with an intent to be joint

owners in the resulting product. And, as it is Defendants who are seeking summary

judgment, the question is not merely whether a reasonable trier of fact could reach

that conclusion, but rather whether a trier of fact must do so. See Claggett v. Winzler,

397 F. Supp. 3d 1054, 1071 (S.D. Ohio 2019) (granting summary judgment only

because “no reasonable jury” could find for the non-moving party).

       The Court concludes that Defendants have not made that showing. To start, it

seems at least possible here that Navarro did not contribute her photos with the goal

of being a joint author in the final product, but rather pursuant to a specific license

under which she was selling particular usage rights. The sale of limited usage rights

from one party to another for inclusion as one element of a given final product seems

at least potentially inconsistent with the notion that the two parties intend to have

an undifferentiated ownership in the final product itself. To be sure, as Defendants

note, the existence of a licensing arrangement may not preclude a finding of joint

authorship (see Defs.’ Reply at #10463 (citing case law)), but that is not the question

at summary judgment. Rather, the question is whether a jury must find joint

authorship, and the existence of a license cuts against Defendants on that front. Nor

do Defendants overcome that problem by arguing that Navarro’s invoices are not

really limited licenses, as that is a fact issue for the jury to decide.

       The remainder of the record evidence also at least raises questions about

whether LPK and Navarro shared the necessary intent as to authorship in the




                                            47
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 48 of 125 PAGEID #: 13663




package designs. LPK’s testimony, for example, is ambivalent at best on whether the

company even considered its contribution to count as “authorship,” let alone that it

intended to be a “joint author” with Navarro. (Matheson Dep., Doc. 161, #5666–67;

Arnold Dep., Doc. 152, #5004). And, more troublingly, it appeared that LPK

understood that it had only limited usage rights in Navarro’s photographs, even when

used in the package designs. (Cevasco Dep., Doc. 154, #5141–42; McCoy Dep., Doc.

162, #5766). That understanding would be at least arguably inconsistent with the

notion of “joint authorship” in those designs.

      All in all, at this juncture, on the record evidence, the Court cannot conclude

that, as a matter of law, LPK and Navarro intended to be joint authors in the package

designs. And, as the Court concludes that Defendants have failed to clear the

necessary hurdle at the first step of the test for joint authorship, the Court need not,

and thus does not, reach the second step (i.e., whether LPK and Navarro each made

independently copyrightable contributions to the work). Based on the foregoing, the

Court DENIES Defendants summary judgment on the joint authorship issue.

      3.     Because There Is Still An Issue Of Fact As To Whether LPK
             Owned A Copyright Interest, Either By Assignment Or As A Joint
             Author, It Would Be Premature To Grant Summary Judgment On
             Navarro’s Direct Infringement Claim Against Walmart.

      Walmart argues that it is not liable for direct infringement under the “first

sale” doctrine. (Defs.’ Mem. at #8355). The “first sale” doctrine has its footing in the

statutory text of the Copyright Act, which provides that “the owner of a particular

copy or phonorecord lawfully made under this title, or any person authorized by such

owner, is entitled, without the authority of the copyright owner, to sell or otherwise



                                          48
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 49 of 125 PAGEID #: 13664




dispose of the possession of that copy.” 17 U.S.C. §109. In other words, a party “who

owns a copy [of a copyrighted work] will receive ‘first sale’ protection [from copyright

infringement], provided, of course, that the copy was “lawfully made.” Kirtsaeng v.

John Wiley & Sons, Inc., 568 U.S. 519, 535 (2013).

      That proviso is the key issue here—the person asserting the doctrine must

show that the copy it received was “lawfully made.” In requesting summary

judgment, Walmart seeks to clear this hurdle by asserting that “LPK held the rights

in the product packaging designs as either an assignee or a co-author.” (Defs.’ Mem.

at #8355). If that indeed is the case, then the Court agrees that the first sale doctrine

would insulate Walmart, as a transferee from those authorized users, from liability

for infringement. The problem, though, is that the Court already has found a genuine

dispute as to whether LPK and/or P&G is in fact an assignee or co-author. Thus, the

same genuine disputes that foreclose summary judgment on those issues also

preclude summary judgment on Walmart’s first-sale-doctrine argument. The Court

thus DENIES Walmart summary judgment on this issue.

      4.     The Court Denies Summary Judgment On Navarro’s
             Contributory Infringement Claim, But Grants Summary
             Judgment to P&G on Navarro’s Vicarious Liability Claim.

      “The Copyright Act does not expressly render anyone liable for infringement

committed by another.” Sony Corp. of Am. v. Universal City Studios, Inc., 464 U.S.

417, 435 (1984). But courts have filled the Act’s silence with common law principles

that impose derivative liability on certain parties even when they have not engaged

in the infringing activity. Id; see also Metro-Goldwyn-Mayer Studios, Inc. v. Grokster,




                                           49
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 50 of 125 PAGEID #: 13665




Ltd., 545 U.S. 913, 930 (2005) (citing cases). That includes two theories relevant

here—contributory infringement and vicarious liability. Sony, 464 U.S. at 435. The

former arises where a party intentionally induces or encourages the infringement of

another. NCR Corp. v. Korala Assoc., Ltd., 512 F.3d 807, 816 (6th Cir. 2008) (citing

Bridgeport Music, Inc. v. WM Music Corp., 508 F.3d 394, 398 (6th Cir. 2007)). The

latter, by contrast, arises when a party has the power to stop or limit the infringing

activities of another but declines to do so while also reaping profits from that direct

infringement. Grokster, 545 U.S. at 930 (citing Shapiro, Bernstein & Co. v. H.L. Green

Co., 316 F.2d 304, 307 (2d Cir. 1963)). Navarro asserts each as a basis for imposing

liability on P&G for allegedly infringing activities undertaken by retailers (including

Walmart and other unnamed third parties) who sell P&G products that include the

allegedly infringing images on the product packaging. P&G has moved for summary

judgment as to both. For the reasons explained below, the Court DENIES P&G

summary judgment on contributory infringement, but GRANTS P&G summary

judgment on vicarious liability.

             a.     There Is An Issue Of Material Fact As To Whether P&G
                    Intentionally Contributed To The Allegedly Infringing
                    Activities Undertaken By Third-Party Retailers.

      The term “contributory infringement” is a literalism. The doctrine imposes

liability when one contributes to another’s infringement. But “contribute” could be a

fairly broad notion. So, courts have taken pains to make clear that the doctrine

reaches only to those instances where a defendant “intentionally induc[es] or

encourag[es] direct infringement.” Grokster, 545 U.S. at 930 (citing Gershwin Pub.




                                          50
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 51 of 125 PAGEID #: 13666




Corp. v. Columbia Artists Mgmt., Inc., 443 F.2d 1159, 1162 (2d Cir. 1971) (emphasis

added)). Consistent with that principle, contributory infringement occurs only when

a party takes “active steps…to encourage infringement.” Id. at 936. A defendant must

not only intend its actions, but must also intend to cause the other party to commit

copyright infringement. Id. at 936–37 (“[O]ne who distributes a device with the object

of promoting its use to infringe copyright, as shown by clear expression or other

affirmative steps taken to foster infringement, is liable for the resulting acts of

infringement by third parties.”).

      Because of the intent requirement, a party who merely sells a product that has

a potentially infringing application is not contributorily liable for the resulting

infringement. Id. at 933–34; Sony, 464 U.S. at 442 (holding that VTR manufacturer

was not contributorily liable for infringement that occurred when people copied

movies on their devices, because the VTR also had numerous legitimate uses). That

said, if a party sells a product that is “good for nothing else but infringement, [and]

there is no legitimate public interest in its unlicensed availability,” then courts may

“presum[e] or imput[e] an intent to infringe.” Grokster, 454 U.S. at 932 (internal

citations omitted).

      In sum, contributory infringement occurs when a party (1) with knowledge of

the infringing activity; (2) induces, causes or materially contributes to the infringing

conduct of another. Bridgeport Music, Inc. v. Rhyme Syndicate Music, 376 F.3d 615,

621 (6th Cir. 2004); Grokster, 545 US. at 930. Here, Navarro argues that P&G is a




                                          51
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 52 of 125 PAGEID #: 13667




contributory infringer as it caused the third-party retailers to infringe on Navarro’s

copyrights when those retailers displayed and sold P&G’s products on their shelves.

      P&G argues that it is entitled to summary judgment on Navarro’s contributory

infringement claim for two reasons. First, as described more fully above, P&G insists

that the retailers did not infringe on Navarro’s copyrights in the first place, as P&G

owned the rights to her photographs, either through assignment (i.e., the combination

of the Supplier Agreement and the MSA) or because LPK is a joint author who

assigned P&G the rights to use the product packaging. (Defs.’ Mem. at #8358). But,

as the Court explained above, neither party is entitled to summary judgment on

either of these theories. Accordingly, for the same reason, the Court cannot rely on

those arguments to resolve the contributory infringement claim on summary

judgment.

      But P&G is not done. It next argues that, even though it sold Olay packaging

with Navarro’s photographs to several retailers, it did not know (or intend) that those

products would infringe on Navarro’s copyrights, and as such, cannot be held

contributorily liable for the retailers’ direct infringement. (Defs.’ Mem. at #8358–60).

This is so, P&G explains, because, in the Master Services Agreement, LPK promised

to acquire all necessary intellectual property rights in the package designs and then

to sell those rights to P&G. (Id. at #8359; 2007 MSA at #8376). LPK also represented

to P&G in the Master Services Agreement that the sale of the package designs and

“any part thereof, do not infringe any copyrights.” (Defs.’ Mem. at #8359; 2007 MSA

at #8279). Because P&G expected LPK to procure all of Navarro’s rights, and believed




                                          52
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 53 of 125 PAGEID #: 13668




LPK had done so, P&G concludes that it could not have known that its product

packaging, and the retailers’ subsequent sales of those packages, would infringe on

Navarro’s copyrights. (Defs.’ Mem. at #8359).

      Navarro, on the other hand, argues that P&G received notice of the alleged

infringement as early as 2015 and yet continued to sell product to several retailers,

including Walmart. (Pls.’ Resp. at #10084). For example, Navarro notes that, on June

23, 2015, she emailed P&G and informed it that the ProX product packaging on at

least some store shelves continued to display Navarro’s photograph well-beyond the

temporal limitations of P&G’s limited license. (See Navarro Dep. Ex. 28, Doc. 174-13,

#7072). P&G acknowledged the email immediately and said it would “forward [her]

note to the appropriate design manager.” (Id.). A few days later, on June 28, 2015,

Navarro alerted P&G to another instance of alleged infringement, this time with the

Purple Box. (Hein Dep. Ex. 413, Doc. 156-4, #5408). Navarro alleges that as a result

of these emails, and other communications with Navarro and LPK, P&G had the

requisite “knowledge of the infringing activity” to support a claim for contributory

infringement. (Pls.’ Resp. at #10085).

      If a jury finds that Walmart and other retailers are liable for direct

infringement (that is, if those retailers engaged in unlicensed usage), then, based on

the evidence to which Navarro points, a reasonable jury could conclude that P&G was

“intentionally” contributing to that direct infringement. Conversely, though, a jury

could conclude that P&G justifiably believed that LPK had acquired all of Navarro’s

rights according to the Master Services Agreement. As a jury could reach either




                                         53
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 54 of 125 PAGEID #: 13669




outcome, the Court DENIES P&G summary judgment on Navarro’s contributory

infringement claim.

             b.     The Undisputed Facts Show P&G Did Not Have Sufficient
                    Control Over The Retailers To Give Rise To Vicarious
                    Liability.

      The test for imposing vicarious liability consists of two elements. First, the

copyright owner must show that a defendant has the right and ability to supervise

the infringing conduct of another, and second, the defendant must also have an

obvious and direct financial interest in the infringement. Gordon v. Nextel Commc’ns

and Mullen Advert., Inc., 345 F.3d 922, 925 (6th Cir. 2003). The “right to supervise”

prong is met when a party has the power to “to stop or limit” the infringement.

Broadcast Music, Inc. v. Meadowlake, Ltd., 754 F.3d 353, 354 (6th Cir. 2014) (quoting

Grokster, 545 U.S. at 930). Unlike with contributory liability, the question is the

control over the activities, not the knowledge of the infringement—“[a] defendant’s

ignorance about the infringement … does not blunt vicarious liability.” Id. at 355

(citing Gordon, 345 F.3d at 925).

      The relevant question, then, is the degree of control the defendant must have

in order to be vicariously liable for another’s direct infringement. Because vicarious

liability arises as a matter of common law, reference to vicarious liability in other

settings is helpful in informing the answer to that question. In agency or employment

law, for example, vicarious liability arises where the defendant exercises control over

the manner and means of the offending party’s employment. Wellman v. Montes, 288

F. Supp. 2d 860, 864 (N.D. Ohio 2003) (citing Cmty. for Creative Non-Violence v. Reid,




                                          54
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 55 of 125 PAGEID #: 13670




490 U.S. 730, 751 (1989)). In such cases, courts hold the defendant liable—typically

using the label respondeat superior—because the offending party’s actions were in

some sense an extension of the defendant’s own conduct. See Burlington Indus., Inc.

v. Ellerth, 524 U.S. 742, 756–59 (1998) (explaining how agency law principles extend

liability to an employer for an employee’s actions).

      Although vicarious liability in the copyright setting is not identical to

respondeat superior, “[t]he concept of vicarious copyright liability,” at least according

to some courts, “was developed … as an outgrowth of the agency principles of

respondeat superior.” Fonovisa, Inc. v. Cherry Auction, Inc.¸76 F.3d 259, 261–62 (9th

Cir. 1996). That being said, the notion of vicarious liability in copyright law is

somewhat broader and can include “a defendant whose economic interests were

intertwined with the direct infringer’s, but who did not actually employ the direct

infringer.” Id. at 262. Shapiro, 316 F.2d at 307–08.

      Not all “intertwined” economic interests suffice, though. As Shapiro noted, in

a series of cases commonly referred to as the “dance hall cases,” courts held the

operators of entertainment venues liable for infringing performances at their

businesses because the operator could control the material entertainers played at the

venue. Shapiro, 316 F.2d at 307; see also, e.g., Sony, 464 U.S. at 437 n. 18 (outlining

series of “dance hall cases” where owner became vicariously liable when an orchestra

hired to play music for the customers performed a copyrighted work). But in another

line of cases referred to as the “landlord-tenant cases,” Shapiro also noted, courts

determined that landlords were not vicariously liable simply because their tenants




                                           55
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 56 of 125 PAGEID #: 13671




committed copyright infringement on the leased premises. Shapiro, 316 F.2d at 307

(citing Deutsch v. Arnold, 98 F.2d 686 (2d Cir. 1938)).

      The distinction between these two lines of cases, Shapiro concluded, was that,

in the former cases, the employer (or the dance hall owner) “retained the ultimate

right of supervision over the conduct” of the direct infringers. Id. at 308. A landlord,

by contrast, does not constantly police its tenants’ conduct—nor do most leases even

give landlords such rights. This difference in the extent and exercise of supervision

and control explains the different outcome on vicarious liability. See Broadcast Music,

754 F.3d at 354 (“Roy does not dispute that, as the company's chief (95%) owner and

the restaurant’s ultimate decisionmaker, he had the right and ability to supervise the

infringing performances…. That makes him liable.”).

      Here, Navarro argues that P&G had the ultimate supervisory power, at least

in this sense—it could have stopped selling infringing product to retailers. (Pls.’ Resp.

at #10081). But that is not the type of “control” that gives rise to vicarious liability.

Rather, consistent with the above, such liability arises when the defendant is the

“primary decision maker” who is “in charge of operating” the infringer’s business, and

as such, had the ability to directly police the infringing conduct. King Records, Inc. v.

Bennett, 438 F. Supp. 2d 812, 852 (M.D. Tenn. 2006) (emphasis added) (holding the

direct infringer’s president and sole shareholder individually liable under theory the

of vicarious infringement because he “made all final decisions, and was ultimately

responsible for anything that happened at [the company]”).




                                           56
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 57 of 125 PAGEID #: 13672




      Perhaps recognizing that, Navarro suggests several additional ways in which

P&G could have policed the retailers’ infringing conduct. Specifically, Jeffrey Sedlik

(Navarro’s actual damages expert) suggests that P&G should have: (1) had Walmart

(and other retailers) submit usage reports of Navarro’s photographs; (2) used a

technology vender to monitor the retailers’ websites for infringement; and

(3) required the retailers to submit examples of printed materials so that P&G could

review them for copyright compliance. (Expert Report of Jeffrey Sedlik, Doc. 182-2,

#7947). But while P&G perhaps could have built these controls into their business

relationships, P&G actually did not retain any of those supervisory functions. That

is, unlike the defendants in the dance hall cases, P&G did not act as the “ultimate

decisionmaker” in its retailers’ business affairs. Broadcast Music, 754 F.3d at 354

(finding vicarious liability because the defendant was the “restaurant’s ultimate

decisionmaker”). In fact, the record evidence does not show that P&G had much

ability at all to control and supervise Walmart’s (and other retailers’) conduct. For

example, P&G’s supplier contract with Walmart did not give P&G the right to

terminate, discipline, or supervise Walmart in connection with the products that P&G

sold to them. (See Ott Dep. Ex 70, Doc. 234-1, #13254–55).

      Navarro also claims this case is akin to Leonard v. Stemtech International, Inc.,

834 F.3d 376, 388–89 (3d Cir. 2006), where the court held a supplier vicariously liable

for its distributors’ infringing use of photographs. (Pls.’ Resp. at #10083). But

Stemtech involved notably different circumstances. There, Stemtech sold its product,

nutritional supplements, through “thousands of distributors [] who form[ed] the




                                          57
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 58 of 125 PAGEID #: 13673




backbone of the company.” Id. at 383. Each of these distributors agreed to be “subject

to Stemtech's policies and procedures manual” and to “use only Stemtech marketing

materials and its self-replicated websites.” Id. In sum, Stemtech exercised direct

control over the means by which the distributors marketed and sold its product to the

general public. Stemtech also had the contractual right to impose sanctions on

distributors and could induce compliance by withholding compensation and access to

back office support. Id. at 389. As such, Stemtech involved a much more intertwined

relationship than the one that exists between P&G and the retailers who sell P&G

products, and the nature of that relationship provided Stemtech a level of control that

P&G simply does not have over those retailers.

      At bottom, vicarious liability arises only when a defendant “pervasive[ly]

participat[es]” in the infringer’s relevant activities and therefore can “police the direct

infringers.” Fonovisa, 76 F.3d at 263. P&G simply does not have that level of control

over, or involvement with, the retailers here. The Court therefore GRANTS P&G’s

motion for summary judgment on Navarro’s vicarious liability claims.

      5.      P&G Is Not Entitled To Summary Judgment On Navarro’s Fraud
              Claim.

      To establish a claim for common law fraud under Ohio law, Navarro must

prove that P&G (a) knowingly or recklessly made (b) a material (c) misrepresentation

or concealment of a fact (d) with the intent to mislead Navarro and that (e) Navarro

relied on that misrepresentation or concealment (f) to her detriment. See e.g.,

Glassner v. R.J. Reynolds Tobacco, Co., 223 F.3d 343, 352 (6th Cir. 2000) (quoting

Burr v. Board of County Comm'rs of Stark Co., 491 N.E.2d 1101, 1105 (Ohio 1986)).


                                            58
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 59 of 125 PAGEID #: 13674




At trial, Navarro would be required to establish each of these elements by clear and

convincing evidence. Rapport v. Kochovski, 923 N.E.2d 1212, 1215 (Ohio Ct. App.

2009). To obtain summary judgment, then, Defendants must show that, on the

undisputed facts, Navarro will be unable to meet that burden as to one or more of the

elements. Defendants have not done so.

      Navarro’s basic claim is that, in P&G’s negotiations with her, P&G misled her

regarding the scope of the rights for which it was negotiating. For example, Navarro

alleges that, on at least three occasions, P&G led her to provide pricing for North-

America-only rights, when P&G believed it would actually acquire worldwide rights

from her (due either to LPK’s status as a joint author or due to the combination of the

2007 Supplier Agreement between Navarro and LPK, and the MSA between LPK and

P&G). (Fifth Am. Compl., Doc. 133 at ¶ 247, #4105). In other cases, Navarro claims

P&G misled her into believing that the rights she was assigning would have temporal

limitations, when P&G actually thought it was purchasing rights in perpetuity. (Id.).

And P&G then obtained her services—the actual taking of the photographs—in

further reliance on those misrepresentations. (Id. at #4103–07). In short, Navarro

argues that she would have priced her rights in the photographs (and her services in

taking the photos) differently had P&G been honest with her about what it was

acquiring. (Id. at ¶250, #4106).

      While perhaps an unconventional type of fraud claim, that is enough to get to

a jury on the facts here. As for the first three elements, Navarro’s evidence is

sufficient to allow a jury to find that P&G acted knowingly in the price negotiations,




                                          59
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 60 of 125 PAGEID #: 13675




and that what P&G told her it was obtaining (North-America-only rights or three-

year limited rights) was sufficiently different from what P&G thought it was actually

obtaining    (worldwide    in-perpetuity    rights)   to    constitute   a    “material

misrepresentation.”

      Further, a reasonable jury could find that P&G made this misrepresentation

(if it indeed was one) intentionally. Ohio law permits a jury to “infer” intent when the

tortfeasor acted “with such utter disregard and recklessness as to whether it is true

or false that knowledge may be inferred.” Glassner, 223 F.3d at 352 (quoting Burr,

491 N.E.2d at 1105). The evidence showing that P&G paid Navarro’s invoices (which

reflected limited usage rights) and expressly negotiated with her for limited usage

rights is sufficient that a jury could find P&G acted at least with reckless disregard

for the truth, thus allowing a reasonable jury to infer intent here.

      That leaves reliance and damages—and a reasonable jury could find that both

of these final elements are present. As for reliance, Navarro argues that she agreed

to use her artistic expertise to produce the photographs only because she relied on

P&G’s statement that it was purchasing a limited right to use those photographs. If

she knew that P&G would contend that it actually purchased all of her rights in those

photographs, she would not have taken the photographs in the first instance, or at

least would not have agreed to do so at the price she quoted based on the

“misrepresentation.” And that same argument also illuminates the potential for

finding damages—a reasonable jury could conclude that Navarro would have quoted




                                           60
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 61 of 125 PAGEID #: 13676




a higher price if P&G had been honest that it was obtaining of full buyout of her

rights in the photographs rather than a limited license.

      P&G insists that, contrary to the above, a material misstatement, intent,

reliance, and damages are all absent here. (Defs.’ Mem. at #8252–54) As to the first,

P&G’s claims that it could not have made a materially false statement or concealed a

material fact regarding the scope of the license, because Navarro signed the Supplier

Agreement, and as a result, already knew that P&G owned her photographs. (Defs.’

Mem. at #8353). Basically, P&G argues that it could not have “concealed” a fact that

Navarro already knew. But that argument turns on P&G’s argument above—that the

Supplier Agreement unambiguously assigned all of Navarro’s rights to LPK (and

thus, through LPK’s agreement with P&G, to P&G). And the Court has already found

that the Supplier Agreement does not unambiguously compel that result.

      In any event, Navarro’s position throughout this litigation, coupled with her

conduct with regard to the Olay photoshoots, supports her claim that she never

understood or treated the Supplier Agreement as a full buyout. For example, before

a photoshoot took place, Navarro would price several different usage rights scenarios

for LPK, each of which LPK would then relay to P&G. (See Ott Dep. Ex. 57, Doc. 201-

1, #9174–92 (pricing out geographic and temporal usage rights for the Teal Box); Ott

Dep. Ex. 60, Doc. 201-2, #9193–9229 (purple box usage negotiations)). This conduct

is inconsistent with P&G’s argument that Navarro knew that she already assigned

all her rights to LPK.




                                         61
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 62 of 125 PAGEID #: 13677




      Next, P&G argues that even if it implied to Navarro during negotiations with

her that Navarro owned her images, Navarro could not have justifiably relied on that

understanding because “the [Supplier Agreement] she signed said the opposite.”

(Defs.’ Mem. at #8353). This is just a (very slightly) repackaged incarnation of P&G’s

first argument, and it fails to justify summary judgment for the same reasons.

      P&G then turns to the intent element, claiming that, as a matter of law, it did

not “intentionally” mislead Navarro because, “for all [P&G] knew, LPK had obtained

Navarro’s rights in the images just as LPK had promised.” (Id. at #8354). But Ohio

law permits fraud claims not only when a party “intentionally” makes a material

misrepresentation or omission, but also when the party makes a statement “with such

utter disregard and recklessness as to whether it is true or false that knowledge may

be inferred.” Glassner, 223 F.3d at 352 (quoting Burr, 491 N.E.2d at 1105). Here, as

already noted, a jury could read the evidence to support a finding of such recklessness.

      More specifically, Navarro points to several interactions she had with P&G

that should have alerted P&G to her belief that she still owned the rights in her

photographs. First, Navarro points to communications in which LPK would negotiate

with Navarro on behalf of P&G to obtain the price and usage rights that fit P&G’s

objectives. (Fifth Am. Compl., Doc. 133 at ¶¶ 247–48, #4104–05). Second, Navarro

highlights the Design Standard Estimate Template (“Design SET”) or Project

Estimate that P&G received from LPK, which reflected the usage rights that LPK, at

P&G’s direction, had negotiated with Navarro. (Id.). And third, Navarro contends

that P&G would approve the Design SET and send LPK a purchase order. (Id.). A




                                          62
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 63 of 125 PAGEID #: 13678




reasonable jury could conclude that these actions and communications, especially

taken together, were designed to convince Navarro that P&G believed that she would

own the rights to the photographs she would take for the P&G photoshoots. As such,

a reasonable jury could infer that P&G had the intent to defraud Navarro.

      Finally, P&G argues that Navarro cannot establish damages because at the

time that P&G allegedly defrauded Navarro (by negotiating for usage rights), she had

already assigned her copyrights to LPK. (Defs.’ Mem. at #8354). Therefore, P&G

reasons, even if P&G revealed that it purported to own the photographs, Navarro

“would have had no legal basis on which to demand more compensation.” (Id.).

Essentially, P&G contends that Navarro would not have had grounds to “charge[] for

rights that she did not possess.” (Id.).

      This argument stems from a misunderstanding of Navarro’s fraud claim.

Navarro is saying that, if P&G and LPK had been honest that the Supplier

Agreement was a full buyout, she would have raised her price, or at least, would not

have offered to provide the additional photography services that P&G was seeking.

As Navarro puts it, had she known that P&G wanted to use her images without

limitation, “the license payments that Navarro would have demanded for use of her

Images would have been materially different than the license payments that she

received for the limited licenses that Navarro granted to LPK/P&G.” (Fifth Am.

Compl. at ¶ 251, #4106). In other words, Navarro alleges that, through its fraud, P&G

tricked her into providing her photography services without fair compensation. She

may or may not have had the ability to charge more for her services, but either way,




                                           63
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 64 of 125 PAGEID #: 13679




P&G received her photographs services at a lower rate than she would have charged

absent the alleged fraud.

      In sum, none of P&G’s arguments suffice to prevent a reasonably jury from

finding for Navarro on her common law fraud claim. Accordingly, the Court DENIES

P&G summary judgment as to Navarro’s fraud claim.

      6.     Under Petrella, Navarro’s Actual Damages Are Limited To The
             Three Years Prior To The Date That She Filed Suit.

      The Copyright Act includes a statute of limitations on copyright infringement

actions. Specifically, the Copyright Act provides that “[n]o civil action shall be

maintained … unless it is commenced within three years after the claim accrued.” 17

U.S.C. § 507(b). According to Defendants, this means that Navarro cannot recover for

any infringement that occurred outside that three-year period—either (1) because the

claim accrued when each act of infringement occurred, and thus expired as to any

such acts that took place more than three years before suit, or (2) because the

Supreme Court has interpreted the Copyright Act to limit the damages for an act of

infringement to a three-year look-back period, even if the claim itself as to that act

has not expired. The Court rejects Defendants’ first argument. As for the second

argument, while the Court has some reservations that, as a functional matter, it is

little different from the first, the Court ultimately agrees with Defendants that

Supreme Court precedent nonetheless dictates that result.

      For statutes of limitations issues, often the threshold question is what triggers

a given limitations period. Statutes of limitations typically fall into one of two camps

on that issue. First, some are governed by an “injury rule” or “occurrence rule,” under


                                          64
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 65 of 125 PAGEID #: 13680




which a statute of limitations begins to run on the date of the injury that forms the

basis of the claim. Everly v. Everly, 958 F.3d 442, 460 (6th Cir. 2020) (Murphy, J.,

concurring). In a copyright infringement suit, this would mean that the statute of

limitations begins to run the moment that a given act of copyright infringement

occurs, whether the copyright holder knows of the infringement or not. Second, some

limitations periods are governed by a “discovery rule,” under which a cause of action

accrues when the injured party learns, or should have learned, of their injury. In a

copyright infringement action, this would mean that the claim accrues when the

copyright holder discovers, or should have discovered, the alleged act of infringement.

       Settled Sixth Circuit precedent holds that a discovery rule applies to copyright

infringement actions. Roger Miller Music, Inc. v. Sony/ATV Publ’g, LLC, 477 F.3d

383, 390 (6th Cir. 2007) (citing Rhyme Syndicate Music, 376 F.3d at 621). What is

more, every circuit court to consider the issue has reached that same result.13 See,

e.g., Warren Freedenfeld Assocs. v. McTigue, 531 F.3d 38, 44 (1st Cir. 2008).


13See also Psihoyos v. John Wiley & Sons, Inc., 748 F.3d 120, 124–25 (2d Cir. 2014) (“[W]e
conclude that copyright infringement claims do not accrue until actual or constructive
discovery of the relevant infringement”); William A. Graham Co. v. Haughey, 568 F.3d 425,
433–37 (3rd Cir. 2005) (“We conclude that use of the discovery rule comports with the text,
structure, legislative history and underlying policies of the Copyright Act.”); Lyons P'ship,
L.P. v. Morris Costumes, Inc., 243 F.3d 789, 796 (4th Cir. 2001); Gaiman v. McFarlane, 360
F.3d 644, 653 (7th Cir. 2004); Polar Bear Prods. v. Timex Corp., 384 F.3d 700, 705–06 (9th
Cir. 2004); Diversey v. Schmidly, 738 F.3d 1196, 1200 (10th Cir. 2004).

The Fifth, Eighth and Eleventh Circuits have yet to squarely address the use of the discovery
rule in copyright infringement cases, but district courts in those circuits have applied the
discovery rule while noting that there is nothing in their circuit’s law to prohibit the use of
the rule in copyright infringement cases. Barbour v. Head, 178 F. Supp. 2d 758, 765 (S.D.
Tex. 2001); Design Basics, L.L.C. v. Carhart Lumber Co., No. 8:13CV125, 2016 WL 424794,
at *3 (D. Neb. Feb. 3, 2016) (“[C]ourts within the Eighth Circuit have uniformly applied the
discovery rule in copyright-infringement cases.”) (citing cases); Tomelleri v. Natale, 2020 U.S.
Dist. LEXIS 125264, at *5–*9 (S.D. Fla. July 15, 2020).


                                              65
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 66 of 125 PAGEID #: 13681




      Defendants nonetheless argue that the Supreme Court overruled this uniform

approach in Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S. 663 (2014), replacing the

discovery rule with an occurrence rule for copyright actions. (Defs.’ Mem. at #8361).

That misinterprets Petrella. To start, it is worth noting that Petrella is not really a

case directed at the statute of limitations. Rather it principally addresses whether

the equitable doctrine of laches can bar relief on a copyright infringement claim even

when that claim is brought within the limitations period. Petrella, 572 U.S. at 667.

In Petrella, the plaintiff only sought damages for infringement that occurred in the

three years prior to suit. Petrella, 572 U.S. at 674–75 (“Petrella sought relief only for

acts of infringement occurring on or after [the date exactly three years prior to when

she filed suit]. No relief, she recognizes, can be awarded for infringing acts prior to

that date.”). The core question in Petrella thus was whether laches could bar recovery

even as to those acts of infringement.

      In addressing that question, though, the Court began by discussing how the

statute of limitations works in copyright matters generally. There, the Court observed

that “a copyright claim thus arises or ‘accrues’ when an infringing act occurs.” Id. at

670. The opinion continued that “each wrong [infringement] gives rise to a discrete

‘claim’ that ‘accrues’ at the time the wrong occurs.” Id. at 671. And finally, the Court

concluded by stating that “[u]nder the Act’s three-year provision, an infringement is

actionable within three years, and only three years, of its occurrence.” Id. (emphasis

added).




                                           66
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 67 of 125 PAGEID #: 13682




      In fairness to Defendants, this language sounds like a ringing endorsement of

the occurrence rule, where the statute of limitations begins to run on the date the

infringement occurs, regardless of when the copyright holder discovers that

infringement. Yet, the Court seemingly declined to resolve that issue. See id. at 671

n.4 (acknowledging that nine circuits use a discovery rule in copyright cases, but

stating that the Court “ha[s] not passed on the question”). And lest there be any

question on that front, the Supreme Court’s later opinion in SCA Hygiene reiterates

that “in Petrella, we specifically noted that ‘we have not passed on the question’

whether the Copyright Act’s statute of limitations is governed by [the discovery] rule.”

SCA Hygiene Prods. Aktiebolag v. First Quality Baby Prods., LLC, 137 S. Ct. 954, 962

(2017). Thus, to read Petrella as abrogating the discovery rule would conflict with the

Supreme Court’s own understanding of its decision.

      Lower court decisions post-Petrella concur in this assessment. See Sohm v.

Scholastic Inc., 959 F.3d 39, 50 (2d. Cir. 2020) (noting that “it would contravene

settled principles of stare decisis” for the Second Circuit to rely on Petrella to depart

from use of the discovery rule); Grant Heilman Photography, Inc. v. McGraw-Hill

Cos., 28 F. Supp. 3d 399, 411 (E.D. Pa. 2016) (“While the language related to the

statute of limitations is suggestive, this Court does not find that Petrella overruled

the Third Circuit discovery rule.”); Carhart Lumber Co., 2016 WL 424794 at *3 (“Both

before and after Petrella, courts within the Eighth Circuit have uniformly applied the

discovery rule in copyright-infringement cases.”); Design Basics, LLC v. Culver

Constr., Inc., No. 1:16-CV-49-TLS, 2017 WL 1830533, at *3 (N.D. Ind. May 8, 2017)




                                           67
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 68 of 125 PAGEID #: 13683




(“As that precedent stands today, the discovery rule controls the determination of

when a copyright infringement claim accrues, and Petrella does not instruct

otherwise.”).

      Courts in this Circuit likewise agree. See e.g., Design Basics, LLC v. Forrester

Wehrle Homes, Inc., 305 F. Supp. 3d 788, 792–93 (N.D. Ohio 2018) (“reject[ing] the

argument that Petrella overruled the Sixth Circuit’s rule that copyright-infringement

claims accrue under the discovery rule”); Mitchell v. Capitol Records, LLC, 287 F.

Supp. 3d 673, 677 (W.D. Ky. 2017) (“Petrella does not require the Court to ignore

Sixth Circuit precedent that clearly defines accrual of a copyright claim as occurring

when the plaintiff knew of the potential violation or is chargeable with such

knowledge.”) (internal citations omitted). Based on Petrella’s language, as well as this

mountain of precedent, this Court rejects the argument that Petrella overturned use

of the discovery rule as to copyright infringement cases.

      But Defendants are not done. They also claim that, even if Petrella did not do

away with the discovery rule, the Supreme Court’s more recent opinion in Rotkiske v.

Klemm, 140 S. Ct. 355 (2019), did. In Rotkiske, the Court confronted the question of

whether the discovery rule applied to the Federal Debt Collections Practices Act’s

(FDCPA’s) one-year statute of limitations. Id. at 360. But there, the FDCPA’s text

seemed to incorporate an occurrence rule, providing that an FDCPA action “may be

brought ... within one year from the date on which the violation occurs.” 15 U.S.C.

§ 1692k(d) (emphasis added).




                                          68
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 69 of 125 PAGEID #: 13684




      The debtor sought to escape that language, arguing that federal courts should

apply a default rule under which “limitations periods in federal litigation generally

begin to run when plaintiffs know or have reason to know of their injury.” Rotkiske,

140 S. Ct. at 359 (citing Mangum v. Action Collection Serv., Inc., 575 F.3d 935, 940–

41 (9th Cir. 2009), overruled by Rotkiske, 140 S. Ct. at 360–61). The Supreme Court,

however, refused to rely on a “general” judicial presumption in favor of discovery

rules, when the statute so clearly called for an occurrence-based rule. As Justice

Thomas explained, “[i]t is not our role to second-guess Congress’ decision to include a

‘violation occurs’ provision, rather than a discovery provision;” rather, a court must

enforce the value judgments made by Congress. Id. at 361.

      Defendants claim to find in Rotkiske what amounts to a clear-statement

requirement—that a “discovery rule displaces the occurrence rule only when

Congress has plainly said so.” (Defs.’ Mem. at #8362). That overreads Rotkiske. There,

the Court said only that a discovery rule will not displace an occurrence rule when

Congress clearly expresses a preference in the statutory text for the latter. So

understood, Rotkiske is not applicable here. The language of § 507(b) refers only to

the date the “claim accrued,” which does not specifically demand either a discovery

rule or an occurrence rule. Thus, Rotkiske has little to say about which should apply.

And, absent Supreme Court precedent to the contrary, this Court must apply the

Sixth Circuit’s longstanding precedent adopting the discovery rule for copyright

infringement actions. Roger Miller Music, 477 F.3d at 390 (citing Rhyme Syndicate

Music, 376 F.3d at 621).




                                          69
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 70 of 125 PAGEID #: 13685




      If that were the end of the analysis, Navarro would be entitled to recover

damages for any act of infringement, regardless of when it occurred, so long as she

brought suit within three years of her first discovery (whether actual or constructive)

of that act. But there is one additional wrinkle. When people hear “statute of

limitations” they often think of a clock that “runs forward from the date a cause of

action accrues.” SCA Hygiene, 137 S. Ct. at 961. The Supreme Court has explained,

though, that the statute of limitations may also run backwards, at least in terms of

the “retrospective relief” that a cause of action provides. Id. In other words,

independent of what triggers a statute of limitations, the statutory period may also

provide a limitation on the available damages period.

      The language of Petrella seems to suggest that is the case in copyright

infringement actions. Even though the Petrella Court did not expressly adopt an

occurrence rule for triggering purposes, the decision clearly seems to adopt a three-

year lookback for damages. The Supreme Court explains, for example, that “a

successful plaintiff can gain retrospective relief only three years back from the time

of suit. No recovery may be had for infringement in earlier years.” Petrella, 572 U.S.

at 677. Indeed, the Court expressly notes that “the infringer is insulated from liability

for earlier infringements of the same work.” Id. at 671. (emphasis added). And, in

describing the available recovery, the Court again makes specific reference to that

look-back period: “if infringement within the three year look back period is shown,

the Act allows the defendant to prove and offset against profits made in that period

‘deductible expenses’ incurred in generating those profits.” Id. (emphasis added).




                                           70
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 71 of 125 PAGEID #: 13686




       Moreover, the Court’s references to this limited look-back period for damages

cannot be dismissed as dicta because the existence of this limited look-back period

was integral to Petrella’s broader holding about laches. The Petrella Court explained

that a copyright holder need not bring suit immediately upon learning of

infringement. Rather, a potential plaintiff can wait until the infringement grows to

the point where “litigation is worth the candle.” Id. at 683. But waiting, the Court

cautioned, comes with a price, as the copyright owner will “miss out on the damages

for periods prior to the three-year look-back.” Id. Indeed, it was precisely that aspect

of copyright damages—that a plaintiff loses the right to recover damages that

occurred more than three years before suit—that led the Court to conclude there was

no need to incorporate laches as an incentive for plaintiff to sue promptly. Id. See also

Papazian v. Sony Music Entm’t, No. 16-cv-7911, 2017 WL 4339662, at *5 (S.D.N.Y.

Sept. 28, 2017) (“[B]ecause the clear and specific three-year limitation on damages

under section 507(b) was necessary to the result in Petrella, it cannot be construed as

dicta.”).

       This Court acknowledges that, thus understood, it would appear that Petrella

functionally overrules the discovery rule, even if the Petrella Court in footnote four

declines to do so explicitly. An example illustrates. Imagine that Company A

continuously infringes on a copyright from 2002–2008. The copyright owner discovers

the infringement in 2008 and sues in 2010. Under a typical discovery rule, because

she brought the action within three years of discovering the infringement, she would

be entitled to recover damages for all acts of infringement, even those dating back to




                                           71
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 72 of 125 PAGEID #: 13687




2002. But Petrella says otherwise. It expressly contemplates a world where this

hypothetical copyright owner loses out on some damages, i.e., those that occurred

more than three years before suit (in this example, before 2007). As Petrella puts it,

the copyright holder who discovers infringement in 2008 has a choice. She can bring

suit immediately, allowing her to recover for 2005–2008, or she could wait until 2011

to initiate her action, but then the damages period would be limited to 2008–2011.

       As noted above, that creates a regime that—at least in terms of the quantum

of damages—appears to be the functional equivalent of an occurrence rule. In other

words, if the Copyright Act included an occurrence rule, a plaintiff could recover any

damages that resulted from acts of infringement that occurred in the three years prior

to suit. But that is the result of Petrella’s limited damages look-back, as well. To say,

“the plaintiff is free to sue on events that occurred outside the three-year period (as

long as they were first discovered within that three-year period), but only may recover

damages that occurred within the three-year period,” looks a lot like saying “the

plaintiff can only sue for infringement that occurred within the three-year period.”14




14 Perhaps another way to understand Petrella is that it limits damages to profits that the
infringers earned during the three-year look-back period, for any infringement that was
discovered in that same three-year period. This would be a discovery rule of sorts, as the act
of infringement could occur outside the three-year period. But it would have aspects of an
occurrence rule, as well, in that the damages for that outside-the-period infringement would
be limited to those that occurred during the three-year period. There is some language in
Petrella suggesting that the Court was concerned about when the profits occurred, not when
the infringement occurred, for its look-back rule. See, e.g., id. (“She will miss out on damages
for periods prior to the three-year look-back”); id. at 677 (“Profits made [outside the three-
year look-back] remain the defendants’ to keep.”). But if that is the result, then the answer
here is the same for Defendants, because the infringement (use on product packaging) and
the alleged profits (resulting from the sale of products in that packaging) were
contemporaneous.


                                              72
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 73 of 125 PAGEID #: 13688




      That said, many lower courts seem to be imposing the time-based damages

limitation. According to these courts, while Petrella did not adopt an occurrence rule,

it nonetheless limits damages to those that occurred within the three-year period

prior to suit. See, e.g., Carhart Lumber Co., 2016 WL 424794, at *5–*6 (explaining

that a copyright holder “may gain retrospective relief running only three years back

from the date the complaint was filed”). As the Second Circuit explained in Sohm,

“[d]espite not passing on the propriety of the discovery rule in Petrella, the Supreme

Court explicitly delimited damages to the three years prior to the commencement of

a copyright infringement action.” 959 F.3d at 51. In short, the case “counsel[s] that

we must apply … a three-year lookback period from the time a suit is filed to

determine the extent of the relief available.” Id. at 51–52. The Fifth Circuit likewise

opined that Petrella “foreclosed [plaintiffs] from seeking damages for any acts

completed before” the three-year look-back period. Energy Intelligence Grp., Inc. v.

Kayne Anderson Capital Advisors, L.P., 948 F.3d 261, 271 (5th Cir. 2020).

      That being said, certain district courts, including at least one in this Circuit,

have rejected that approach. In Mitchell v. Capitol Records, LLC, 287 F. Supp. 3d

673, 677 (W.D. Ky. 2017), the court declined to read Petrella as barring recovery for

damages that occurred more than three years before suit. Id. at 677–78 The court

found instead that Petrella limited damages to those arising from claims that

“accrued” during the limitations period (i.e., the traditional understanding of a

discovery rule). Id. at 678. And, according to Mitchell, in the Sixth Circuit “[t]he

relevant date … has always been the date of ‘accrual.’” Id. Adopting an “occurrence-




                                          73
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 74 of 125 PAGEID #: 13689




based” approach would, under that logic, “effectively obliterate[] the discovery rule.”

Id. See also, Energy Intel. Grp., Inc. v. Scotia Capital (USA) Inc., 16-cv-617, 2017 WL

432805, at *2 (S.D.N.Y. Jan. 30, 2017) (“[U]nder no reasonable reading of Petrella

could the opinion be interpreted to establish a time limit on the recovery of damages

separate and apart from the statute of limitations.”).

       Although this Court largely agrees with the Mitchell court’s observation that,

as a practical matter, the effects of a limited three-year lookback result in a form of

occurrence rule, the language of Petrella, including language that motivated the

ultimate holding in that case, nonetheless expressly limits damages to those that

arose in the three years before filing suit. Petrella, 572 U.S. at 685. Given Petrella’s

express language, this Court, while acknowledging that this result is at odds with the

Mitchell court and with pre-Petrella Sixth Circuit law, GRANTS Defendants

summary judgment as to any damages that occurred prior to that date. To quote

Petrella, “[p]rofits made in those [earlier] years remain the defendant’s to keep.” Id.

at 677.15



15Perhaps the more straightforward way to arrive at this same result would be to find that
the Copyright Act’s statute of limitations adopts an occurrence rule, not a discovery rule. As
Judge Murphy notes in his concurring opinion in Everly, one could read Rotkiske as holding
that “when there are two plausible constructions of a statute of limitations, we should adopt
the construction that starts the time limit running when the cause of action … accrues, not
when the plaintiff discovers the cause of action.” See Everly, 958 F.3d at 461 (Murphy, J.,
concurring) (arguing that the text of the Copyright Act contemplates an injury rule, not a
discovery rule) (internal citations omitted). In the absence of Sixth Circuit precedent directly
on point, though, this Court hesitates to read Petrella, even as supplemented by Rotkiske, as
tacitly overruling settled Circuit law on the applicability of the discovery rule. That being
said, as noted above, the damages limitation—which flows directly from Petrella’s text—
appears to accomplish largely the same result. And, in any event, whichever that analytical
pathway, the final destination is the same.



                                              74
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 75 of 125 PAGEID #: 13690




       7.     Defendants Have Failed To Show That Navarro’s Request For
              Profit-Based Damages Fails For Lack Of A “Reasonable
              Relationship” Between The Photographs And Defendants’
              Revenues.

       In an infringement action, the copyright owner is entitled to recover “the actual

damages suffered by him or her as a result of the infringement, and any profits of the

infringer that are attributable to the infringement and are not taken into account in

computing the actual damages.” 17 U.S.C. § 504(b). This provision allows for two

different types of damages: actual damages and profit-based damages.16 The first of

those, actual damages, reflects the straightforward concept that an infringer should

pay the copyright owner compensation for amounts that the copyright owner lost due

to the infringement. Thoroughbred Software Int’l, Inc. v. Dice Corp., 488 F.3d 352,

358 (6th Cir. 2007) (conceptualizing actual damages as “the amount [the copyright

owner] would have received but for [the infringer’s] unlawful copying) (quoting

Thoroughbred Software Int’l, Inc. v. Dice Corp., 439 F. Supp. 2d 758, 772 (E.D. Mich.

2006)). Often this is the value that the infringer would have paid to use the

copyrighted material legally—an amount sometimes calculated as a “reasonable

license fee” based on a hypothetical “willing-seller/willing-buyer” informed by norms

and customs in the relevant industry.17 Id. at 359 (“[A]ctual damages may include in



16 There is also a third type of damages—statutory damages—that can arise in appropriate
circumstances in copyright actions. Here, though, Navarro has expressly disclaimed any
entitlement to statutory damages. (Pls.’ Resp. at #10118).

17Other times, actual damages are equal to the amount of profits that the copyright owner
lost as a result of the infringement. For example, a copyright owner might recover actual
damages in the amount of lost business or lost market value as a result of consumers
purchasing the infringer’s product. See, e.g., Robert R. Jones Assoc., Inc. v. Nino Homes, 858
F.2d 274, 280–81 (6th Cir. 1988) (explaining that the measure of actual damages is the profits


                                             75
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 76 of 125 PAGEID #: 13691




appropriate cases the reasonable license fee[.]”) (quoting Davis v. Gap, Inc., 246 F.3d

152, 167 (2d Cir. 2001)).

      But the consequences of infringement may be broader than that. Infringement

does not merely harm the copyright owner, but also may benefit the infringer in the

infringer’s own business to an even greater extent. Profit-based damages, the second

form of compensatory damages under the statute, force the infringer to disgorge the

profits it realized from the infringement to the extent that such profits exceed the

copyright owner’s actual damages. Goldman v. Healthcare Mgmt. Sys., Inc., 559 F.

Supp. 2d 853, 865–66 (W.D. Mich. 2008) (explaining that a plaintiff can only recover

profit-based damages in excess of actual damages). In that way, the infringer is not

allowed to profit from its infringement, thereby reducing the incentives to infringe in

cases where the infringer’s profits might exceed a reasonable licensing fee. This in

turn pushes infringers to actually negotiate licenses up front, rather than infringe

first and worry about determining a “reasonable license fee” later and only if sued.

Id. at 866 (“[P]rofit damages eliminate a major incentive to steal the copyright instead

of fairly negotiating for its use with the owner.”) (quoting McRoberts Software, Inc. v.

Media 100, Inc., 329 F.3d 557, 568 (7th Cir. 2003)).

      The calculation of profit-based damages is a two-step process. First, the

copyright owner must identify the part of an infringer’s gross revenues that bears a

“reasonable relationship” to the alleged infringement. Balsley v. LFP, Inc., 691 F.3d

747, 767–68 (6th Cir. 2012). Say, for example, the defendant company sells prints of


the copyright owner would have made on houses it would have sold but for its competitor’s
infringement).


                                           76
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 77 of 125 PAGEID #: 13692




photographs A and B, only the latter of which is an infringing image. The revenues

at issue, then, would be those associated with sales of photograph B, not photograph

A. Then, once the copyright owner has identified the appropriate revenues, the

burden shifts to the infringer to demonstrate what part, if any, of those revenues are

not profits attributable to the infringement. Id. at 769. The infringer can do so in two

ways—first by pointing to the expenses it incurred in generating the revenues, and

then second, by allocating any remaining amount (i.e., the profit) among infringing

and non-infringing activities. Id. at 767 (quoting 17 U.S.C. § 504(b)).

      Defendants here argue that Navarro has failed to meet her burden under the

first step of the profit-based damages inquiry. Specifically, they say that Navarro has

“not introduced any non-speculative evidence of a causal relationship between

Defendants’ alleged infringing uses of Navarro’s photographs and the profits earned

from sales of the products at issue.” (Defs.’ Mem. at #8364). This raises the question:

what exactly does a plaintiff need to show in order to establish that the infringement

is reasonably related to the Defendants’ profits?

      While the Sixth Circuit has not provided a clear test on this front, several

opinions offer some guidance. The best place to start is perhaps Balsley v. LFP, Inc.,

where the Sixth Circuit first articulated the “reasonable relationship” framework.

691 F.3d at 767–68. The underlying infringement in Balsley occurred when Hustler

magazine published a copyrighted photo in its February 2006 issue. Id. at 755–56.

The copyright owner sued for direct infringement in the amount of $1,148,000, which

represented all the revenue that Hustler realized on the issue that included the




                                          77
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 78 of 125 PAGEID #: 13693




infringing image. Id. at 770. The jury instead awarded the copyright owner slightly

over one hundred thousand dollars in damages. Id. at 757.

      Hustler appealed that damages award, alleging that the lower court erred in

failing to require the copyright owner to establish that the copyrighted photograph

caused customers to buy the magazine. Id. at 768. Specifically, Hustler argued that

“99% of its magazines are sold in shrink wrap, so no customer would know that the

[copyrighted] photograph was featured in the magazine and, hence, no customer

would have purchased the magazine ‘because of’ that photograph.” Id. at 770

Therefore, Hustler argued, the plaintiff had no grounds to present the jury evidence

of that $1.1 million revenue figure.

      The Sixth Circuit, though, explained that Hustler had it backwards. As noted

above, at the first step, a copyright owner need not establish causation, but instead

must only show a “reasonable relationship” between the infringement and

defendants’ revenues. Id. The alleged infringer can then seek to chip away at those

revenues by showing either (1) that some portion of them do not constitute “profits”

(i.e., because of the costs incurred in generating the revenues), or (2) that the

revenues are not causally linked to the infringement. Id. at 768–69.

      Given that framework, the “reasonable relationship” standard that applies at

the first step must be something less than causation. Id. at 769 n. 6 (“We emphasize

that we do not impose the more stringent burden of proving a ‘causal connection’ on

copyright owners.”). The Balsley Court explained it in terms of relevance—to

establish a “reasonable relationship” between the defendants’ revenues and the




                                         78
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 79 of 125 PAGEID #: 13694




infringement, the copyright owner need only show that the “gross revenue number

[is] relevan[t] … to the infringing activity.” Id. at 769. And, relevance, at least in the

context of legal actions, is typically a relatively lenient standard. See, e.g., Fed. R.

Evid. 401 (evidence is relevant if it “makes a fact more or less probable than it would

be without the evidence”). Balsley further goes on to explain that, as to the

“reasonable relationship” determination, relevance is a “common sense” inquiry. 691

F.3d at 770. The plaintiff in Balsley met the “reasonable relationship” standard

merely based on “the parties’ stipulation that the Bosley photograph was published

in the February 2006 issue. This evidence was all that was required of Plaintiffs

under the statute.” Id.

      The Sixth Circuit recently confirmed its generous approach to the reasonable-

relationship inquiry in ECIMOS, LLC v. Carrier, Corp., 971 F.3d 616 (6th Cir. 2020).

There, Carrier allegedly committed copyright infringement when it included a few

lines of ECIMOS-copyrighted computer code to run programs that Carrier used to

manufacture HVAC units at its Collierville plant. Id. at 625. The trial court allowed

ECIMOS to present evidence that Carrier’s gross revenues from all of the HVAC units

it manufactured with the infringing code totaled $1.25 billion. Id. at 634. Carrier

submitted mitigating evidence, and the jury ended up awarding ECIMOS $5 million.

Id. at 636. On appeal, Carrier argued that the gross revenue figure was not

reasonably related to the infringing activity. Id. at 634. Specifically, Carrier pointed

out that “the infringed-upon code constituted only a small part of Carrier's operations




                                           79
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 80 of 125 PAGEID #: 13695




at Collierville” and therefore, such a “minor piece of code could not possibly have

affected its entire profits.” Id. at 634.

       The Sixth Circuit disagreed, holding that ECIMOS “clearly met” its burden of

proving that Carrier’s gross revenues are related to the infringement. Id. at 636. In

so holding, the Sixth Circuit reaffirmed that a “reasonable relationship” exists so long

as the gross revenues are somehow linked to the infringement. Id. at 635. (“Indeed,

we held that ‘Section 504(b) unambiguously provides that the burden on the

copyright owner is “to present proof only of the infringer's gross revenue” of the

infringing product.’”) (quoting Balsley, 691 F.3d at 767) (emphasis omitted). “In other

words, any relevant revenue that could be traced back to the infringement can be

submitted to the jury, and … it is ultimately for the jury to decide how much profit—

after hearing the infringer’s mitigating evidence—must be disgorged.” Id.

       Under this relatively lax standard, Navarro has produced enough evidence

here to show that Defendants’ gross revenues, at least as to some of the products at

issue (more on that below), are “reasonably related” to the photographs at issue.

Neither party disputes that Defendants used the Navarro photographs on certain

product packaging. (Defs.’ SOUF at ¶¶ 40, 46, 57, 59, 78, 96, #10136–36, 10138,

10143, 10144, 10152, 10160). For any such packaging, the physical presence of these

photographs is itself enough to support a “reasonable relationship” between the

photographs and the sales of that product. See Balsley, 691 F.3d at 770.

       Defendants may take issue with the fact that, in Balsley the infringing image

was, in a sense, the product itself, whereas here, the Navarro photographs were just




                                            80
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 81 of 125 PAGEID #: 13696




on the packaging outside of the actual product. But that Sixth Circuit disclaimed that

distinction in ECIMOS, where the infringing activity occurred in a quality control

machine on the assembly line, not in the ultimate product. And, in any event, any

such argument misunderstands the “reasonable relationship” test’s function. That

test ensures only that a plaintiff is not placing before the jury revenue figures bearing

absolutely no relationship to the infringing activity.

      To be sure, Defendants remain free to argue to the jury on causation grounds

that the revenues that Navarro puts forth, or some portion of them, should not serve

even as a starting point for calculating a disgorgement award. But, “the burden is on

the copyright infringer to prove whatever portion of its gross revenue was not

attributable to the infringement.” ECIMOS, 971 F.3d at 635. Accordingly, the Court

DENIES Defendants summary judgment to the extent that they challenge, as a

general matter, Navarro’s ability to claim profit-based damages on the record here.

      8.     Defendants Are Entitled To Summary Judgment As To Some, But
             Not All, Of Navarro’s Profit-Based Damages Claims.

      In addition to their challenge to profit-based damages at a general level,

Defendants also take issue with several sub-categories of Navarro’s profits-based

damages claims. More specifically, they argue that even if some of the revenues clear

the reasonable-relation hurdle (e.g., revenues from products sold in boxes bearing

Navarro photographs), the revenues as to certain sub-categories of products or sales

do not. In particular, Defendants ask for summary judgment as to Navarro’s request

for profits-based damages on the sale of (1) “additional products;” (2) the ProX and

Regenerist products; (3) products sold during the alleged license periods; and


                                           81
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 82 of 125 PAGEID #: 13697




(4) products sold as a result of “legacy assisted sales.” (Defs.’ Mem. at #8371–77).

Defendants also contend that, as a matter of law, they are not obligated to

compensate Navarro for the profits from sales of third-party retailers who are not

defendants in this action. (Id. at #8377–78).

      As further explained below, the Court agrees with Defendants that

Defendants’ revenues from the sale of “additional products” (Category 1) have no

reasonable relation to the alleged infringement. Accordingly, the Court GRANTS

summary judgment as to that category of revenues. As for sales of certain products

during the alleged license periods (Category 3), the Court agrees that the undisputed

evidence establishes that there was an implied license for use of the photographs,

subject to certain restrictions, for in-store use. But the Court lacks sufficient evidence

to determine whether the endcaps complied with those restrictions, and thus

DENIES summary judgment. As for the other two categories, Navarro has offered

enough evidence to allow her to present her claims to a jury, and thus the Court also

DENIES summary judgment as to those categories. Finally, as defendants in

copyright actions are not jointly and severally liable for profit-based damages of other

infringers, the Court GRANTS Defendants summary judgment on any of Navarro’s

claims for damages that attempt to hold Defendants liable for profits from sales of

third-party retailers who are not named as defendants in this action.

             a.     Additional Products

      The first of these categories involves Navarro’s claim for profit-based damages

from “additional products.” (Defs.’ Mem. at #8371–74). These additional products did




                                           82
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 83 of 125 PAGEID #: 13698




not feature Navarro’s photographs on the packaging. Rather, the basis for Navarro’s

profits claim is that P&G advertised these products in “BrandSaver” circulars

alongside images of packages that did feature Navarro photographs. (Fifth Am.

Compl. at ¶¶ 154–81, #4080–89). Patrick Gannon, one of Navarro’s experts, opines

that the coupons featuring Navarro’s photographs encouraged consumers to purchase

the other products advertised nearby. (Decl. of Patrick F. Gannon, Doc. 208–38,

#10011). This, Navarro contends, establishes a reasonable relationship between the

allegedly infringing photographs and the profits from these other products. (Pls.’

Resp. at #10098).18

       While the Court acknowledges that “reasonable relationship” is a flexible

standard, this argument stretches the concept beyond its breaking point. To establish

a reasonable relationship, the copyright owner must submit at least some “non-

speculative” evidence of a connection. Satija v. Permanent Gen. Assurance Corp. of

Ohio, 1:13-cv-00082, 2014 WL 1664557, at *6 (N.D. Ohio Apr. 25, 2014). In ECIMOS

for example, the Sixth Circuit allowed the plaintiff to present gross revenue estimates



18Navarro also presented the expert opinion of marketing professor Larry Chiagouris on this
front. He opined that coupons with Navarro’s images encouraged the sale of other products
for several reasons: (1) the Navarro images on the package often appear larger than the
images of the other products that do not have a model’s photo on the product or coupon
(Chiagouris Report at #7840–41); (2) the Navarro created images at times often appear close
to the center of the coupon and, as such, draw the consumer’s eye (id. at #7840); and (3) there
were not any other images of models on these coupon pages other than those that portrayed
packages with Navarro-created photographic images. (Id.). The Court excluded this section
of Chiagouris’ report because he failed to offer a reliable methodology connecting these
opinions to facts in the record. (Op. & Order on Defs.’ Mot. in Limine to Exclude Larry
Chiagouris, Doc. 245, #13591–97). Accordingly, the Court does not consider Chiagouris’
opinion on the relationship between Navarro’s images and the sales of additional products
here.



                                              83
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 84 of 125 PAGEID #: 13699




for the products manufactured at the facility that used the infringing code, but there

is no suggestion that the plaintiff could have likewise included revenue from other

Carrier facilities that did not engage in that same infringing activity. And, in Balsley,

the starting point for profit-based damages included only the revenues from the

monthly issue that included the infringing image, not from other issues of that same

magazine.

      In discussing damages, Balsley cited On Davis v. The Gap, Inc., 246 F.3d 152

(2d Cir. 2001), which offers a helpful illustration of this principle. Imagine, the Second

Circuit began, if a publisher impermissibly reproduced a copyrighted poem in an

anthology of poetry. Id. The copyright owner would certainly be entitled to include

the revenues received on that anthology as a starting point for their damages claim.

Id. But the copyright owner would not have grounds to include revenue from the

publisher’s other titles, including trade books, textbooks, and cookbooks in the

analysis. Id. The overarching principle at work here is that “the statutory term,

‘infringer's gross revenue’ should not be construed so broadly as to include revenue

from lines of business that were unrelated to the act of infringement.” Id.

      The facts in On Davis further explain the issue in a way that is helpful here.

The plaintiff in On Davis created copyrighted eyewear designs, one of which The Gap

featured on a model in a print advertisement. Id. at 156–57. The designer sought

profit-based damages, but instead of specifically targeting the revenues associated

with The Gap’s use of his eyewear, the designer presented the company’s net sales

across all brands and all business segments, from sales of infantwear to sales of




                                           84
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 85 of 125 PAGEID #: 13700




cosmetics. Id. at 160–61. Essentially, the plaintiff argued that The Gap’s use of his

eyewear inflated the company’s sales on the whole, and it should be up to the

defendant to chip away at those revenues during the second step of the damages

analysis. The Second Circuit rejected that argument, holding that company-wide

gross revenues were not “reasonably related” to The Gap’s unauthorized use of his

eyewear. Id. at 161.

      In short, On Davis strongly suggests that “increasing brand equity” and

“encouraging sales of other products” are not viable theories for establishing a profit-

based damages claim. See also Taylor v. Meirick, 712 F.2d 1112, 1122 (7th Cir. 1983)

(rejecting, in case involving a map-maker who impermissibly reproduced three

copyrighted maps, an attempt to put before the jury revenues from all of the map-

maker’s sales, and finding the other revenues failed the reasonable relationship test).

      Navarro’s claims for profit-based damages from the sale of “additional

products” similarly overextend the notion of a “reasonable relationship.” These

“additional products” have a single indirect relation to Navarro’s photographs—P&G

advertised these products near advertisements for products that featured Navarro’s

photographs. Essentially, the “additional products” have nothing in common with the

products featuring Navarro’s images except (1) Defendants sell both sets of products,

and (2) Defendants advertise both sets of products in close proximity to one another.

That does not establish a reasonable relation.

      Indeed, Navarro’s damages theory here threatens a slippery slope. What if a

greeting card featuring an infringing image is displayed on a rack with a host of other




                                          85
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 86 of 125 PAGEID #: 13701




cards by the same manufacturer? Under Navarro’s liberal construction of “reasonable

relationship,” a copyright owner may well seek to include the gross revenues for sales

of those nearby cards. What if the store also sells pens to write in those cards? The

Court must draw a line somewhere. And here, Navarro’s claims for damages from

“additional products” are simply too attenuated from the alleged infringement to

support her claim for profit-based damages as to those products. Therefore, the Court

GRANTS Defendants summary judgment as to Navarro’s claims for profit-based

damages from the sale of “additional products.”

              b.     Sales Of the ProX and Regenerist Products

       Defendants also argue that Navarro is not entitled to any profits from ProX or

Regenerist products because the packaging featured Navarro’s photos only on the

back of the box. (Defs.’ Mem. at #8374–75). Therefore, Defendants reason, the

photographs could not have played much of a role in a consumer’s purchasing

decision. (Id.). Defendants even offer the expert testimony from Robert Zeithammer,

which purports to show that “Navarro’s images on the back of the ProX and

Regenerist packages had no statistically significant effect on purchasing decisions.”

(Id. at #8375, see also Expert Report of Robert Zeithammer, Doc. 199-1, #8966).19

       But simply because they appear on the back of the packaging does not mean

that images are not “reasonably related” to the sale of that product. For example,

consider Balsley. There, the infringing image was inside a shrink-wrapped magazine,


19The Court recognizes that Navarro has filed a motion in limine to exclude the opinion of
Mr. Zeithammer. (Pls.’ Mot. to Exclude Robert Zeithammer, Doc. 218, #11837–79).
Zeithammer’s opinion, however, does not change the Court’s analysis on this issue. Therefore,
the Court need not rule on Navarro’s motion in limine at this time.


                                             86
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 87 of 125 PAGEID #: 13702




yet the Sixth Circuit concluded the revenues were “reasonably related” to the

infringement. 691 F.3d at 770. The Sixth Circuit did so even though Hustler proffered

an expert “who theorized that none of the profits were attributable to the Bosley

photograph.” Id. That evidence, the Court explained, may be relevant during the

attribution phase (i.e., the second step), but does not prevent a reasonable

relationship at the first step. Id. at 770–71. The images here are certainly more

conspicuous than those in Balsley. And, just as the expert’s opinion regarding

causation in Balsley did not change the result of the Court’s “reasonable relationship”

analysis, so too here. See also Andreas v. Volkswagen of America, Inc., 336 F.3d 789,

797 (8th Cir. 2003) (finding a reasonable relationship even though “some buyer

somewhere bought a TT coupe without having seen the commercial despite Audi's

extensive use of it”) (cited approvingly in Balsley, 691 F.3d at 768 n.4). Accordingly,

the Court DENIES Defendants’ motion for summary judgment as to Navarro’s profit-

based damages claims for the ProX and Regenerist products.

             c.     Profits From Sales Within the Alleged Licensing Periods

      Navarro also seeks damages based on Olay products that Defendants sold

during the alleged licensing periods. Neither party disputes that these sales occurred

within both the temporal and geographic limitations of the alleged licenses. (Defs.’

Mem. at #8375; Pls.’ Resp. at #10099–10100). Nevertheless, Navarro contends that

these sales resulted from copyright infringement. This is because, Navarro explains,

Defendants violated the licenses’ usage restrictions. Id. Specifically, she claims that

Defendants marketed these products using “endcaps,” which are displays at the end




                                          87
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 88 of 125 PAGEID #: 13703




of the shopping aisle, that used her photographs, and the alleged licenses did not

permit Navarro’s photographs to be used in such a display. Id.

      Defendants, in response, assert that their endcaps did not infringe on

Navarro’s copyrights at all, because the alleged licenses implicitly permitted the use

of Navarro’s photographs on endcaps. (Defs.’ Mem. at #8376 n.5). In other words,

Defendants argue that Navarro granted them an implied license to use her

photographs on endcaps. “An implied license is an unwritten license to use a work

that the court infers from the circumstances and from the conduct between the

parties.” Melanie Howard Music, Inc. v. Warner Brothers Records, Inc., No. 3:08-0979,

2009 WL 3784611, at *5 (M.D. Tenn. Nov. 10, 2009) (citing WM Music Corp., 508 F.3d

at 398–99). Not only is the parties’ conduct important, but also anything that colors

that conduct, including the parties’ expressions of intent, Johnson v. Jones, 149 F.3d

494, 500–01 (6th Cir. 1998), and the greater context that surrounds their agreement.

Jeffrey A. Grusenmeyer & Assoc., Inc. v. Davison, Smith & Certo Architects, Inc., 212

Fed. App’x 510, 514 (6th Cir. 2007) (noting that courts should examine the “totality

of the circumstances”).

      Here, Navarro’s statements, and the industry practices that informed the

parties’ negotiations, indicate that Navarro granted Defendants an implied license to

use Navarro’s photographs on in-store endcaps, but only subject to certain

restrictions. The undisputed starting point is that both parties agree that Defendants

had the right to use Navarro’s photographs on product packaging during this period,

so long as they abided by the appropriate geographical and temporal limitations.




                                         88
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 89 of 125 PAGEID #: 13704




(Defs.’ Mem. at #8375; Pls.’ Resp. at #10099–10100). But Defendants claim that there

is an additional unwritten industry practice at play, namely that when a

photographer grants a license permitting the use of photographs on consumer

packaging, that license also naturally permits the licensee to use images of that

packaging in advertisements. (Defs.’ Mem. at #8376 n.5).

      The record evidence shows that Navarro recognized this industry practice

several times, but perhaps not as broadly as Defendants would like. First, in an email

to P&G in 2014, Navarro explained that “[e]veryone is usually agreeable to the box

appearing as an unfettered shot in advertising, but the image must be on pack.” (Dep.

of Annette Navarro taken on 7/9/19 – 7/10/19, (“Navarro Dep.”), Ex. 11, Doc. 174-5,

#7055 (emphasis added)). Likewise, in her 2019 deposition, Navarro reconfirmed that

this is still her understanding. Specifically, she stated that she “still stand[s] by what

[she] wrote. Everyone is usually agreeable to the box appearing on an unfettered shot

in advertising, but the image must be on pack.” (Navarro Dep. at 378:22–25, 379:1,

#6906–07). In short, it appears there is no dispute that, when Navarro gave

Defendants permission to use her photographs on product packaging, she also

granted an implied license to use an “unfettered shot” of the photograph on

advertising, so long as that advertising depicted her image on a package.

      On the record evidence, the Court finds as a matter of law that this implied

license would extend to Defendants’ use of the photographs on endcaps, which are a

form of in-store advertising. (Lee Dep., Doc. 159, #5483 (explaining that endcaps are

“display[s] at the end of the aisle where [companies] may choose to feature a certain




                                           89
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 90 of 125 PAGEID #: 13705




product”)). The question, though, is whether the endcap depicted Navarro’s image on

a box. In other words, it does not appear that Navarro has conceded that she granted

an implied license to use the image as a standalone.

      So, if the endcap were a picture of boxes (which in turn contain her images),

then the Court would agree that Defendants would be entitled to judgment as a

matter of law on this issue. Unfortunately, it does not appear that the Defendants

have submitted a picture of the endcaps, so the Court cannot determine whether the

condition Navarro mentioned is met. And absent that, it does not appear that there

would be agreement between the parties on whether such use is permissible. So, the

Court cannot resolve that matter in Defendants’ favor at this juncture.

      Beyond that, Defendants’ only argument is their general “causation” argument

noted above. But the Court has already found that argument unpersuasive.

      Accordingly, the Court DENIES summary judgment on this issue.

             d.    Legacy-Assisted Sales

      Navarro also seeks damages from “legacy image assisted sales,” which

allegedly occurred when retailers continued to show images of packages bearing a

Navarro image on their websites, even after P&G has stopped using her photographs

on the actual in-store packaging. An online customer would click these outdated

images to purchase the product, but when the product arrived, it would not display

Navarro’s image. Defendants argue that there is no reasonable relationship between

these online “legacy images” and their sales, because there is “no evidence showing




                                         90
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 91 of 125 PAGEID #: 13706




that” these legacy images “made any difference to [a consumer’s] eventual purchasing

decisions.” (Defs.’ Mem. at #8376).

       As support, Defendants cite Leonard v. Stemtech Int’l, Inc., 834 F.3d 376 (3d

Cir. 2016). There, Stemtech, a company that sells nutritional supplements, used

Leonard’s copyrighted photographs of stem cells on its websites and in a sales kit

intended to attract and train potential distributors of Stemtech product. Id. at 384.

Leonard claimed profit-based damages from Stemtech’s products, alleging that the

use   of   his   photographs   “promote[d]   [Stemtech’s]   brand”   and   “promote[d]

understanding of its company and products.” Id. at 395. The Third Circuit denied

Leonard’s claim for profit-based damages. Id. at 396. The Court explained that,

although Leonard’s images may have “added an air of legitimacy to [Stemtech]’s

product” they lacked a reasonable relationship to the sale of those products. Id.

       Defendants argue that Navarro’s photographs have no reasonable relationship

to Defendants’ sales because, under Leonard, photographs “on websites” do not have

a sufficient connection to the sales of actual product. (Defs.’ Mem. at #8377). But the

problem in Leonard was not that the pictures appeared on a website, but rather that

they were not linked to a specific product. Rather, Stemtech only used the images to

create “brand awareness” and an “air of legitimacy.” The Third Circuit’s holding in

Leonard seems akin to the Second Circuit’s decision in On Davis and the Seventh

Circuit’s analysis in Taylor. In each, the court refused to find a reasonable

relationship based merely on alleged benefits to the defendant’s brand as a whole.




                                          91
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 92 of 125 PAGEID #: 13707




      But Navarro’s legacy-assisted sales claim does not appear to rest on the

untenable idea that increasing brand equity satisfies the reasonable relationship test.

Rather, here the Defendants allegedly used her photographs on their website to depict

the actual Olay products at issue. That distinguishes this case from Leonard.

Therefore, the Court DENIES Defendants’ motion for summary judgment for

Navarro’s claims for profit-based damages from products sold as a result of “legacy

assisted sales.”

             e.     Liability For Profits Of Retailers Not Named As Defendants

      The default rule in copyright infringement cases is that, although defendants

may be jointly and severally liable for each other’s actual damages, each defendant is

“severally liable for his or its own illegal profit; one defendant is not liable for the

profit made by another.” See, e.g., Frank Music Corp. v. Metro-Goldwyn-Mayer, Inc.,

772 F.2d 505, 519 (9th Cir. 1985). Both parties acknowledge this general rule. (Defs.’

Mem. at #8377; Pls.’ Resp. at #10108). Even so, Navarro claims that P&G is jointly

and severally liable for the “profit-based damages associated with sales from third-

party retailers Navarro did not name as defendants in this suit.” (Pls.’ Resp. at

#10108). That is so, Navarro explains, because of two exceptions to the general rule.

First, joint liability can arise when the defendants act as partners or practical

partners, and second, joint liability can arise when the infringement is intentional.

(Id.). The Court addresses each exception in turn, finding neither present here.

      As to the first exception, Navarro is right that a defendant may be jointly liable

for the profits of another infringer if, together, they acted as partners or practical




                                          92
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 93 of 125 PAGEID #: 13708




partners. See, e.g., Nelson-Salabes, Inc. v. Morningside Dev., LLC, 284 F.3d 505, 517

(4th Cir. 2002) (quoting Frank Music Corp., 772 F.2d at 519). But then the question

becomes what it means to be “partners” or “practical partners” in the infringement.

The inclusion of the category “practical partners” in the exception suggests that the

category “partners” is to be read literally. As a general matter, the term partner or

partnership refers to a situation where two or more parties have agreed to carry on

as co-owners a business for-profit. See, e.g., 17 Ohio Rev. Code § 1776.22.20 Here, no

evidence suggests that P&G was carrying on a business as a co-owner with any

retailer not named as a defendant.

       Therefore, Navarro’s only shot at prevailing under this exception is if she can

submit evidence that P&G was acting as a “practical partner” to the retailers not

named in the lawsuit. The term “practical partner” seems to mean just what it says—

referring to situations where two entities were “practically” partners. Belford, Clarke

& Co. v. Scribner, 144 U.S. 488, 507–08 (1892) (holding a printer jointly liable for

publisher’s profits on infringing book since they were “practically partners”). As such,

the Court concludes that a practical partnership exists for purposes of copyright law

when many of the markers of an actual partnership are present, but the relationship

has not yet become an actual legal partnership. Consistent with that, “[t]he

determination of a ‘practical partnership’ depends on an analysis of each entity’s role,



20The citation to Ohio law is not to suggest that the Court finds that Ohio law is controlling
on this matter. Presumably, the question of whether parties are “partners” for purposes of
damages allocation under copyright law would generally be a matter of federal law. But the
definition of “partner” is largely consistent across jurisdictions, and the Court is merely
referring to the Ohio statute as one example.


                                             93
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 94 of 125 PAGEID #: 13709




degree of direction, and financial interest in the activities of the other(s).” GC2 Inc. v.

Int’l Game Tech., No. 16 C 8794, 2018 WL 5921315, at *3–4 (N.D. Ill. Nov. 12, 2018).

As in a partnership, members of a practical partnership should share some exposure

to profits, losses, and mutual control over some joint undertaking. And, importantly

here, that joint undertaking must be something more than a mere buyer-seller

contractual relationship, indemnification agreement, or royalties agreement. Id.

(citing Autotech Tech. Ltd. P’ship v. Automationdirect.com, 471 F.3d 745, 748 (7th

Cir. 2006)). Rather, partnerships, and by extension practical partnerships, require

parties to share both the businesses’ benefits (like profits and co-control) and burdens

(like joint liability). See id. (citing Frank Music, 772 F.2d at 519) (“If there is no

sharing of profits, this cuts strongly against a finding of a practical partnership.”).

       In her opposition, Navarro does not explain why she contends that P&G and

these unnamed retailers operated as practical partners. Instead, she merely asserts

that “fact issues exist” as to the practical partnership issue. But the only fact she cites

about the relationship between P&G and these third parties does not bear out her

assertion. Specifically, Navarro explains that “P&G [sold] infringing products to

third-party retailers.” (Pls.’ Resp. at #10109). But that does not show a practical

partnership. In fact, on the record here, it appears that the relationship between P&G

and these third-party retailers is devoid of any markers of a practical partnership.

They did not co-manage a joint business and they did not share profits or losses.

Instead, they were, and continue to be, separate entities that shared only a

contractual vendor-vendee relationship. Accordingly, Navarro cannot hold P&G




                                            94
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 95 of 125 PAGEID #: 13710




jointly liable for third-party retailers’ profits under the “partnership/practical

partnership” exception.

      But Navarro is not done. She also contends that P&G should be jointly liable

for the infringement of third-party retailers because P&G’s infringement was “not

innocent.” (Pls. Resp. at #10108–09). Specifically, Navarro suggests that P&G knew

that she owned the copyright, knew that its license to use that copyright had expired,

and yet continued to sell infringing product to the third-party retailers. (Id.). Whether

P&G intentionally infringed on Navarro’s copyrights, or whether it infringed at all,

is still an open question in this case. But the answer to that question does not matter

for purposes of assigning joint liability, because the exception for “non-innocent

infringement” does not exist.

      The key case that Navarro cites in support of this purported exception is Softel,

Inc. v. Dragon Medical and Scientific Communications, Ltd., an unpublished decision

from the Southern District of New York, which says that there “may be” an exception

for non-innocent infringement. No. 87 Civ. 0167 (MGC), 1995 WL 606307, at *1

(S.D.N.Y. Oct. 16, 1995). As support, Softel cites Abeshouse v. Ultragraphics, Inc.,

which notes that joint liability “may be appropriate only where the infringement was

not innocent or where the defendants ‘engaged in a partnership.’” 754 F.2d 467, 472

(2d Cir. 1985). Importantly, though, neither Softel nor Abeshouse actually allowed

recovery under the “not innocent” exception. Softel’s award of profit-based damages

turned entirely on New York law on misappropriation of trade secrets. Softel, 1995

WL 606307, at *1. For its part, Abeshouse’s decision rested on the “partnership”




                                           95
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 96 of 125 PAGEID #: 13711




exception—and, in particular, finding that exception was not present, and thus

reversing a district court decision that had imposed joint and several liability on two

entities. Given the factual context, the Second Circuit’s failure to discuss the “not

innocent” exception in Abeshouse takes on special significance. As noted, the lower

court in that case held the infringer jointly and severally liable for the damages of

another infringer. Id. at 471–72. If both the partnership and not innocent exception

exist, then the Second Circuit could have overturned the district court’s decision only

if it found that neither of these exceptions were present. Instead of analyzing both

issues, however, the Court overturned the district court’s judgment solely because “it

is clear that the evidence would not have supported a finding” that the infringers

were partners. Id. at 472. That is, the Court did not even address whether the

infringement was “not innocent,” nor did it engage in any further discussion of that

“exception,” strongly, if tacitly, suggesting that the Second Circuit does not agree that

the exception exists.

      A passing reference to an unapplied exception in two cases in a different circuit

fails to persuade this Court. Indeed, one other court has noted that “this purported

[not-innocent] exception was not actually applied in Abeshouse, and as best as the

Court can determine it has never been applied in any other reported case since then.”

GC2 Inc., 2018 WL 5921315, at *4. Not only is the caselaw support shaky at best, but

an exception to several liability for non-innocent infringement also conflicts with the

text of the Copyright Act. That Act provides that a copyright owner can recover “any

profits of the infringer that are attributable to the infringement.” 17 U.S.C. § 504(a)




                                           96
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 97 of 125 PAGEID #: 13712




(emphasis added). The partnership exception arguably fits with this statutory

language because partners share profits; thus, taking the “profits of the infringer”

naturally results in the copyright owner dipping into the pocket of that infringer’s

partner. But that logic does not extend to cover infringement that is “not innocent.”

Accordingly, the Court declines to apply the purported “not innocent” exception.

      As neither exception is available to Navarro here, the Court is bound to apply

the well-established general rule that an infringer is liable only for its own profits,

and not the profits of other infringers. Thus, the Court declines to hold P&G jointly

liable for the profits of unnamed third-party retailers and accordingly GRANTS

Defendants’ motion for summary judgment as to those damages.

C.    Plaintiffs’ Motion For Partial Summary Judgment

      Separately, Navarro moves for summary judgment on her copyright

infringement claims as to several of the product-packaging designs on the grounds

that the undisputed facts show that certain of Defendants’ uses of that product-

packaging exceed the scope of the licenses granted by Navarro’s invoices. (Pls.’ Mem.

at #9361–70). In addition, she moves for summary judgment on 28 of P&G’s defenses,

19 of which overlap with Walmart’s defenses. (Id. at #9377–9404). P&G and Walmart

only dispute summary judgment as to six of those defenses, namely (1) Joint

Authorship; (2) Statute of Limitations; (3) Extraterritoriality; (4) Implied License;

(5) Failure to Mitigate Damages and (6) Assignment. (See Defs.’ Resp. at #9478–9501

(joint authorship and assignment), 9506–12 (statute of limitations, failure to

mitigate, extraterritoriality, and implied license)). Finally, Navarro seeks summary




                                          97
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 98 of 125 PAGEID #: 13713




judgment as to P&G’s counterclaim for breach of contract. (Pls.’ Mem. at #9371–77).

Navarro advances several arguments that, she says, defeat this counterclaim. One of

those—her argument that P&G cannot show that it suffered damages from the

alleged breach of contract (id. at #9375–76)— is dispositive as to the contract claim.

So the Court addresses only that argument here.

      In addition to requesting summary judgment, Navarro also asks this Court to

impose Rule 37 sanctions on the grounds that P&G allegedly gave “evasive and

incomplete” responses to Navarro’s interrogatories. (Id. at #9377–81).

      1.     There Is An Issue Of Material Fact As To Whether Navarro
             Assigned Her Rights To LPK in the 2007 Supplier Agreement.

      Navarro asks for summary judgment on several of her infringement claims

because P&G and Walmart allegedly exceeded the temporal, geographic, and usage

restrictions Navarro placed on those images in a variety of combinations. (See id. at

#9361). The entirety of these arguments hinge on Navarro’s assertions that (1) she

did not assign all of her rights in her photographs to LPK in perpetuity for unlimited

use, but instead that the usage restrictions on her invoices control, and (2) the

undisputed facts show that P&G exceeded those limits. As the Court explained above,

there is a genuine dispute as to whether Navarro assigned all of her rights to LPK

through the 2007 Supplier Agreement. Given that dispute, the Court DENIES

Navarro summary judgment on this issue, as well.




                                         98
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 99 of 125 PAGEID #: 13714




       2.     P&G And Walmart Waived Several Of Their Affirmative
              Defenses.

       Navarro also seeks summary judgment on 28 of P&G’s defenses, 19 of which

overlap with Walmart’s defenses. (Id. at #9377–9404).21 In their response, however,

Defendants meaningfully dispute summary judgment as to only six defenses, namely

(1) Joint Authorship; (2) Statute of Limitations; (3) Extraterritoriality; (4) Implied

License; (5) Failure to Mitigate Damages; and (6) Assignment. (See Defs.’ Resp. at

#9478–9501 (joint authorship and assignment), 9506–12 (statute of limitations,

failure to mitigate, extraterritoriality, and implied license)).

       Defendants do not respond to Navarro’s motion for summary judgment as to

the other defenses. In fact, Defendants’ response does not even refer by name to the

other defenses on which Navarro seeks summary judgment. The most Defendants say

is that Navarro’s request for summary judgment on the “numerous affirmative

defenses” is “odd” because “[g]enerally, [such] arguments … are entertained through




21 Those defenses are: failure to state a claim (Defendants’ First AD); equitable estoppel and
acquiescence (Defendants’ Second AD); statute of limitations (Defendants’ Third AD); laches
(Defendants’ Fourth AD); unclean hands (Defendants’ Fifth AD); waiver (Defendants’ Sixth
AD); Navarro’s copyrights are invalid and unenforceable (Defendants’ Seventh AD); implied
license (Defendants’ Eighth AD); failure to mitigate damages (Defendants’ Ninth AD);
forfeiture or abandonment of copyrights (Defendants’ Tenth AD); misuse of copyright
(Defendants’ Eleventh AD); no volitional act (Defendants’ Thirteenth AD); Navarro’s rights
not infringed upon (Defendants’ Fourteenth AD); Extraterritoriality (Defendants’ Fifteenth
AD); Defendants are entitled to attorneys’ fees (Defendants’ Seventeenth AD); no remaining
commercial value (Defendants’ Eighteenth AD); failure to name an indispensable party
(Defendants’ Nineteenth AD); Navarro received all due compensation (Defendants’
Twentieth AD); joint authorship (P&G’s Twenty-First AD); assignment to LPK (P&G’s
Twenty-Third/Walmart’s Twenty-Second AD); fraud on the Copyright Office (P&G’s Twenty-
Fourth AD); P&G’s “affirmative defenses” to Navarro’s fraud claim (P&G’s Twenty -Fifth
through Twenty-Eighth, and Thirtieth ADs); fraud damages too remote or speculative (P&G’s
Twenty-Ninth AD); and fraudulent misstatements protected by Ohio doctrine of litigation
privilege (P&G’s Thirty-First AD).


                                             99
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 100 of 125 PAGEID #: 13715




 Rule 12(f) motions to strike.” (Defs.’ Resp. at #9505). Defendants then contend that

 Navarro’s motion fails even under a 12(f) standard and thus, Defendants should

 “remain free to raise [those defenses] at trial.” (Id. at #9505–06).

        But this is not a substantive response to Navarro’s motion for summary

 judgment. The Sixth Circuit has consistently explained that “[f]ailure by a [party]

 to respond to a motion for summary judgment constitutes a forfeiture of the claims to

 which the motion is addressed.” Rogers v. Mich. Dep’t of Corr., No. 1:17-cv-383, 2019

 WL 1388667, at *1 (W.D. Mich. Mar. 6, 2019) (citing Notredan, L.L.C. v. Old Republic

 Exch. Facilitator Co., 531 Fed. App’x 567, 569 (6th Cir. 2013). That said, it appears

 that the Court still has an independent obligation to ensure that Navarro has met

 her burden to establish no dispute of material fact as to these defenses. Guarino v.

 Brookfield Tp. Trs., 980 F.2d 399, 405–07 (6th Cir. 1992); Reeves v. Wallington, No.

 06-10326, 2008 WL 5060400, at *4 (E.D. Mich. Nov. 24, 2008).

        In that regard, Defendants appear to concede that several of their “affirmative

 defenses” are not actually affirmative defenses at all. An affirmative defense is an

 “assertion of facts and arguments that, if true, will defeat the plaintiff’s ... claim, even

 if all the allegations in the complaint are true.” Starnes Family Office, LLC v.

 McCullar, 765 F. Supp. 2d 1036, 1048 (W.D. Tenn. 2011) (quoting Black's Law

 Dictionary (9th ed. 2009)). In other words, an affirmative defense is a “perhaps, but”

 defense, which allows a party to argue that it is not liable even if the plaintiff has

 proved a prima facie case. United States ex rel Scott v. Humana, Inc., NO. 3:18-CV-

 61-GNS, 2018 WL 4868991, at *2 (W.D. Ky. Aug. 16, 2018) (R&R Adopted by United




                                             100
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 101 of 125 PAGEID #: 13716




 States ex rel Scott v. Humana, Inc., NO. 3:18-CV-00061-GNS-CHL, 2018 WL 4868987

 (W.D. Ky. Sept. 7, 2018)). Accordingly, then, an argument that the plaintiff has not

 proven its prima facie case is not an “affirmative defense,” but rather is simply an

 argument that the plaintiff has failed to meet its burden as to some element of its

 claim. Ford Motor Co. v. Transport Indemnity Co., 795 F.2d 538, 546 (6th Cir. 1986)

 (“On the other hand, some defenses negate an element of the plaintiff’s prima

 facie case; these defenses are excluded from the definition of affirmative defense.”).

 Several of Defendants “affirmative defenses” fit into this category.22

        Navarro has moved for summary judgment on these “defenses,” arguing that

 they are “improper when they are asserted as affirmative defenses.” (Pls.’ Mem. at

 #9382). As noted, Defendants have elected not to respond to that argument, and thus

 have technically waived these “defenses.” Accordingly, the Court GRANTS Navarro

 summary judgment as to these ten, what she refers to as, “negative defenses.” (Pls.’

 Mem. at #9382). Importantly, though, in granting summary judgment as to those

 “defenses,” the Court is not precluding Defendants from arguing at trial that Navarro

 has failed to establish an element of her claim. In other words, Defendants remain

 free to argue that, for example, Navarro’s fraud damages are too speculative or that

 Navarro’s rights are not infringed upon (because she allegedly sold those rights).




 22These “defenses” are that: (1) Navarro has failed to state a claim (Defs.’ First AD); (2)
 Navarro’s rights are not infringed upon (Defs.’ Fourteenth AD); (3) Navarro’s copyrights have
 no remaining value (Defs.’ Eighteenth AD); (4) Navarro received all due compensation (Defs.’
 Twentieth AD); (5–9) Navarro has failed to sufficiently allege a claim for fraud (P&G’s
 Twenty-Fifth, Twenty-Sixth, Twenty-Seventh, Twenty-Eighth, and Thirtieth AD); and (10)
 Navarro’s fraud damages are too remote or speculative (P&G’s Twenty-Ninth AD). (P&G’s
 Answer, Doc. 136 at #4423–27); Walmart’s Answer, Doc. 135 at #4324–27).


                                             101
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 102 of 125 PAGEID #: 13717




 Rather, the Court’s point is merely that these are not “affirmative defenses,” per se,

 as Defendants appear to recognize.

       Navarro also argues that Defendants have inappropriately characterized their

 request for attorney’s fees as an affirmative defense. (Id. at #9383). The Court agrees

 that Defendants’ request for attorney’s fees is not an affirmative defense, but rather

 is a counterclaim, as it asserts an affirmative claim for relief against Navarro. See VP

 Props. & Dev., LLLP v. Seneca Specialty Ins. Co., 645 F. App’x 912, 916 (11th Cir.

 2016); Fed. R. Civ. P. 13(a). But the labels ‘counterclaim’ or ‘defense’ have “no magic.”

 Tenneco Inc. v. Saxony Bar & Tube, Inc., 776 F.2d 1375, 1379 (7th Cir. 1985)

 (Easterbrook, J.). Rather, the Federal Rules of Civil Procedure provide that, in cases

 like this, where a “a party mistakenly designates … a counterclaim as a defense, the

 court must, if justice requires, treat the pleading as though it were correctly

 designated.” Fed. R. Civ. P. 8(c)(2).

       Here, there is no harm in applying this pragmatic rule to Defendants’

 mislabeled claim for attorney’s fees. Navarro had notice that Defendants are seeking

 attorney’s fees under the Copyright Act, and she had a fair and full opportunity to

 respond to that claim on summary judgment. Moreover, Navarro knew that

 Defendants’ claim for attorney’s fees is a counterclaim, not an affirmative defense. In

 fact, Navarro devotes her entire argument for summary judgment on the issue to her

 revelation that “a claim for attorneys’ fees is not an affirmative defense.” (Pls.’ Mem.

 at #9383). Accordingly, the Court finds that justice is best served by addressing

 Defendants’ claim for attorney’s fees as a counterclaim.




                                           102
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 103 of 125 PAGEID #: 13718




        Beyond noting that it is not an affirmative defense, Navarro offers no support

 for her argument that she is entitled to summary judgment on Defendants’ claim for

 attorney’s fees. (Pls.’ Mem. at #9383). Navarro has neither pointed to a lack of

 evidence for Defendants’ claim nor suggested that there is no issue of material fact.

 (Id.). Accordingly, the Court finds that Navarro has failed to meet her burden on

 summary judgment. Therefore, the Court DENIES Navarro’s motion for summary

 judgment as to Defendants’ claim for attorneys’ fees (Defendants’ Seventeenth AD).

 In doing so, though, the Court by no means suggests that Defendants’ claim for

 attorneys’ fees is meritorious, but only that Navarro has failed (at least so far) to show

 that it is not.

        Beyond those defenses or claims addressed above, several of Defendants’

 defenses do at least qualify as true “affirmative defenses.” Navarro argues that she

 is entitled to summary judgment on seventeen of these defenses, too, but for two

 different reasons. First, Navarro argues that Defendants have not offered enough

 evidence to support ten of these seventeen affirmative defenses.23 (Pls.’ Mem. at

 #9384–93). Defendants responded to Navarro’s summary judgment motion as to three

 of those defenses, namely, their statute of limitations, implied license, and failure to

 mitigate defenses. The Court addresses those arguments below. As to the remaining

 seven defenses, Navarro asserts that Defendants have failed to establish a dispute of


 23Those defenses are (1&2) equitable estoppel and acquiescence (Second AD) and waiver
 (Sixth AD); (3) latches (Fourth AD); (4) unclean hands (Fifth AD); (5) copyrights are invalid
 and unenforceable (Seventh AD); (6) forfeiture or abandonment of copyrights (Tenth AD); (7)
 Misuse of copyrights (Eleventh AD); (8) Statute of limitations (Third AD); (9) implied license
 (Eighth AD); (10) failure to mitigate (Ninth AD).



                                             103
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 104 of 125 PAGEID #: 13719




 material fact as to those issues.24 (Id. at #9393–9404). Again, Defendants responded

 to Navarro’s arguments on this front only as to three of those defenses—the joint

 authorship, extraterritoriality, and assignment defenses. Defendants, however,

 neglected to respond to Navarro’s motion as to those other four defenses.

        In total, Defendants elected not to argue in support of eleven of the affirmative

 defenses on which Navarro moved for summary judgment. Therefore, so long as

 Navarro at least minimally met her burden on summary judgment as to those

 defenses, judgment in her favor is warranted. Reeves, 2008 WL 5060400, at *4 (citing

 cases). The Court finds that Navarro has done so both with respect to the seven

 defenses as to which she claims lack sufficient evidentiary support, and the four

 defenses that she claims involve no dispute of material fact. Therefore, the Court

 GRANTS Navarro summary judgment on those eleven affirmative defenses.25




 24 Those defenses are: (1) no volitional act (P&G’s Thirteenth AD); (2) failure to name an
 indispensable party (P&G’s Nineteenth AD); (3) Fraud on the Copyright Office (P&G’s
 Twenty-fourth AD); (4) fraudulent misstatements protected by Ohio litigation privilege
 (P&G’s Thirty-first AD); (5) extraterritoriality (Fifteenth AD); (6) joint authorship (Twenty-
 first AD); and (7) assignment to LPK (Twenty-third AD).

 25The Court grants Navarro summary judgment on Defendants’ (1) equitable estoppel and
 acquiescence (Second AD); (2) waiver (Sixth AD); (3) latches (Fourth AD); (4) unclean hands
 (Fifth AD); (5) copyrights invalid and unenforceable (Seventh AD); (6) forfeiture or
 abandonment of copyrights (Tenth AD); and (7) misuse of copyrights (Eleventh AD) defenses
 for waiver and because Defendants have failed to offer enough evidence to support those
 defenses. The Court also grants Navarro summary judgment on Defendants’ (1) no volitional
 act (P&G’s Thirteenth AD); (2) failure to name an indispensable party (P&G’s Nineteenth
 AD); (3) fraud on the Copyright Office (P&G’s Twenty-fourth AD); and (4) fraudulent
 misstatements protected by Ohio doctrine of litigation privilege (P&G’s Thirty-first AD) for
 waiver and because Defendants have failed create a dispute of material fact.


                                             104
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 105 of 125 PAGEID #: 13720




       3.     Navarro Failed To Develop Her Argument On Mitigation, And
              Thus The Argument Is Deemed Waived.

       That leaves the six contested affirmative defenses, to which the Court now

 turns, beginning with failure to mitigate. In her 82-page opening brief, Navarro

 includes a four-sentence request for summary judgment on the Defendants’

 affirmative defense of failure to mitigate damages. (Id. at #9392). She baldly asserts

 that, because she is seeking damages, she could not have failed to mitigate, and

 further, that the Defendants’ allegations as to failure to mitigate are so barebones

 that the Court should strike the defense altogether. (Id.).

       As the Sixth Circuit has explained in the related context of an appeal brief,

 “issues adverted to in a perfunctory manner, unaccompanied by some effort at

 developed argumentation, are deemed waived. It is not sufficient for a party to

 mention a possible argument in the most skeletal way, leaving the court to put flesh

 on its bones.” McPherson v. Kelsey, 125 F.3d 989, 995–96 (6th Cir. 1997). That is

 equally true in addressing motions for summary judgment. See, e.g., Ricks v. Pauch,

 No. 17-12784, 2020 WL 1640166, at *26 (E.D. Mich. Apr. 2, 2020), reconsideration

 denied, No. 17-12784, 2020 WL 4040703 (E.D. Mich. July 17, 2020) (relying on

 McPherson’s perfunctory-argument-as-waiver rule to deny summary judgment);

 Becknell v. Univ. of Ky., 383 F. Supp. 3d 743, 758 (E.D. Ky. 2019) (relying on

 McPherson’s perfunctory-argument-as-waiver rule at summary judgment stage).

 Skeletal is a charitable description of Navarro’s argument on failure to mitigate here.

 Accordingly, the Court DENIES Navarro summary judgment on Defendants’ failure

 to mitigate defense.



                                          105
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 106 of 125 PAGEID #: 13721




       4.     Defendants’ Extraterritoriality Defense Does Not Fail As A
              Matter Of Law.

       Defendants assert as an affirmative defense that Navarro is not entitled to

 damages for overseas sales of packages containing her images. Navarro, while

 admitting that as a general matter the Copyright Act does not apply to overseas

 conduct, nonetheless seeks summary judgment on this defense. She claims that the

 undisputed facts show that the conduct here falls within an exception to that rule.

 The Court disagrees. While Navarro may be entitled to damages on such sales, the

 record does not show that she necessarily is entitled to such damages. Accordingly,

 the Court DENIES Navarro summary judgment on this issue.

       “[I]t is a long-standing principle that United States copyright laws do not have

 extraterritorial operation.” Liberty Toy Co., Inc. v. Fred Silber Co., No. 97-3177, 1998

 WL 385469, at *3 (6th Cir. June 29, 1998). Both parties agree with that proposition

 as a general matter. (Pls.’ Mem. at #9394; Defs.’ Resp. at #9507). Navarro argues,

 though, that Defendants nonetheless are liable for extraterritorial infringement here

 because the undisputed facts show that the international infringement is directly

 linked to “predicate acts” of infringement in the United States, thus making

 Defendants answerable for that infringement here. (Pls.’ Mem. at #9394).

       Several circuits have embraced this “predicate act” exception and held that a

 plaintiff can collect damages from foreign violations that are directly linked to

 domestic infringements. See, e.g., Tire Eng’g & Distrib., LLC v. Shandong Linglong

 Rubber Co., 682 F.3d 292, 307–08 (4th Cir. 2012); L.A. News Serv. v. Reuters TV




                                           106
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 107 of 125 PAGEID #: 13722




 Intern., Ltd, 149 F.3d 987, 990–92 (9th Cir. 1998); Update Art, Inc. v. Modiin Publ’n,

 Inc., 843 F.2d 67, 73 (2d Cir. 1988).

       At the same time, as Defendants point out, the Sixth Circuit has yet to

 explicitly adopt this exception. (Defs.’ Resp. at #9507 n.5). However, the Sixth Circuit

 has recognized, albeit in an unpublished decision, that domestic ties to international

 infringement can bring the act within the jurisdiction of U.S. courts. See Liberty Toy,

 1998 WL 385469, at *3. In Liberty Toy, a Canadian company sold (supposedly

 infringing) stuffed toys to an American company, but retained title to the toys until

 the point of delivery in the United States, at which time it received payment and

 transferred title. Id. at *1–2. The district court dismissed the claim, reasoning that

 that “merely holding a claim of title to infringing products while they are within the

 United States” is insufficient to give rise to subject-matter jurisdiction. Id. at *4. The

 Sixth Circuit disagreed, explaining that “as long as some act of infringement occurred

 in the United States, the Copyright Act applies.” Id. at *3. The qualifying “act of

 infringement” in Liberty Toy was the fact that the parties completed the sale of the

 infringing toys in the United States. Id. at *5. This domestic act of infringement was

 sufficient to bring the case within the subject matter jurisdiction of the district court.

 Id.

       The Court understands Liberty Toy to quietly endorse the “predicate act”

 doctrine. The Fourth Circuit reads Liberty Toy the same way. Tire Eng’g & Distrib.,

 682 F.3d at 307–08. In fact, the Fourth Circuit used the Sixth Circuit’s opinion in

 Liberty Toy as support for its own adoption of the “predicate act” rule. Id. at 308.




                                            107
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 108 of 125 PAGEID #: 13723




       But to come within that doctrine, Navarro must demonstrate a qualifying

 “predicate act.” To do so, Navarro must show (1) a domestic violation of the Copyright

 Act, and (2) damages flowing from foreign exploitation of that infringing act. Id. at

 308. Start with the first prong. While case law on the topic is slim, it appears that

 there must be conduct in the United States that actually constitutes infringement to

 establish a domestic violation. Merely authorizing infringement is not enough. So, for

 example, in L.A. News Serv. 149 F.3d at 992, the Ninth Circuit explained that Reuters

 could be liable for international infringement because Reuters had copied a

 copyrighted video in the United States (the predicate act) and then distributed it

 abroad. Id. In reaching that result, the court explained that such facts differentiated

 Reuters from the defendants in Allarcom and Subafilms, where the defendants

 authorized infringement in the United States, but the actual infringing conduct took

 place wholly abroad. Id. at 991–92 (citing Allarcom Pay Television, Ltd. v. Gen.

 Instrument Corp., 69 F.3d 381, 387 (9th Cir. 1995), and Subafilms, Ltd. v. MGM-

 Pathe Commc’ns Co., 24 F.3d 1088, 1990 n.3 (2d Cir. 1994)); see also Update Art, Inc.,

 843 F.2d at 73 (“If the illegal reproduction of the poster occurred in the United States

 and then was exported to Israel, the magistrate properly could include damages

 accruing from the Israeli newspapers.”).

        Here, Defendants contend that there is no domestic violation of the Copyright

 Act that is “directly linked” to infringements abroad. Defendants explain that, at the

 time they negotiated international sales, P&G had a license to use Navarro’s images,

 and when that license ran out, no more reproduction occurred in the United States,




                                            108
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 109 of 125 PAGEID #: 13724




 even though sales of the previously printed packages were completed overseas. (Defs.’

 Resp. at #9508). Therefore, Defendants conclude, there is no direct infringement

 connected with those international sales. (Id.). Navarro contests P&G’s assertion that

 it designed the packaging in a non-infringing manner pursuant to the license. (Pls.’

 Reply in Support of Pls.’ Mem., (“Pls.’ Reply”), Doc. 213, #10514). And even if the

 design was non-infringing, Navarro argues that P&G continued to domestically

 manufacture and print packaging for several products for use in the international

 market. (Id.).

       That sounds like a genuine dispute. The Court agrees that printing, designing,

 and manufacturing infringing material in the United States may constitute a

 “predicate act” that could impose liability on Defendants for subsequent international

 infringement. But the undisputed facts do not show that infringing conduct occurred.

 Accordingly,     the   Court   DENIES    Navarro    summary      judgment    on   the

 extraterritoriality issue.

       5.       Defendants Have Failed To Demonstrate An Issue Of Material
                Fact As To Whether Navarro Granted An Implied License To LPK.

       Defendants argue that they did not commit copyright infringement because

 Navarro, through her conduct, granted LPK an “implied license” to use her

 photographs in P&G packaging designs, which LPK in turn licensed to P&G. (P&G’s

 Answer to Fifth Am. Compl., Doc. 136, #4424; Walmart’s Answer to Fifth Am. Compl.,

 Doc. 135, #4324; Defs.’ Resp. at #9510). In her Motion, Navarro contends that

 Defendants’ argument fails as a matter of law. (Pls.’ Mem. at #9390). The Court finds

 that Defendants have failed to create a genuine dispute of material fact regarding


                                          109
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 110 of 125 PAGEID #: 13725




 this issue, and thus GRANTS Navarro summary judgment as to this affirmative

 defense.

       An implied license exists when “(1) a person (the licensee) requests the creation

 of a work, (2) the creator (the licensor) makes the particular work and delivers it to

 the licensee who requested it, and (3) the licensor intends that the licensee-requester

 copy and distribute it.” Mahavisno v. Compendia Bioscience, Inc., 164 F. Supp. 3d

 964, 968 (E.D. Mich. Feb. 23, 2016). “There is no precise formula for determining

 whether an implied license exists, but, rather, the court is to examine the ‘intent’ of

 the parties from the ‘totality of the circumstances.’” Melanie Howard Music, Inc., 2009

 WL 3784611, at *6 (citing Jeffrey A. Grusenmeyer & Assoc., Inc. v. Davison, Smith &

 Certo Architects, Inc., 212 Fed. App’x 510, 514 (6th Cir. 2007)). An implied license is

 not a transfer of ownership, so it does not have to be in writing; rather, a party can

 grant an implied license either orally or through their conduct. Johnson v. Jones, 149

 F.3d 494, 500 (6th Cir. 1998). The form of the license is not important. The key is that

 the facts and circumstances demonstrate that the parties made an agreement

 permitting the defendants to use the copyrighted work. Id. at 502.

       The existence of an implied license is an affirmative defense, and, as is the case

 with other affirmative defenses, the party claiming the defense bears the burden to

 establish that defense. Melea Ltd. v. Quality Models Ltd., 345 F. Supp. 2d 743, 752

 (E.D. Mich. 2004). That means Defendants bear the burden to show that Navarro

 granted LPK an implied license to use her work. For purposes of summary judgment,

 then, Navarro must explain why Defendants are unable to meet this burden.




                                           110
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 111 of 125 PAGEID #: 13726




       Here, there is little dispute as to either of the first two steps needed to show

 an implied license. Rather, the matter comes down to whether Defendants can show

 that the licensor (Navarro) intended at the time that she provided the images to the

 licensee-requester (LPK) that the latter would copy the copyrighted work and

 distribute it. Id. As to this third element—intent—Navarro argues that she is entitled

 to summary judgment because there is a “complete lack of evidence” that she

 intended to grant an implied license permitting LPK to use her images in perpetuity.

 (Pls.’ Mem. at #9390).

       In response, Defendants provide little more than the barebones assertion that

 “the conduct between the parties … is clearly relevant to show that Navarro at the

 very least granted an implied license to LPK to use the photographs at issue.” (Defs.’

 Resp. at #9510). While Defendants are undoubtedly correct in their assertion such

 conduct is relevant, it was also incumbent upon them in opposing summary judgment

 to point to evidence regarding the particulars of that relevant conduct here, and to

 explain why such conduct created an implied license. That is, Defendants, and

 Defendants alone, have the obligation to develop the affirmative defense of implied

 license—the Court does not have an obligation to scour the record in search of any

 conduct that may support that argument. In re Morris, 260 F.3d 654, 665 (6th Cir.

 2001). And Defendants have pointed to no such evidence. Absent such evidence, a

 reasonable jury could not find an implied license exists.

       In short, the Court does not dispute that the existence of an implied license is

 a fact-specific inquiry. The problem is that Defendants have not identified any specific




                                           111
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 112 of 125 PAGEID #: 13727




 facts. Because Defendants have not met their burden to establish an issue of material

 fact as to their affirmative defense of implied license, the Court GRANTS Navarro

 summary judgment on the issue.

       6.     There Is An Issue Of Material Fact As To Whether Navarro And
              LPK Intended To Be Joint Authors With Respect To The Product
              Packaging, But, As A Matter Of Law, LPK and Navarro Are Not
              Joint Authors Of The Photographs Themselves.

       As noted above, one ground on which Defendants sought summary judgment

 was their claim that LPK and Navarro are joint authors in the package designs. The

 Court concluded that genuine disputes of material fact precluded a finding in

 Defendants’ favor on that ground at this time. But Navarro has also moved for

 summary judgment on that same issue, insisting that the undisputed facts show that

 Defendants cannot prevail on this defense. (Pls.’ Mem. at #9395–9402). Here, though,

 the analysis is slightly different—Navarro is seeking summary judgment on

 Defendants’ joint authorship defense both as to the photographs and as to the

 packaging. (Id. at #9397 (photographs), 9402 (package designs)). For the reasons

 discussed below, the Court concludes that Navarro is correct as to the former, but not

 the latter. Accordingly, the Court GRANTS Navarro summary judgment on joint

 authorship as applied to the images, but DENIES Navarro summary judgment on

 joint authorship grounds as to the packaging.

       The Court has already laid out the test that it will employ on the joint-

 authorship issue, as well as many of the facts. The difference here, of course, is that

 it is now Navarro moving for summary judgment on the issue. Thus, to prevail, she




                                          112
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 113 of 125 PAGEID #: 13728




 will need to show that a reasonable jury could not conclude that she intended to be a

 joint author on any product on which she seeks summary judgment.

       Here again, there are two potential products at issue for the joint-authorship

 analysis—the photographs and the package designs that incorporate the

 photographs. Unlike above, though, here the Court must analyze each, as Defendants

 claim there is a jury question as to whether LPK was a joint author of the photographs

 themselves—an issue they did not raise in their own motion for summary judgment.

 (Compare Defs.’ Resp. at #9507, with Defs.’ Mem. at #8342–52). Thus, the Court

 analyzes each in turn.

       Start with the photos. As described above, Defendants must establish two

 elements in order to support their joint authorship defense—that LPK and Navarro

 shared an intent to be joint authors and that both made independently copyrightable

 contributions. See Tang v. Putruss, 521 F. Supp. 2d 600, 605 (E.D. Mich. Oct. 5, 2007).

 Navarro claims that Defendants’ joint-authorship-in-the-photographs argument fails

 on both fronts because they allegedly have neither established that LPK made the

 necessary contribution to the photographs, nor proven that the parties intended that

 they would be joint authors in the photographs. The Court similarly struggles to find

 evidence of either element.

       To be sure, based on the facts, it appears that LPK played at least some role in

 determining how the photo shoot should go forward to achieve the desired effect for

 the purposes for which the photographs would be used, including assisting with

 selecting models and creating “shot lists.” (Navarro Dep., Doc. 174, #6819–21; Wooten




                                          113
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 114 of 125 PAGEID #: 13729




 Dep. Ex. 468, Doc. 198, #8769). LPK personnel also worked with Navarro on editing

 and retouching. (Navarro Dep., Doc. 174, #6832–33; Wooten Dep. Ex . 468, Doc. 198,

 #8769). Without more, though, that is too slim a reed to support a finding of joint

 authorship. As for the intent element, Navarro testified that she never intended to

 be a joint author with regard to the images. (Navarro Dep., Doc. 174, #6842). And,

 she also listed herself as the sole author on the copyright applications. (Id. See also

 Fifth Am. Compl. Ex. B1-B4, Doc. 133-1, #4127–40). Although that could perhaps be

 dismissed as self-serving testimony, LPK said essentially the same thing. (Matheson

 Dep., Doc. 161, #5666–67; Arnold Dep., Doc. 152, #5004). What is more, its witnesses

 say that LPK claims no ownership in the images themselves. (Id.). Nor did LPK ever

 maintain that it had a right to license those photos without Navarro’s consent.

 (Cevasco Dep., Doc. 154, #5141–42; McCoy Dep., Doc. 162, #5766). In short, there is

 no meaningful evidence that LPK thought itself, or intended to be, a joint author in

 the photographs themselves.

       Even apart from the joint intent issues, LPK’s identified contributions to the

 images do not appear to be independently copyrightable. At best, the facts show that

 LPK personnel consulted with Navarro about aspects of the photos, but the evidence

 appears clear that she maintained ultimate control over the photoshoots. In fact,

 Navarro testified that she occasionally disregarded LPK’s opinion on the set. For

 example, Navarro took most of her photographs while the model was moving despite

 Kathy Sorrano’s (LPK’s creative director) suggestions that Navarro pose the model

 for still shots. (Navarro Dep., Doc. 174, #6821). Navarro also refused Sorrano’s




                                          114
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 115 of 125 PAGEID #: 13730




 suggestions that she photograph the model at certain angles or that she put white

 lipstick on the model during the shoot. (Navarro’s Non-Dep. Ex. in Support of Pls.’

 Mot. Ex. 21, Doc. 181-21, #7649–50). And the references to “editing” and “retouching,”

 without more by way of description, fail to give rise to a genuine dispute.

       As the record does not support either element that P&G must show to establish

 its claim that LPK is a joint author in the images, the Court GRANTS Navarro

 summary judgment on that issue.

       That leaves the question of the packaging. But, while Navarro says she is

 seeking summary judgment on this issue, she provides virtually no substantive

 argument as to it. Her entire argument consists of three sentences, in which she

 baldly asserts (1) that LPK admits that it is not a joint author, (2) that LPK’s package

 designs are not independently copyrightable, (3) that LPK claims no intellectual

 property rights in the packaging, and (4) that LPK never sought copyright protection.

 (Pls.’ Mem. at #9402). Those bald assertions do not suffice for Navarro to meet her

 initial burden at the summary judgment stage. And, in any event, those assertions

 are by no means undisputed. As P&G points out, as to the first, Navarro is over-

 reading LPK’s admission, (Defs.’ Reply at #10437–40), and, in any event,

 “admissions” regarding legal issues are not typically binding on the Court.

 MacDonald v. Gen. Motors Corp., 110 F.3d 337, 341 (6th Cir. 1997).

       In terms of the second, the Court starts from the proposition that a work is

 copyrightable “as long as it possesses some creative spark, no matter how crude,

 humble or obvious it might be.” Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S.




                                           115
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 116 of 125 PAGEID #: 13731




 340, 345 (1991); see also Bridgeport Music, Inc. v. UMG Recordings, Inc., 585 F.3d

 267, 275 (6th Cir. 2009) (explaining that the “vast majority of works make the grade

 quite easily”). LPK’s contribution to the packaging required a number of artistic

 judgments, including text in various fonts and sizes, located in different parts all

 around the packaging, plus a mix of colors in various curved shapes and background

 highlighting for certain areas of text. (Fifth Am. Compl. Ex. D3-D6, Doc. 133-1,

 #4166–74). A reasonable jury, given the low bar for copyrightability, could find that

 LPK’s contributions to these package designs are independently copyrightable.

        Finally, LPK’s failure to claim intellectual property rights or seek copyright

 protection could be explained either (1) by LPK being mistaken about what is

 copyrightable, or (2) by the fact that it had already assigned any rights it had to P&G,

 so it was merely noting that it had no ongoing rights in the packaging. Thus, none of

 Navarro’s arguments warrant summary judgment in her favor on the joint-

 authorship issues, especially in light of Navarro’s failure to develop the joint-

 authorship argument further on the packaging materials. Accordingly, the Court

 DENIES summary judgment on this issue.

       7.     The Sixth Circuit’s Discovery Rule Survived Petrella And, As
              Such, Navarro’s Claims Against P&G And Walmart Do Not
              Offend The Statute Of Limitations.

       Navarro argues that she is entitled to summary judgment on Defendants’

 statute of limitations defense because no fact in the record supports that she delayed

 suing for more than three years after becoming aware of the alleged infringement of

 her images. (See Pls.’ Mem. at #9386–87). This argument fails, Defendants allege,




                                           116
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 117 of 125 PAGEID #: 13732




 because, under Petrella, Navarro cannot recover any damages for acts of infringement

 occurring more than three years before she filed suit. (Defs.’ Resp. at #9507).

       The relevant statute of limitations provides that “[n]o civil action shall be

 maintained … unless it is commenced within three years after the claim accrued.” 17

 U.S.C. § 507(b). As this Court explained above, Petrella says that this statute of

 limitations restricts damages to the three years prior to the date that Navarro filed

 suit. See Petrella, 572 U.S. at 671, 677. But, Petrella did not abrogate settled Sixth

 Circuit precedent that holds that a discovery rule applies to copyright infringement

 actions. Roger Miller Music, Inc. v. Sony/ATV Publ’g, LLC, 477 F.3d 383, 390 (6th

 Cir. 2007) (citing Rhyme Syndicate Music, 376 F.3d at 621). In fact, the Petrella Court

 overtly declined to rule on the viability of the discovery rule in copyright infringement

 cases. See id. at 671 n.4 (acknowledging that nine circuits use a discovery rule in

 copyright cases, but stating that the Court “ha[s] not passed on the question”); see

 also SCA Hygiene, 137 S. Ct. at 962 (“[I]n Petrella, we specifically noted that ‘we have

 not passed on the question’ whether the Copyright Act’s statute of limitations is

 governed by [the discovery] rule.”).

       Accordingly, Navarro’s claims are viable so long as she discovered the acts of

 infringement on which she is suing within three years of the date that she filed suit.

 Navarro first learned of P&G’s alleged infringement on June 22, 2015 and emailed

 Bridget Quinn at P&G the very next day. (Pls.’ SOUF at ¶82, #9580). Navarro then

 sued P&G on June 14, 2017, (Compl., Doc. 1), which is well within the three-year




                                           117
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 118 of 125 PAGEID #: 13733




 statute of limitations. Therefore, the Court GRANTS Navarro’s motion for summary

 judgment on P&G’s statute of limitations defense.26

        In contrast, Navarro does not clearly allege the date when she first discovered

 Walmart’s alleged infringement.27 That is not fatal, however, to her infringement

 claims because “[i]t is widely recognized that the separate-accrual rule attends the

 copyright statute of limitations.” Petrella, 572 U.S. at 671 (citing cases). “Under that

 rule, when a defendant commits successive violations, the statute of limitations runs

 separately from each violation. Each time an infringing work is reproduced or

 distributed, the infringer commits a new wrong.” Id.

        Moreover, as described above, the copyright statute of limitations, even post-

 Petrella, incorporates a discovery rule. Thus, Navarro has complied with the statute

 of limitations as to any act of Walmart’s infringement that she first discovered within




 26As described in the portion of the Opinion discussing damages, though, Navarro’s recovery
 will be limited to damages sustained in the three years prior to her filing suit.

 27 In their briefing on Navarro’s motion for summary judgment, both Navarro and Walmart
 allege only that Navarro discovered “P&G’s infringement in June 2015 and did not sue
 Walmart until late 2018.” (Pls.’ Reply at #10518; Defs.’ Resp. at #9511). This does not explain
 when Navarro discovered Walmart’s infringement. A cursory review of the record reveals
 only the same type of vague allegations. For example, In Navarro’s responses to Defendants’
 interrogatories, (Doc. 181-29, #707–09), she says that the modeling agency told her that the
 images were being used “on store shelves in Chicago and New York.” Again, this is not helpful
 because it fails to specify the name of the stores which committed the alleged infringement.
 Similarly, in her deposition, Navarro notes that she would “personally observe” the infringing
 images on packaging at “various retailers,” but neglects to identify those retailers. (Navarro
 Dep., Doc. 174, #6900–01). Finally, in Navarro’s briefing on Walmart’s earlier motion to
 dismiss, she shares that “there is not a single allegation in the Third Amended Complaint of
 when Navarro first discovered Walmart’s infringement of any of the Images.” (Pls.’ Resp. to
 Walmart’s Mot. to Dismiss Pls.’ Third Am. Compl., Doc. 74, #1792–94, 1799–1800). The Fifth
 Amended Complaint provides no further clarification. (See generally Fifth Am. Compl., Doc.
 133).



                                              118
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 119 of 125 PAGEID #: 13734




 three years prior to the date on which she filed suit.28 Navarro clearly has met her

 burden of pointing to such acts of alleged infringement. In fact, Navarro has

 highlighted conduct that occurred as recently as December 18, 2019, when

 Walmart.com displayed images of Olay products with the Navarro photographs on

 the packaging. (See Expert Rep. of Patrick Gannon, Doc. 200-6, #9074). Accordingly,

 the Court GRANTS her motion for summary judgment on Walmart’s statute of

 limitations defense.

        8.     There Are No Damages To Support P&G’s Breach Of Contract
               Counterclaim.

        Navarro requests summary judgment on P&G’s breach of contract

 counterclaim arguing both that there was no breach and that P&G cannot show

 damages that flow from the alleged breach. (Pls.’ Mem. at #9371–77). The Court

 starts (and ends) with the latter. As more fully discussed below, the Court agrees

 that, as a matter of law, P&G cannot demonstrate damages on the facts here. And,

 because damages are a necessary element for a breach of contract claim, see Byers

 DiPaola Castle, LLC v. Portage Cnty. Comm’rs, 41 N.E.3d 89, 94–95 (Ohio Ct. App.

 2015), the Court thus GRANTS Navarro summary judgment on P&G’s breach claim.

        P&G claims that it has suffered damages from Navarro’s breach in terms of

 the attorneys’ fees it has incurred in this action. P&G explains that, in the 2007

 Supplier Agreement, Navarro agreed “not to sue LPK’s clients for copyright

 infringement,” “to forgo further compensation other than the fees paid to her,” and



 28That said, Petrella will limit her damages to the acts of infringement that occurred within
 the three years prior to the date when she filed suit.


                                             119
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 120 of 125 PAGEID #: 13735




 “to cooperate in securing any proprietary rights on behalf of LPK or Client.” (Defs.’

 Resp. at #9504). P&G argues that Navarro breached those contractual obligations

 when she brought this lawsuit, which means that P&G’s attorneys’ fees are thus

 consequential damages arising from that breach.

       P&G’s argument immediately runs into a major roadblock. Ohio applies the

 “American Rule,” which requires each party to pay its own litigation expenses, at

 least absent some type of statutory fee-shifting provision or a finding that a party has

 acted in bad faith. Wilborn v. Bank One Corp., 906 N.E.2d 396, 400 (Ohio 2009). But,

 there are exceptions to that principle. And both parties agree that one such exception

 exists when attorney’s fees are functionally compensatory damages. (Defs.’ Resp. at

 #9503–04; Pls.’ Reply at #10509). The dispute here is over the scope of that exception.

       Under Ohio law, the “compensatory damages” exception to the American Rule

 arises only when the breached contract was a covenant not to sue or a settlement

 agreement. As to such contracts, one of the express “benefits of the bargain” is the

 lack of litigation expenses. Thus, awarding attorney’s fees is the only way to make a

 non-breaching party whole. But the court in Rayco Mfg., Inc. v. Murphy, Rogers, Sloss

 & Gambel explained this exception’s narrow reach. 142 N.E.3d 1267, 1275 (Ohio Ct.

 App. 2019). It applies only where “the end of litigation is an essential component of

 the consideration exchanged as part of the [agreement].” Id. Thus understood, Rayco

 is just one of many Ohio cases that articulate the well-settled principle that “attorney

 fees may be awarded where it can be established they were the result of the offending

 party’s breach of [a] settlement agreement and sought as compensatory damages and




                                           120
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 121 of 125 PAGEID #: 13736




 not merely as costs of the action.” Wehr v. Petraglia, 65 N.E.3d 242, 254 (Ohio Ct.

 App. 2016).

       P&G argues that the 2007 Supplier Agreement falls within this exception

 because it contained boilerplate language requiring Navarro to, among other things,

 “cooperate fully in the prosecution and defense of” LPK’s client’s rights. (Defs.’ Resp.

 at #9504). But the Supplier Agreement is neither a “settlement agreement,” nor an

 agreement meant to bring about the “end of litigation,” nor, for that matter, an

 agreement to settle (and thus prevent) impending litigation. See Rayco, 142 N.E.2d

 at 775. In fact, when the Supplier Agreement was executed, litigation was not even a

 twinkle in anyone’s eye. To be sure, the parties undoubtedly drafted the contract, at

 least in part, in hopes of avoiding litigation. But the same could be said of virtually

 any contract.

       Perhaps recognizing that problem, P&G argues that Ohio courts award

 attorney’s fees as compensatory damages even outside of the “settlement agreement”

 context. (Defs.’ Resp. at #9504). But that is not altogether accurate, or at least not as

 broadly as P&G needs it to be here. Rather, at most, the exception may extend beyond

 actual settlement agreements to include agreements drafted in the shadow of an

 impending dispute. And even applying the exception that broadly would not capture

 the contract here. For this Court to go farther and read the exception as broadly as

 P&G requests would result inthe exception swallowing the “American Rule” whole,

 at least as to contract actions. The Court sees no indication in Ohio precedent that

 the exception should be read that way. See, e.g., Dehoff v. Veterinary Hosp. Operations




                                           121
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 122 of 125 PAGEID #: 13737




 of Cent. Ohio, Inc., No. 02AP-454, 2003 WL 21470388, at *22 (Ohio Ct. App. June 26,

 2003) (refusing to apply exception to sale-of-assets agreement between two parties).

       9.     Navarro Did Not Sufficiently Develop The Rule 37 Issue For The
              Court To Address It At This Juncture.

       The final issue the Court must address is Navarro’s request for sanctions under

 Fed. R. Civ. P. 37. In particular, Navarro asserts that Defendants failed to provide

 during discovery sufficient information regarding the factual bases for various

 affirmative defenses, and thus should be precluded from providing evidence

 regarding those defenses now as a discovery sanction under Rule 37. (Pls.’ Mem. at

 #9378).

       Navarro correctly states the five-factor test that the Sixth Circuit uses for

 determining whether a party’s failure to supplement discovery responses is

 substantially justified or harmless. (Id. at #9378 (citing Howe v. City of Akron, 801

 F.3d 718, 747 (6th Cir. 2015)). What Navarro does not do, however, is apply those five

 factors to any specific discovery responses. Nor does she identify the particular

 affirmative defenses as to which the allegedly “missing” discovery information would

 apply. The closest Navarro comes to the latter is in her reply brief, where Navarro

 claims that discovery information would have better illuminated Defendants’ failure

 to mitigate defense. (Pls.’ Reply at #10516). But, as noted above, the Court is denying

 Navarro summary judgment on that issue because she failed to develop the

 argument. Navarro’s invocation of Rule 37 does not cure that deficiency.

       Of course, at any subsequent trial in this matter, Navarro is free to raise any

 objections she may have—including under Rule 37—to particular evidence that


                                          122
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 123 of 125 PAGEID #: 13738




 Defendants seek to introduce. At this stage, though, absent more specifics than

 Navarro has provided, the Court sees no basis for taking any action under that Rule.

                                    CONCLUSION

       For the reasons above, the Court DENIES Defendants’ Motion for Summary

 Judgment (Doc. 185) on the argument that Navarro unambiguously assigned all her

 rights to LPK, (id. at #8337–42), and on the argument that Navarro and LPK were

 joint authors (id. at #8342–52). The Court similarly DENIES Walmart’s motion for

 summary judgment on the direct infringement claims that Navarro has asserted

 against it. (Id. at #8355). As to P&G, the Court DENIES summary judgment on

 Navarro’s contributory infringement claim (id. at #8358–60), GRANTS summary

 judgment on Navarro’s vicarious liability claim (id. at #8356–58), and DENIES

 summary judgment on Navarro’s fraud claim, (id. at #8352–55).

       As to the damages issues in Defendants’ motion, the Court GRANTS

 Defendants’ Motion for Summary Judgment (Doc. 185) on the argument that

 Plaintiffs’ actual damages are limited to a three-year look-back period (id. at #8360–

 63), DENIES Defendants’ Motion for Summary Judgment directed at the entirety of

 Plaintiffs’ profit-based damages (id. at #8363–71), and GRANTS IN PART and

 DENIES IN PART Defendants’ Motion for Summary Judgment as to particular

 categories of Plaintiffs’ profit-based damages (id. at #8371–78).

       As for Plaintiffs’ Motion for Partial Summary Judgment (Doc. 188), the Court

 DENIES Navarro summary judgment on the limited infringement claims, DENIES

 Plaintiffs’ Motion as to Defendants’ extraterritoriality defense, finding that there are




                                           123
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 124 of 125 PAGEID #: 13739




 disputed issues of fact as to whether Plaintiff can collect damages based on

 Defendants’ international sales (id. at #8520), DENIES Plaintiffs’ Motion as to

 Defendants’ failure to mitigate defense (id. at #8517–18), GRANTS-IN-PART (as to

 the images) and DENIES-IN-PART (as to the packaging design) Plaintiffs’ Motion

 as to Defendants’ joint-authorship defense (id. at #9395–9402), GRANTS Plaintiffs’

 Motion as to Defendants’ implied license defense (id. at #9390–92), and GRANTS

 Plaintiffs’ Motion as to Defendants’ statute of limitations defense (id. at #9386–87).

        Defendants, however, fail to oppose Navarro’s motion for summary judgment

 as to several of their affirmative defenses. Thus, the Court deems that Defendants

 have waived those defenses. Accordingly, the Court GRANTS Navarro summary

 judgment on 21 of P&G’s Defenses and 13 of Walmart’s defenses.29 The Court,

 however, finds that Navarro has failed to meet her burden as to her motion for

 summary judgment on Defendants’ claim for attorney’s fees, and accordingly




 29 Specifically, the Court grants Navarro summary judgment on failure to state a claim
 (Defendants’ First AD); equitable estoppel and acquiescence (Defendants’ Second AD); laches
 (Defendants’ Fourth AD); unclean hands (Defendants’ Fifth AD); waiver (Defendants’ Sixth
 AD); Navarro’s copyrights are invalid and unenforceable (Defendants’ Seventh AD);
 forfeiture or abandonment of copyrights (Defendants’ Tenth AD); misuse of copyright
 (Defendants’ Eleventh AD); no volitional act (Defendants’ Thirteenth AD); Navarro’s rights
 not infringed upon (Defendants’ Fourteenth AD); no remaining commercial value
 (Defendants’ Eighteenth AD); failure to name an indispensable party (Defendants’
 Nineteenth AD); Navarro received all due compensation (Defendants’ Twentieth AD); fraud
 on the Copyright Office (P&G’s Twenty-Fourth AD); P&G’s “affirmative defenses” to
 Navarro’s fraud claim (P&G’s Twenty-Fifth through Twenty-Eighth, and Thirtieth ADs);
 fraud damages too remote or speculative (P&G’s Twenty-Ninth AD); fraudulent
 misstatements protected by Ohio doctrine of litigation privilege (P&G’s Thirty-First AD).


                                            124
Case: 1:17-cv-00406-DRC Doc #: 247 Filed: 01/19/21 Page: 125 of 125 PAGEID #: 13740




 DENIES summary judgment on that issue.30 The Court also DENIES Navarro’s

 request for Rule 37 Sanctions.

        Finally, the Court GRANTS Plaintiffs’ Partial Motion for Summary Judgment

 on Defendants’ breach of contract counterclaim, finding that, as a matter of law,

 Defendants cannot prove damages, which are an essential element of their claim

 (Doc. 188, #8496–8502).

        SO ORDERED.

  January 19, 2021
 DATE                                            DOUGLAS R. COLE
                                                 UNITED STATES DISTRICT JUDGE




 30Defendants listed their request for attorney’s fees as their seventeenth affirmative defense,
 even though it is really a counterclaim. (Walmart’s Answer, Doc. 135, #4326; P&G’s Answer,
 Doc. 136, #4425).


                                              125
